Exhibit 10

 

GRAPHIC [g28311ka01i001.gif]

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

DATED AS OF JANUARY 28, 2010

 

AMONG



RES-CARE, INC.,



THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

 

BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT

 

AND

 

GENERAL ELECTRIC CAPITAL CORPORATION,
BRANCH BANKING AND TRUST COMPANY AND

U.S. BANK NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS

 

 

 

 

 

J.P. MORGAN SECURITIES INC. AND BANC OF AMERICA SECURITIES LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

1

 

 

 

 

1.1.

Certain Defined Terms

 

1

1.2.

Plural Forms

 

23

1.3.

Amendment and Restatement of Previous Credit Agreement

 

23

 

 

 

 

ARTICLE II

THE CREDITS

 

23

 

 

 

 

2.1.

Revolving Loan Commitments

 

23

2.2.

Required Payments; Termination

 

24

2.3.

Ratable Loans; Types of Advances

 

24

2.4.

Swing Line Loans

 

24

2.5.

Commitment Fee; Aggregate Revolving Loan Commitment

 

26

2.6.

Minimum Amount of Each Advance

 

28

2.7.

Optional Principal Payments

 

28

2.8.

Method of Selecting Types and Interest Periods for New Advances

 

28

2.9.

Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default

 

29

2.10.

Changes in Interest Rate, etc.

 

30

2.11.

Rates Applicable After Default

 

30

2.12.

Method of Payment

 

30

2.13.

Noteless Agreement; Evidence of Indebtedness

 

30

2.14.

Telephonic Notices

 

31

2.15.

Interest Payment Dates; Interest and Fee Basis

 

31

2.16.

Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans

 

32

2.17.

Lending Installations

 

32

2.18.

Non-Receipt of Funds by the Administrative Agent

 

32

2.19.

Replacement of Lender

 

33

2.20.

Facility LCs

 

33

2.21.

Defaulting Lenders

 

37

 

 

 

 

ARTICLE III

YIELD PROTECTION; TAXES

 

39

 

 

 

 

3.1.

Yield Protection

 

39

3.2.

Changes in Capital Adequacy Regulations

 

39

3.3.

Availability of Types of Advances

 

40

3.4.

Funding Indemnification

 

40

3.5.

Taxes

 

40

3.6.

Lender Statements; Survival of Indemnity

 

42

3.7.

Alternative Lending Installation

 

42

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

 

43

 

 

 

 

4.1.

Initial Credit Extension

 

43

4.2.

Each Credit Extension

 

44

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

44

 

 

 

 

5.1.

Existence and Standing

 

44

5.2.

Authorization and Validity

 

45

5.3.

No Conflict; Government Consent

 

45

5.4.

Financial Statements

 

45

5.5.

Material Adverse Change

 

45

5.6.

Taxes

 

45

5.7.

Litigation and Contingent Obligations

 

46

5.8.

Subsidiaries

 

46

5.9.

ERISA

 

46

5.10.

Accuracy of Information

 

46

5.11.

Regulation U

 

46

5.12.

Material Agreements

 

46

5.13.

Compliance With Laws

 

47

5.14.

Ownership of Properties

 

47

5.15.

Plan Assets; Prohibited Transactions

 

47

5.16.

Environmental Matters

 

47

5.17.

Investment Company Act

 

47

5.18.

Intentionally Omitted

 

47

5.19.

Insurance

 

47

5.20.

No Default or Unmatured Default

 

47

5.21.

SDN List Designation

 

47

5.22.

Amount of Secured Obligations

 

48

 

 

 

 

ARTICLE VI

COVENANTS

 

48

 

 

 

 

6.1.

Financial Reporting

 

48

6.2.

Use of Proceeds

 

49

6.3.

Notice of Default

 

49

6.4.

Conduct of Business

 

50

6.5.

Taxes

 

50

6.6.

Insurance

 

50

6.7.

Compliance with Laws

 

50

6.8.

Maintenance of Properties

 

50

6.9.

Inspection; Keeping of Books and Records

 

50

6.10.

Restricted Payments

 

51

6.11.

Merger or Dissolution

 

51

6.12.

Sale of Assets

 

52

6.13.

Investments and Acquisitions

 

53

6.14.

Indebtedness

 

55

6.15.

Liens

 

57

6.16.

Affiliates

 

59

6.17.

Financial Contracts

 

59

6.18.

Subsidiary Covenants

 

59

6.19.

Contingent Obligations

 

59

6.20.

Amendments to Note Documents and Subordinated Debt

 

59

6.21.

Leverage Ratio

 

60

 

ii

--------------------------------------------------------------------------------


 

6.22.

Interest Coverage Ratio

 

60

6.23.

Minimum Consolidated Net Worth

 

60

6.24.

Capital Expenditures

 

60

6.25.

Rentals

 

61

6.26.

Guarantors

 

61

6.27.

Collateral

 

61

6.28.

Sale and Leaseback Transactions

 

62

6.29.

Modifications to the Management Agreement

 

62

6.30.

Insurance and Condemnation Proceeds

 

62

 

 

 

 

ARTICLE VII

DEFAULTS

 

62

 

 

 

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

65

 

 

 

 

8.1.

Acceleration

 

65

8.2.

Amendments

 

66

8.3.

Preservation of Rights

 

67

 

 

 

 

ARTICLE IX

GENERAL PROVISIONS

 

67

 

 

 

 

9.1.

Survival of Representations

 

67

9.2.

Governmental Regulation

 

67

9.3.

Headings

 

67

9.4.

Entire Agreement

 

67

9.5.

Several Obligations; Benefits of this Agreement

 

67

9.6.

Expenses; Indemnification

 

67

9.7.

Numbers of Documents

 

68

9.8.

Accounting

 

68

9.9.

Severability of Provisions

 

69

9.10.

Nonliability of Lenders

 

69

9.11.

Confidentiality

 

69

9.12.

Lenders Not Utilizing Plan Assets

 

70

9.13.

Nonreliance

 

70

9.14.

Disclosure

 

70

9.15.

Performance of Obligations

 

70

9.16.

USA Patriot Act Notification

 

71

 

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

71

 

 

 

 

10.1.

Appointment; Nature of Relationship

 

71

10.2.

Powers

 

71

10.3.

General Immunity

 

72

10.4.

No Responsibility for Loans, Recitals, etc.

 

72

10.5.

Action on Instructions of Lenders

 

72

10.6.

Employment of Agents and Counsel

 

72

10.7.

Reliance on Documents; Counsel

 

72

10.8.

Administrative Agent’s Reimbursement and Indemnification

 

73

10.9.

Notice of Default

 

73

 

iii

--------------------------------------------------------------------------------


 

10.10.

Rights as a Lender

 

73

10.11.

Lender Credit Decision

 

73

10.12.

Successor Administrative Agent

 

74

10.13.

Administrative Agent and Arrangers’ Fees

 

74

10.14.

Delegation to Affiliates

 

74

10.15.

Co-Agents, Documentation Agents, Syndication Agent, etc.

 

75

10.16.

Collateral Documents

 

75

 

 

 

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

77

 

 

 

 

11.1.

Setoff

 

77

11.2.

Ratable Payments

 

77

 

 

 

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

77

 

 

 

 

12.1.

Successors and Assigns

 

77

12.2.

Participations

 

78

12.3.

Assignments

 

79

12.4.

Dissemination of Information

 

80

12.5.

Tax Treatment

 

80

 

 

 

 

ARTICLE XIII

NOTICES

 

80

 

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

 

80

13.2.

Change of Address, Etc.

 

81

 

 

 

 

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

81

 

 

 

 

14.1.

Counterparts; Effectiveness

 

81

14.2.

Electronic Execution of Assignments

 

81

 

 

 

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

82

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Commitment Schedule

 

Pricing Schedule

 

Schedule 1.1

-

Cash Equivalent Investments

 

 

 

Schedule 4.1.1

-

Omitted Governmental Certificates

 

 

 

Schedule 5.8

-

Subsidiaries

 

 

 

Schedule 5.12

-

Material Agreements

 

 

 

Schedule 6.12.4

-

Contemplated Dispositions of Assets

 

 

 

Schedule 6.13.2

-

Existing Investments

 

 

 

Schedule 6.13.7

-

Contemplated Investments

 

 

 

Schedule 6.13.8

-

Existing Advances and Loans to Employees, etc.

 

 

 

Schedule 6.14.2

-

Existing Indebtedness

 

 

 

Schedule 6.14.4

-

Contemplated Indebtedness

 

 

 

Schedule 6.15.5

-

Existing Liens and Contemplated Liens

 

 

 

Schedule 6.18

-

Contemplated Restrictions

 

 

 

Schedule 6.20

-

Subordinated Debt

 

 

 

Schedule 6.27

-

Mortgaged Properties

 

 

 

Schedule 6.28

-

Contemplated Sale and Leaseback Transactions

 

EXHIBITS

 

Exhibit A

-

Form of Borrower’s Counsel’s Opinion

 

 

 

Exhibit B

-

Form of Compliance Certificate

 

 

 

Exhibit C

-

Form of Assignment and Assumption Agreement

 

 

 

Exhibit D

-

Form of Loan/Credit Related Money Transfer Instruction

 

 

 

Exhibit E

-

Form of Promissory Note for Revolving Loan (if requested)

 

 

 

Exhibit F

-

Officer’s Certificate

 

 

 

Exhibit G

-

List of Closing Documents

 

 

 

Exhibit H

-

Form of Commitment and Acceptance

 

i

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement, dated as of January 28, 2010,
is entered into by and among Res-Care, Inc., a Kentucky corporation, the
Lenders, the Departing Lenders, the LC Issuer, JPMorgan Chase Bank, N.A., a
national banking association, as Administrative Agent, Bank of America, N.A. as
Syndication Agent and General Electric Capital Corporation, Branch Banking and
Trust Company and U.S. Bank National Association as Documentation Agents to
amend and restate the Previous Credit Agreement, which is hereby amended and
restated in its entirety.

 

WHEREAS, the Borrower has requested, and the Administrative Agent, the Departing
Lenders and the Lenders have agreed, to amend the Previous Credit Agreement;

 

WHEREAS, the Borrower, the Lenders, the Departing Lenders and the Administrative
Agent have agreed (a) to enter into this Agreement in order to (i) amend and
restate the Previous Credit Agreement in its entirety; (ii) re-evidence the
Obligations, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower and (b) that each Departing Lender shall
cease to be a party to the Previous Credit Agreement, as evidenced by its
execution and delivery of its Departing Lender Signature Page; and

 

WHEREAS, it is the intention of the parties to this Agreement that this
Agreement not constitute a novation and that, from and after the Closing Date,
the Previous Credit Agreement shall be amended and restated hereby and all
references herein to “hereunder,” “hereof,” or words of like import and all
references in any other Loan Document to the “Credit Agreement” or words of like
import shall mean and be a reference to the Previous Credit Agreement as amended
and restated hereby (and any section references to the Previous Credit Agreement
shall refer to the applicable equivalent provision set forth herein although the
section number thereof may have changed);

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Lenders and the Administrative Agent, the
parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


1.1.          CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT:


 

“Accounting Changes” is defined in Section 9.8 hereof.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.

 

--------------------------------------------------------------------------------


 

“Adjusted Eurodollar Base Rate” means, for any day, an interest rate per annum
equal to the quotient of (x) the Eurodollar Base Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day), divided by (y) one minus the Reserve Requirement
(expressed as a decimal) applicable to such one month Interest Period.

 

“Administrative Agent” means JPMorgan in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Agent appointed
pursuant to Article X.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans, as the case may be (i) made by some or all of the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurodollar Loans, for the same Interest Period.  The term “Advance”
shall include Swing Line Loans unless otherwise expressly provided.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

 

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The Aggregate Revolving Loan Commitment as of the
Closing Date is Two Hundred Seventy-Five Million and 00/100 Dollars
($275,000,000).

 

“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, restated, supplemented or otherwise modified and as in effect from
time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus ½% per annum and (iii) the sum of the
Adjusted Eurodollar Base Rate plus 1% per annum; provided that, for the
avoidance of doubt, the Adjusted Eurodollar Base Rate for any day shall be based
on the applicable British Bankers’ Association LIBOR rate for deposits in
Dollars as reported on Reuters Screen LIBOR01 Page or, if such service is not
available, by any other generally recognized financial information service as of
11:00 a.m. (London time) on such day.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Base Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Base Rate, respectively..

 

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Capital Stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem or Financial Assistance Problem.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means each of J.P. Morgan Securities Inc. and Banc of America
Securities LLC, and its successors, in its capacity as Joint Lead Arranger and
Joint Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Asset Sale” means, with respect to the Borrower or any Subsidiary, the sale,
lease, conveyance, disposition or other transfer by such Person of any of its
assets (including by way of a sale-leaseback transaction, and including the sale
or other transfer of any of the Capital Stock of any Subsidiary of such Person)
with a book value in excess of $1,000,000 to any Person other than the Borrower
or any of its wholly-owned Subsidiaries other than (i) the sale of inventory in
the ordinary course of business, (ii) the sale or other disposition of any
obsolete, excess, damaged or worn-out Equipment disposed of in the ordinary
course of business, (iii) leases of assets in the ordinary course of business
consistent with past practice and (iv)  transfers consisting of Restricted
Payments permitted under Section 6.10, Investments permitted under Section 6.13
and Liens permitted under Section 6.15.

 

“Assignment Agreement” is defined in Section 12.3.1.

 

“Authorized Officer” means any of the President and Chief Executive Officer,
Chief Financial Officer, Treasurer or Controller of the Borrower, or such other
officer of the Borrower as may be designated by the Borrower in writing to the
Administrative Agent from time to time, acting singly.

 

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any of its Subsidiaries by any Lender or any of its Affiliates:
treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any of its Subsidiaries in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Borrower” means Res-Care, Inc., a Kentucky corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).

 

3

--------------------------------------------------------------------------------


 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois and New York, New York for
the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, Illinois and New York, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

“Buying Lender” is defined in Section 2.5.3(ii).

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.

 

“Capital Stock” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any of the foregoing.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Equivalent Investments” means the investments described in the investment
policy attached as Schedule 1.1 hereto, as such policy may be subsequently
amended, subject to the approval of the Administrative Agent.

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, (other than, in each case, one or more Permitted
Holders so long as such acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the Borrower) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 35% or more of the
voting power of the total outstanding shares of voting stock of the Borrower,
unless one or more Permitted Holders has beneficial ownership of a majority of
the voting power of the total outstanding shares of voting stock of the Borrower
or (ii) the majority of the Board of Directors of the Borrower fails to consist
of Continuing Directors.

 

“Closing Date” means January 28, 2010.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

4

--------------------------------------------------------------------------------


 

“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower or any of its Domestic Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Administrative Agent, for
the benefit of the Holders of Secured Obligations, whether under the Pledge and
Security Agreement, under any of the other Collateral Documents or under any of
the other Loan Documents.

 

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement or the Previous Credit Agreement that are
intended to create or evidence Liens to secure the Secured Obligations,
including, without limitation, the Pledge and Security Agreement, the
Intellectual Property Security Agreements, the Mortgages and all other security
agreements, mortgages, deeds of trust, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Borrower or
any of its Subsidiaries and delivered to the Administrative Agent.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment and Acceptance” is defined in Section 2.5.3(i).

 

“Commitment Fee” is defined in Section 2.5.1.

 

“Commitment Increase Notice” is defined in Section 2.5.3(i).

 

“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.

 

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) to the extent reasonably approved by the Administrative
Agent, any extraordinary non-cash or nonrecurring non-cash charges or losses
incurred other than in the ordinary course of business including but not limited
to losses resulting from redemptions or repayments of Indebtedness (including
without limitation losses incurred in connection with the execution and delivery
of this Agreement and the consummation of the transactions contemplated herein),
(vi) non-cash charges arising from compensation expense as a result of Financial
Accounting Standards Board Statement 123R, “Share Based Payment”, which would
require certain stock based compensation to be recorded as expense within the
Borrower’s consolidated statement of operation (less the amount of any
subsequent cash payments in respect of any such non-cash charges) and (vii) to
the extent the Selk Matter results in a charge that would reduce Consolidated
EBITDA, the amount of such charge incurred during the applicable period but in
any event not in excess of $54,000,000, minus, to the extent included in
Consolidated Net Income, (a) interest income, (b) any extraordinary non-cash or
nonrecurring non-cash gains realized other than in the ordinary course of
business, including but not limited to gains resulting from redemptions of
Indebtedness, and (c) the aggregate amount of all income related to the reversal
of the charge described above in respect of the Selk Matter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis.  For purposes of
determining Consolidated EBITDA, any non-cash income associated with the
write-up of goodwill pursuant to FASB no. 142 shall be subtracted from
Consolidated Net Income and any non-cash expense associated with the write-down
of goodwill pursuant to FASB no. 142 shall be added back to Consolidated Net
Income.  Notwithstanding anything herein, in any financial statements of the
Borrower or in Agreement Accounting Principles to the

 

5

--------------------------------------------------------------------------------


 

contrary, for purposes of calculating the Leverage Ratio, any Permitted
Acquisition with a Purchase Price in excess of $2,000,000 and consummated during
the period for which Consolidated EBITDA was calculated shall be deemed to have
occurred on the first day of the relevant period for which such Consolidated
EBITDA was calculated on a pro forma basis reasonably acceptable to the
Administrative Agent, but without giving effect to any projected cost savings or
synergies resulting from such Permitted Acquisition.

 

“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, the sum of, without duplication, (i) the aggregate Dollar amount of
Consolidated Indebtedness owing by such Person or for which such Person is
liable which has actually been funded (i.e., excluding, for the avoidance of
doubt, contingent reimbursement obligations in respect of surety bonds) and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all Letters of Credit at
such time for which such Person is the account party or is otherwise liable plus
(iii) the aggregate amount of Capitalized Lease Obligations owing by such Person
or for which such Person is otherwise liable, plus (iv) the aggregate of all
amounts (to the extent aggregating in excess of $1,000,000) owing by such Person
or for which such Person is otherwise liable with respect to final and
non-appealable judgments or settlements arising in connection with trials,
arbitrations, mediations, litigation or other forums for dispute resolution.

 

“Consolidated Indebtedness” means at any time, with respect to any Person, the
Indebtedness of such Person and its Subsidiaries calculated on a consolidated
basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including, without limitation, Receivables Facility Financing
Costs) of the Borrower and its Subsidiaries calculated on a consolidated basis
for such period, in accordance with Agreement Accounting Principles.

 

“Consolidated Net Funded Indebtedness” means, at any time, with respect to any
Person, Consolidated Funded Indebtedness, minus unrestricted cash and Cash
Equivalent Investments (other than cash and Cash Equivalent Investments of the
Borrower or any Domestic Subsidiary maintained outside of the United States of
America) maintained by the Borrower or any Domestic Subsidiary in an amount in
excess of $5,000,000 at such time and that are unencumbered (other than Liens in
favor of the Administrative Agent).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period in accordance with Agreement Accounting Principles.

 

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Subsidiaries calculated
on a consolidated basis in accordance with Agreement Accounting Principles.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
in accordance with Agreement Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person guarantees, endorses, contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, excluding indemnification obligations incurred in the
ordinary course of business or in connection with transactions that are not
prohibited by this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, (ii) was nominated for
election or elected to such board of directors with the approval of the
Permitted Holders, or (iii) was nominated for election or elected to such board
of directors with the approval of the required majority of the Continuing
Directors who were members of such board at the time of such nomination or
election; provided that any individual who is so elected or nominated in
connection with a merger, consolidation, acquisition or similar transaction
shall not be a Continuing Director unless such individual was a Continuing
Director prior thereto or such individual was elected in connection with a
Permitted Acquisition, a merger permitted by Section 6.11.5 or any other
acquisition consented to hereunder; provided further that the successor to any
individual removed involuntarily from such board of directors shall not be a
Continuing Director without the consent of the Required Lenders.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Credit Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Facility LCs or Swing Line Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the LC Issuer, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any

 

7

--------------------------------------------------------------------------------


 

action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Departing Lender” means each lender under the Previous Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Previous Credit Agreement on the Closing Date.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is 91
days after the Revolving Loan Termination Date.

 

“Documentation Agents” means each of General Electric Capital Corporation,
Branch Banking and Trust Company and U.S. Bank National Association in its
capacity as documentation agent for the credit transaction evidenced by this
Agreement.

 

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of a jurisdiction located in the United States of America.

 

“Effective Commitment Amount” is defined in Section 2.5.3(i).

 

“Equipment” means all of the Borrower’s and each Subsidiary’s present and future
(i) equipment, including, without limitation, machinery, manufacturing,
distribution, data processing and office equipment, assembly systems, tools,
molds, dies, fixtures, appliances, furniture, furnishings, vehicles, vessels,
aircraft, aircraft engines, and trade fixtures, (ii) other tangible personal
property (other than inventory), and (iii) any and all accessions, parts and
appurtenances attached to any of the foregoing or used in connection therewith,
and any substitutions therefor and replacements, products and proceeds thereof.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

 

8

--------------------------------------------------------------------------------


 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate per annum equal to the applicable British
Bankers’ Association LIBOR rate for deposits in Dollars as reported on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) or, if such service is not available, by any other generally recognized
financial information service as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period, provided that, if no such British Bankers’ Association
LIBOR rate is available to the Administrative Agent, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which JPMorgan or one of its
affiliate banks offers to place deposits in Dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMorgan’s relevant Eurodollar Loan and having a maturity
equal to such Interest Period.

 

“Eurodollar Loan” means a Revolving Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin then in effect, changing as and when the Applicable
Margin changes.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(i) any loss, destruction or damage of such Property or (ii) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property by any Governmental Authority.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility” means each facility, program, group home and training center now or
hereafter owned, leased, operated and/or managed by any of the Borrower or its
Subsidiaries.

 

“Facility LC” is defined in Section 2.20.1.

 

“Facility LC Application” is defined in Section 2.20.3.

 

“Facility LC Collateral Account” is defined in Section 2.20.11.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published on the next succeeding day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
10:00 a.m. (Louisville, Kentucky time) on such day on such

 

9

--------------------------------------------------------------------------------


 

transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent in its sole
discretion.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Guarantor or to permit its
Capital Stock from being pledged pursuant to a pledge agreement on account of
legal or financial limitations imposed by the jurisdiction of organization of
such Foreign Subsidiary or other relevant jurisdictions having authority over
such Foreign Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors

 

“Financing” means, with respect to any Person, (i) the issuance or sale by such
Person of any equity interests in such Person other than (A) the issuance of any
stock options or restricted stock grants in consideration for services or the
issuance of stock by such Person pursuant to the exercise of any option granted
in consideration for services, (B) the conversion of the Preferred Stock into
common stock of the Borrower and (C) the issuance of any equity by a Subsidiary
which is not a Wholly-Owned Subsidiary to the holder of its equity pursuant to
the transactions contemplated by Schedule 6.18, or (ii) the issuance or sale by
such Person of any Indebtedness other than Indebtedness permitted under Sections
6.14.1 through 6.14.13; provided, however, that the foregoing clause (ii) shall
not permit the incurrence by the Borrower or any Subsidiary of any Indebtedness
if such incurrence is not otherwise permitted by Section 6.14.

 

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, modified or supplemented from time to time

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the Applicable Margin then in effect, changing as and when the
Applicable Margin changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Foreign Subsidiary” means any Subsidiary of any which is not a Domestic
Subsidiary of such Person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

10

--------------------------------------------------------------------------------


 

“Guarantor” means each Subsidiary of the Borrower which is a party to the
Guaranty Agreement, including each Subsidiary of the Borrower which becomes a
party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.

 

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement, dated as
of the Closing Date, made by the Guarantors in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Healthcare Event” means the occurrence of any of the following with respect to
any one or more Facilities which results in a Material Adverse Effect:  (i) the
revocation, denial, suspension or non-renewal of any license, certificate or
permit required to operate Facilities (other than Facilities managed by the
Borrower or any Subsidiary of the Borrower on behalf of a Person other than the
Borrower or any Subsidiary thereof), with any appeal having been taken and
denied, provided that, during any such appeal period the Facility at issue is
able to operate; (ii) the termination or suspension of the provider agreements
under Medicare Law or Medicaid Law or any other agreement or contract with any
Official Body or private payor with respect to Facilities (other than Facilities
managed by the Borrower or any Subsidiary of the Borrower on behalf of a Person
other than the Borrower or Subsidiary thereof); (iii) the involuntary
receivership or involuntary management by any applicable Official Body of
Facilities (other than Facilities managed by the Borrower or any Subsidiary of a
Borrower on behalf of a Person other than the Borrower or any Subsidiary
thereof); (iv) the imposition by any applicable Official Body with respect to
Facilities (other than Facilities managed by the Borrower or any Subsidiary of a
Borrower on behalf of a Person other than the Borrower or any Subsidiary
thereof) of administrative holds or similar restrictions or limitations on the
admission of patients or residents (but only for so long as such holds,
restrictions or limitations shall be in effect); (v) the interruption or
cessation of payments or reimbursement by any applicable Official Body or
private payor, with respect to Facilities (other than Facilities managed by the
Borrower or any Subsidiary of the Borrower on behalf of a Person other than the
Borrower or any Subsidiary thereof), but only for so long as such interruption
or cessation is in effect; (vi) the cash payment in any fiscal year by any one
or more of the Borrower or any of its Subsidiaries of any recoupment or demand
for recoupment by any applicable Official Body or (vii) the inability of the
Borrower or any Subsidiary thereof to obtain adequate professional liability
insurance, as determined by the Administrative Agent in its reasonable
discretion.

 

“Health Care Receivable” shall mean a Receivable where the payor is the United
States of America, a State, county or municipality, or any agency or
instrumentality thereof which is obligated by to make payment with respect to
Medicare, Medicaid or other Receivables representing amounts owing under any
other program established by federal, State, county, municipal or other local
law which requires that payments for healthcare services be made to the provider
of such services in order to comply with any applicable “anti-assignment”
provisions, provider agreement or federal, State, county, municipal or other
local law, rule or regulation.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuer in respect of Reimbursement Obligations, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and  future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iii) each Lender (or
affiliate thereof), in respect of all Rate Management Obligations and Banking
Services Obligations of the Borrower or any of its Subsidiaries to such Lender
(or such affiliate) as exchange party or counterparty under any Rate Management
Transaction or in connection with any Banking Services Agreements, as
applicable, and (iv) their respective successors, transferees and assigns.

 

11

--------------------------------------------------------------------------------


 

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (excluding in all cases accounts payable and accrued expenses arising
in the ordinary course of such Person’s business) (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services, (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances, or other instruments, (v) obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such Person, (viii) reimbursement
obligations under Letters of Credit, bankers’ acceptances, surety bonds and
similar instruments, (ix) Off-Balance Sheet Liabilities, (x) Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts, (xi)
Rate Management Obligations, (xii) Receivables Facility Attributed Indebtedness
and (xiii) any other obligation for borrowed money which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.

 

“Intellectual Property Security Agreements” means the intellectual property
security agreements as any Credit Party may from time to time make in favor of
the Administrative Agent for the benefit of the Holders of Secured Obligations,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Interest Coverage Ratio” is defined in Section 6.22 hereof.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees and independent contractors made in
the ordinary course of business), extension of credit (other than Receivables
arising in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

 

“LC Exposure” means, at any time, the aggregate principal amount of all LC
Obligations at such time.  The LC Exposure of any Lender at any time shall be
its Revolving Loan Pro Rata Share of the total LC Exposure at such time.

 

“LC Fee” is defined in Section 2.20.4.

 

“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder.

 

12

--------------------------------------------------------------------------------


 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.20.5.

 

“Lender Increase Notice” is defined in Section 2.5.3(i).

 

“Lenders” means the lending institutions (other than the Departing Lenders)
listed on the signature pages of this Agreement and their respective successors
and assigns.  Unless otherwise specified, the term “Lenders” includes the Swing
Line Lender and the LC Issuer.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” is defined in Section 6.21 hereof.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
collateral assignment, deposit arrangement, encumbrance or preference, priority
or other security agreement (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.

 

“Management Agreement” means that certain Management Services Agreement between
Onex Partners Manager LP and the Borrower dated June 23, 2004.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or performance or
prospects of the Borrower, or the Borrower and its Subsidiaries taken as a
whole, (ii) the ability of the Borrower or any Material Subsidiary to perform
its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the LC Issuer or the Lenders thereunder.

 

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $10,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

 

13

--------------------------------------------------------------------------------


 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Material Subsidiary” means a Subsidiary with revenues greater than 2% of net
consolidated revenues of the Borrower.

 

“Maximum Secured Obligations Amount” means the maximum aggregate outstanding
amount of Secured Obligations permitted under the Note Documents.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

 

“Medicaid Law” means collectively, Medicaid and Medicaid Regulations.

 

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (b) all applicable provisions of all federal rules, regulations,
manuals and orders of governmental authorities promulgated pursuant to or in
connection with the statutes described in clause (a) above having the force of
law and all federal administrative, reimbursement and other guidelines of all
governmental authorities having the force of law promulgated pursuant to or in
connection with the statutes described in clause (a) above, including all
programs operated under waivers granted from requirements of Title XIX of the
Social Security Act and its implementing regulations, (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above, and (d) all applicable
provisions of all rules, regulations, manuals and orders of all governmental
authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above having the force of law and all state administrative,
reimbursement and other guidelines of all governmental authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (c) above, in each case as in effect from time to time.

 

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.

 

“Medicare Law” means collectively, Medicare and Medicare Regulations

 

“Medicare Regulations” shall mean, collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all governmental authorities (including, without limitation,
Health and Human Services (“HHS”), Health Care Finance Administration, the
Office of the Inspector General for HHS, or any Person succeeding the functions
of any of the foregoing) promulgated pursuant to or in connection with any of
the foregoing having the force of law, in each case as in effect from time to
time.

 

“Modify” and “Modification” are defined in Section 2.20.1.

 

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

 

“Mortgage” means each of those certain mortgages and deeds of trust previously
entered into, and such other mortgages and deeds of trust as are entered into,
by the Credit Parties pursuant hereto or the

 

14

--------------------------------------------------------------------------------


 

Previous Credit Agreement or in connection herewith or therewith, in each case
as amended, restated, supplemented or otherwise modified from time to time.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals, flood certifications (and, if applicable FEMA form acknowledgements
of insurance), environmental assessments and reports, mortgage tax affidavits
and declarations and other similar information and related certifications as are
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

 

“Mortgaged Properties” means the real Property identified and described on
Schedule 6.27.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions.

 

“Net Cash Proceeds” means, (1) with respect to any Asset Sale, any Financing or
any Sale and Leaseback Transaction by any Person, (a) cash (freely convertible
into Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale (including cash received as consideration for the assumption or
incurrence of liabilities incurred in connection with or in anticipation of such
Asset Sale) or such Financing or such Sale and Leaseback Transaction, after
(i) provision for all income or other taxes measured by or resulting from such
sale of Property, (ii) payment of all reasonable brokerage commissions and other
fees and expenses related to such sale of Property or Financing or Sale and
Leaseback Transaction, and (iii) all amounts used to repay Indebtedness secured
by a Lien on any asset disposed of in such Asset Sale or such Sale and Leaseback
Transaction which is or may be required (by the express terms of the instrument
governing such Indebtedness) to be repaid in connection with such Asset Sale or
such Sale and Leaseback Transaction (including payments made to obtain or avoid
the need for the consent of any holder of such Indebtedness) or Financing and
(2) with respect to an Event of Loss of a Person, cash (freely convertible in
Dollars) received by or for such Person’s account, net of (i) reasonable direct
costs or expenses incurred in connection with such Event of Loss (including
without limitation reasonable costs and expenses (including attorneys’ and other
professionals’ fees)) incurred in investigating or recovering such cash and
reasonable reserves associated therewith in accordance with Agreement Accounting
Principles and (ii) amounts required to repay principal of, premium if any, and
interest on any Indebtedness or statutory or other obligations secured by any
Lien on the property (or portion thereof) so damaged or taken (other than the
Secured Obligations) which is required to be and is repaid in connection with
such Event of Loss.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Notes” means those certain 7 ¾ % Senior Notes issued by the Borrower pursuant
to and in connection with the Note Documents, and any notes issued from time to
time in substitution, replacement, supplement or refinancing thereof.

 

15

--------------------------------------------------------------------------------


 

“Note Documents” means (i) the Indenture dated October 3, 2005 (without giving
effect to any amendments thereto after the Closing Date to the extent
consummated without the approval of the Administrative Agent) among the
Borrower, the guarantors named therein, and Wells Fargo Bank, National
Association, and the Notes and (ii) any other indenture or other document
governing the Notes.

 

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, the Swing Line Lender, the LC Issuer, the
Arrangers, any affiliate of the Administrative Agent, any Lender, the Swing Line
Lender, the LC Issuer or the Arrangers, or any indemnitee under the provisions
of Section 9.6 or any other provisions of the Loan Documents, in each case of
any kind or nature, present or future, arising under this Agreement, the
Previous Credit Agreement or any other Loan Document, whether or not evidenced
by any note, guaranty or other instrument, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, foreign
exchange risk, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired. 
The term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement, the Previous Credit Agreement or any other
Loan Document.

 

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any Receivables Facility Attributed Indebtedness and repurchase obligation
or liability of such Person with respect to Receivables or notes receivable sold
by such Person, (ii) any liability under any so-called “synthetic lease” or “tax
ownership operating lease” transaction entered into by such Person, or (iii) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheets of such Person, but excluding from
this clause (iii) all Operating Leases.

 

“Official Body” shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Originators” means the Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

 

“Participants” is defined in Section 12.2.1.

 

16

--------------------------------------------------------------------------------


 

“Payment Date” means the last day of each March, June, September and
December and the Revolving Loan Termination Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” is defined in Section 6.13.9.

 

“Permitted Holder” means each of (i) Onex Corporation, an Ontario corporation,
Onex Partners LP, a Delaware limited partnership, Onex Partners II LP, a
Delaware limited partnership, and Onex Partners III LP, a Delaware limited
partnership and (ii) each of their respective Affiliates that are not portfolio
companies of any of the foregoing.

 

“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer by a SPV to
(a) purchasers of or other investors in such Receivables and Related Security or
(b) any other Person (including a SPV) in a transaction in which purchasers or
other investors purchase or are otherwise transferred such Receivables and
Related Security, in each case pursuant to and in accordance with the terms of
the Receivables Purchase Documents.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

 

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Closing Date, by and between the Credit
Parties and the Administrative Agent for the benefit of the Holders of Secured
Obligations, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary.

 

“Preferred Stock” means the Series A convertible preferred stock of the
Borrower.

 

“Previous Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of October 3, 2005 by and among the Borrower, the lenders
party thereto and the Administrative Agent, as the same has been amended prior
to the Closing Date.

 

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Promissory Note” is defined in Section 2.13.

 

17

--------------------------------------------------------------------------------


 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Proposed New Lender” is defined in Section 2.5.3(i).

 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) the sum of such Lender’s Revolving Loan Commitment at such time by
(ii) the Aggregate Revolving Loan Commitment at such time; provided, however,
(1) in the case of Section 2.21 when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage obtained by dividing (a) such Lender’s
Revolving Loan Commitment at such time by (b) the Aggregate Revolving Loan
Commitment (disregarding any Defaulting Lender’s Commitment) at such time and
(2) if all of the Revolving Loan Commitments are terminated pursuant to the
terms of this Agreement, then “Pro Rata Share” means the percentage obtained by
dividing (a) the sum of such Lender’s Outstanding Revolving Credit Exposure at
such time by (b) the sum of the Aggregate Outstanding Revolving Credit Exposure
(giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination) at such time.

 

“Purchase Price” means the total consideration payable in connection with any
Acquisition, including, without limitation, any portion of the consideration
payable in cash, all Indebtedness, liabilities and contingent obligations
incurred or assumed in connection with such Acquisition and all consulting fees
or fees for a covenant not to compete, including without limitation the value of
any Capital Stock or other equity interests of the Borrower or any Subsidiary
issued as consideration for such Acquisition.

 

“Purchasers” is defined in Section 12.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Receivable(s)” means and includes all of applicable Originator’s or SPV’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security and guarantees with
respect to each of the foregoing, including, without limitation, any right of
stoppage in transit.

 

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

 

18

--------------------------------------------------------------------------------


 

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a Receivables Purchase
Facility, which are in excess of amounts paid to the Borrower and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.

 

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements, under a Receivables Purchase Facility, generally consistent
with terms contained in comparable structured finance transactions pursuant to
which an Originator or Originators sell or transfer to SPVs all of their
respective right, title and interest in and to certain Receivables and Related
Security for further sale or transfer to other purchasers of or investors in
such assets (and the other documents, instruments and agreements executed in
connection therewith), as any such agreements may be amended, restated,
supplemented or otherwise modified from time to time, or any replacement or
substitution therefor.

 

“Receivables Purchase Facility” means any securitization facility made available
to the Borrower by a Lender or an affiliate thereof, pursuant to which the
Receivables and Related Security of the Originators are transferred to one or
more SPVs, and thereafter to certain investors, pursuant to the terms and
conditions of the Receivables Purchase Documents.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Rentals” of a Person means the aggregate fixed amounts payable (excluding
taxes, insurance premiums and expenses for repairs or maintenance) by such
Person under any Operating Lease.

 

“Rentals Maximum Amount” means, during any fiscal year of the Borrower, an
aggregate amount not to exceed 20% of the Consolidated Net Worth of the Borrower
(as of the end of the most recently completed fiscal year of the Borrower).

 

19

--------------------------------------------------------------------------------


 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means any three (3) or more Lenders in the aggregate having
more than 50% of the sum of the Aggregate Revolving Loan Commitment (or, if all
of the Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, the Aggregate Outstanding Revolving Credit Exposure at such time).

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any equity interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other equity interests of the
Borrower (other than Disqualified Stock) and (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any of the Notes or Subordinated Debt prior to the stated maturity
thereof.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1.1 (and any
conversion or continuation thereof) and includes any “Revolving Loan” made
pursuant to the Previous Credit Agreement and outstanding on the Closing Date.

 

“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to
Section 12.3, as such amount may be modified from time to time pursuant to the
terms hereof.

 

“Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment at
such time by (ii) the Aggregate Revolving Loan Commitment at such time;
provided, however, (1) in the case of Section 2.21 when a Defaulting Lender
shall exist, “Revolving Loan Pro Rata Share” shall mean the percentage obtained
by dividing (a) such Lender’s Revolving Loan Commitment at such time by (b) the
Aggregate Revolving Loan Commitment (disregarding any Defaulting Lender’s
Commitment) at such time and (2) if all of the Revolving Loan Commitments are
terminated pursuant to the terms of this Agreement, then “Revolving Loan Pro
Rata Share” means the percentage obtained by dividing (a) such Lender’s
Outstanding Revolving Credit Exposure at such time by (b) the Aggregate
Outstanding Revolving Credit Exposure (giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination) at such
time.

 

20

--------------------------------------------------------------------------------


 

“Revolving Loan Termination Date” means the earlier of (a) July 28, 2013, and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.2 hereof or the Revolving Loan Commitments pursuant to
Section 8.1 hereof.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee, consummated after
the Closing Date.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender and (iii) all Banking Services
Obligations owing to any Lender or any Affiliate of any Lender.

 

“Selk Matter” means the lawsuit filed in Bernalillo County, New Mexico State
Court styled Larry Selk, by and through his legal guardian, Rani Rubio v.
Res-Care New Mexico, Inc., Res-Care, Inc., et al, the jury verdict in the
aggregate amount not in excess of $54,000,000 rendered against the Borrower and
Res-Care New Mexico, Inc. on December 2, 2009 in such lawsuit and any settlement
in connection therewith.

 

“Selling Lender” is defined in Section 2.5.3(ii).

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

 

“Subordinated Debt” means any Indebtedness of the Borrower or any Subsidiary
(other than (i) any Indebtedness issued to sellers (or the owners of such
sellers) of assets or Property acquired by the Borrower or any Subsidiary
pursuant to any Permitted Acquisition (and any renewals, refinancings or
extensions thereof), (ii) any intercompany loans or advances (A) made by any
Subsidiary to the Borrower or any other Subsidiary, or (B) made by the Borrower
to any Subsidiary, and (iii) the Indebtedness described on Schedule 6.20 (and
any renewals, refinancings or extensions thereof)), the payment of which is
expressly subordinated to payment of the obligations under the Loan Documents.

 

“Subordinated Debt Documents” means any document, agreement or instrument
evidencing any Subordinated Debt or entered into in connection with any
Subordinated Debt.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the

 

21

--------------------------------------------------------------------------------


 

time be so owned or controlled.  Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 5% of the consolidated
tangible assets of the Borrower and its Subsidiaries or Property which is
responsible for more than 5% of the consolidated net revenues of the Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

 

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $20,000,000 at any one time
outstanding.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Revolving Loan Pro Rata Share of the total Swing
Line Exposure at such time.

 

“Swing Line Lender” means JPMorgan.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4 and includes any “Swing Line Loan” made pursuant
to the Previous Credit Agreement and outstanding on the Closing Date.

 

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit transaction evidenced by this Agreement.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Kentucky.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

 

22

--------------------------------------------------------------------------------


 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default, which has not been waived in
writing by, or on behalf of, the Required Lenders.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 


1.2.          PLURAL FORMS.  THE FOREGOING DEFINITIONS SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.


 


1.3.          AMENDMENT AND RESTATEMENT OF PREVIOUS CREDIT AGREEMENT.  THE
PARTIES TO THIS AGREEMENT AGREE THAT, UPON (I) THE EXECUTION AND DELIVERY BY
EACH OF THE PARTIES HERETO OF THIS AGREEMENT AND (II) SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTIONS 4.1 AND 4.2, THE TERMS AND PROVISIONS OF THE
PREVIOUS CREDIT AGREEMENT SHALL BE AND HEREBY ARE AMENDED, SUPERSEDED AND
RESTATED IN THEIR ENTIRETY BY THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS
AGREEMENT IS NOT INTENDED TO AND SHALL NOT CONSTITUTE A NOVATION.  ALL LOANS
MADE AND SECURED OBLIGATIONS INCURRED UNDER THE PREVIOUS CREDIT AGREEMENT WHICH
ARE OUTSTANDING ON THE CLOSING DATE SHALL CONTINUE AS LOANS AND SECURED
OBLIGATIONS UNDER (AND SHALL BE GOVERNED BY THE TERMS OF) THIS AGREEMENT. 
WITHOUT LIMITING THE FOREGOING, UPON THE EFFECTIVENESS HEREOF: (A) ALL LETTERS
OF CREDIT ISSUED (OR DEEMED ISSUED) UNDER THE PREVIOUS CREDIT AGREEMENT WHICH
REMAIN OUTSTANDING ON THE CLOSING DATE SHALL CONTINUE AS FACILITY LCS UNDER (AND
SHALL BE GOVERNED BY THE TERMS OF) THIS AGREEMENT, (B) ALL SECURED OBLIGATIONS
CONSTITUTING RATE MANAGEMENT OBLIGATIONS WITH ANY LENDER OR ANY AFFILIATE OF ANY
LENDER WHICH ARE OUTSTANDING ON THE CLOSING DATE SHALL CONTINUE AS SECURED
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (C) THE
ADMINISTRATIVE AGENT SHALL MAKE SUCH REALLOCATIONS OF EACH LENDER’S “OUTSTANDING
REVOLVING CREDIT EXPOSURE” UNDER THE PREVIOUS CREDIT AGREEMENT AS ARE NECESSARY
IN ORDER THAT EACH SUCH LENDER’S OUTSTANDING REVOLVING CREDIT EXPOSURE HEREUNDER
REFLECTS SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AGGREGATE OUTSTANDING
REVOLVING CREDIT EXPOSURE AND (D) THE PREVIOUS REVOLVING LOANS (AS DEFINED IN
SECTION 2.1.1) OF EACH DEPARTING LENDER SHALL BE REPAID IN FULL (ACCOMPANIED BY
ANY ACCRUED AND UNPAID INTEREST AND FEES THEREON), EACH DEPARTING LENDER’S
“COMMITMENT” UNDER THE PREVIOUS CREDIT AGREEMENT SHALL BE TERMINATED AND EACH
DEPARTING LENDER SHALL NOT BE A LENDER HEREUNDER.


 


ARTICLE II

 


THE CREDITS

 


2.1.          REVOLVING LOAN COMMITMENTS.


 


2.1.1  REVOLVING LOANS.  PRIOR TO THE CLOSING DATE, REVOLVING LOANS WERE
PREVIOUSLY MADE TO THE BORROWER UNDER THE PREVIOUS CREDIT AGREEMENT WHICH REMAIN
OUTSTANDING AS OF THE DATE OF THIS AGREEMENT (SUCH OUTSTANDING REVOLVING LOANS
BEING HEREINAFTER REFERRED TO AS THE “PREVIOUS REVOLVING LOANS”).  SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE BORROWER AND EACH OF
THE LENDERS AGREE THAT ON THE CLOSING DATE BUT SUBJECT TO THE SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN SECTIONS 4.1 AND 4.2 (AS APPLICABLE), THE
PREVIOUS REVOLVING LOANS SHALL BE REEVIDENCED AS REVOLVING LOANS UNDER THIS
AGREEMENT, THE TERMS OF THE PREVIOUS REVOLVING LOANS SHALL BE RESTATED IN THEIR
ENTIRETY AND SHALL BE EVIDENCED BY THIS AGREEMENT.  FROM AND INCLUDING THE
CLOSING DATE AND PRIOR TO THE REVOLVING LOAN TERMINATION DATE, UPON THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.1 AND 4.2, AS
APPLICABLE, EACH

 

23

--------------------------------------------------------------------------------


 


LENDER SEVERALLY AND NOT JOINTLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT, TO (I) MAKE REVOLVING LOANS TO THE BORROWER FROM TIME TO TIME
AND (II) PARTICIPATE IN FACILITY LCS ISSUED UPON THE REQUEST OF THE BORROWER, IN
EACH CASE IN AN AMOUNT NOT TO EXCEED IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING OF ITS REVOLVING LOAN PRO RATA SHARE OF THE AVAILABLE AGGREGATE
REVOLVING LOAN COMMITMENT; PROVIDED THAT AT NO TIME SHALL THE AGGREGATE
OUTSTANDING REVOLVING CREDIT EXPOSURE HEREUNDER EXCEED THE AVAILABLE AGGREGATE
REVOLVING LOAN COMMITMENT.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE BORROWER
MAY BORROW, REPAY AND REBORROW REVOLVING LOANS AT ANY TIME PRIOR TO THE
REVOLVING LOAN TERMINATION DATE.  THE COMMITMENT OF EACH LENDER TO LEND
HEREUNDER SHALL AUTOMATICALLY EXPIRE ON THE REVOLVING LOAN TERMINATION DATE. 
THE LC ISSUER WILL ISSUE FACILITY LCS HEREUNDER ON THE TERMS AND CONDITIONS SET
FORTH IN SECTION 2.20.


 


2.1.2  INTENTIONALLY OMITTED.


 


2.2.          REQUIRED PAYMENTS; TERMINATION.  ANY OUTSTANDING REVOLVING LOANS
SHALL BE PAID IN FULL BY THE BORROWER ON THE REVOLVING LOAN TERMINATION DATE AND
ALL OTHER UNPAID SECURED OBLIGATIONS SHALL BE PAID IN FULL BY THE BORROWER ON
THE REVOLVING LOAN TERMINATION DATE.  IN ADDITION, IF AT ANY TIME THE AGGREGATE
OUTSTANDING REVOLVING CREDIT EXPOSURE HEREUNDER EXCEEDS THE AVAILABLE AGGREGATE
REVOLVING LOAN COMMITMENT, THE BORROWER SHALL IMMEDIATELY (I) REPAY OUTSTANDING
REVOLVING LOANS AND (II) UPON REPAYMENT IN FULL OF THE REVOLVING LOANS, CASH
COLLATERALIZE THE OUTSTANDING LC OBLIGATIONS BY DEPOSITING FUNDS IN THE FACILITY
LC COLLATERAL ACCOUNT, IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS. 
NOTWITHSTANDING THE TERMINATION OF THE REVOLVING LOAN COMMITMENTS UNDER THIS
AGREEMENT ON THE REVOLVING LOAN TERMINATION DATE, UNTIL ALL OF THE OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNITY OBLIGATIONS) SHALL HAVE BEEN FULLY PAID AND
SATISFIED AND ALL FINANCING ARRANGEMENTS AMONG THE BORROWER AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN TERMINATED, ALL OF
THE RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
SURVIVE.


 


2.3.          RATABLE LOANS; TYPES OF ADVANCES.  (A) EACH ADVANCE HEREUNDER
(OTHER THAN A SWING LINE LOAN) SHALL CONSIST OF LOANS MADE FROM THE SEVERAL
LENDERS RATABLY IN PROPORTION TO THE RATIO THAT THEIR RESPECTIVE REVOLVING LOAN
PRO RATA SHARE.


 

(b)           The Advances may be Floating Rate Advances or Eurodollar Advances,
or a combination thereof, selected by the Borrower in accordance with Sections
2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.

 


2.4.          SWING LINE LOANS.


 


2.4.1  AMOUNT OF SWING LINE LOANS.  UPON THE SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 4.2 AND, IF SUCH SWING LINE LOAN IS TO BE MADE ON
THE DATE OF THE INITIAL CREDIT EXTENSION HEREUNDER, THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 4.1 AS WELL, FROM AND INCLUDING THE
DATE OF THIS AGREEMENT AND PRIOR TO THE REVOLVING LOAN TERMINATION DATE, THE
SWING LINE LENDER AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, TO MAKE SWING LINE LOANS TO THE BORROWER FROM TIME TO TIME IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE SWING LINE COMMITMENT, PROVIDED
THAT THE AGGREGATE OUTSTANDING REVOLVING CREDIT EXPOSURE SHALL NOT AT ANY TIME
EXCEED THE AVAILABLE AGGREGATE REVOLVING LOAN COMMITMENT, AND PROVIDED FURTHER
THAT AT NO TIME SHALL THE SUM OF (I) THE SWING LINE LENDER’S PRO RATA SHARE OF
THE SWING LINE LOANS THEN OUTSTANDING, PLUS (II) THE OUTSTANDING REVOLVING LOANS
MADE BY THE SWING LINE LENDER PURSUANT TO SECTION 2.1 (INCLUDING ITS
PARTICIPATION IN ANY FACILITY LCS), EXCEED THE SWING LINE LENDER’S REVOLVING
LOAN COMMITMENT AT SUCH TIME.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
BORROWER MAY BORROW, REPAY AND REBORROW SWING LINE LOANS AT ANY TIME PRIOR TO
THE REVOLVING LOAN TERMINATION DATE.

 

24

--------------------------------------------------------------------------------


 


2.4.2  BORROWING NOTICE.  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AND THE SWING LINE LENDER IRREVOCABLE NOTICE (A “SWING LINE BORROWING NOTICE”)
NOT LATER THAN 12:00 NOON (LOUISVILLE, KENTUCKY TIME) ON THE BORROWING DATE OF
EACH SWING LINE LOAN, SPECIFYING (I) THE APPLICABLE BORROWING DATE (WHICH DATE
SHALL BE A BUSINESS DAY), AND (II) THE AGGREGATE AMOUNT OF THE REQUESTED SWING
LINE LOAN WHICH SHALL BE AN AMOUNT NOT LESS THAN $100,000.  THE SWING LINE LOANS
SHALL BEAR INTEREST AT THE FLOATING RATE OR AT SUCH OTHER RATE AS IS AGREED UPON
BY THE BORROWER AND THE SWING LINE LENDER.


 


2.4.3  MAKING OF SWING LINE LOANS.  PROMPTLY AFTER RECEIPT OF A SWING LINE
BORROWING NOTICE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER BY FAX OR
OTHER SIMILAR FORM OF TRANSMISSION, OF THE REQUESTED SWING LINE LOAN.  NOT LATER
THAN 2:00 P.M. (LOUISVILLE, KENTUCKY TIME) ON THE APPLICABLE BORROWING DATE, THE
SWING LINE LENDER SHALL MAKE AVAILABLE THE SWING LINE LOAN, IN FUNDS IMMEDIATELY
AVAILABLE IN CHICAGO, TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS SPECIFIED
PURSUANT TO ARTICLE XIII.  THE ADMINISTRATIVE AGENT WILL PROMPTLY MAKE THE FUNDS
SO RECEIVED FROM THE SWING LINE LENDER AVAILABLE TO THE BORROWER ON THE
BORROWING DATE AT THE ADMINISTRATIVE AGENT’S AFORESAID ADDRESS.


 


2.4.4  REPAYMENT OF SWING LINE LOANS.  EACH SWING LINE LOAN SHALL BE PAID IN
FULL BY THE BORROWER ON OR BEFORE THE FIFTH (5TH) BUSINESS DAY AFTER THE
BORROWING DATE FOR SUCH SWING LINE LOAN.  IN ADDITION, THE SWING LINE LENDER
(I) MAY AT ANY TIME IN ITS SOLE DISCRETION WITH RESPECT TO ANY OUTSTANDING SWING
LINE LOAN, OR (II) SHALL, ON THE FIFTH (5TH) BUSINESS DAY AFTER THE BORROWING
DATE OF ANY SWING LINE LOAN, REQUIRE EACH LENDER (INCLUDING THE SWING LINE
LENDER) TO MAKE A REVOLVING LOAN IN THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE
OF SUCH SWING LINE LOAN (INCLUDING, WITHOUT LIMITATION, ANY INTEREST ACCRUED AND
UNPAID THEREON), FOR THE PURPOSE OF REPAYING SUCH SWING LINE LOAN.  NOT LATER
THAN 1:00 P.M. (LOUISVILLE, KENTUCKY TIME) ON THE DATE OF ANY NOTICE RECEIVED
PURSUANT TO THIS SECTION 2.4.4, EACH LENDER SHALL MAKE AVAILABLE ITS REQUIRED
REVOLVING LOAN, IN FUNDS IMMEDIATELY AVAILABLE IN CHICAGO TO THE ADMINISTRATIVE
AGENT AT ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII.  REVOLVING LOANS MADE
PURSUANT TO THIS SECTION 2.4.4 SHALL INITIALLY BE FLOATING RATE LOANS AND
THEREAFTER MAY BE CONTINUED AS FLOATING RATE LOANS OR CONVERTED INTO EURODOLLAR
LOANS IN THE MANNER PROVIDED IN SECTION 2.9 AND SUBJECT TO THE OTHER CONDITIONS
AND LIMITATIONS SET FORTH IN ARTICLE II.  UNLESS A LENDER SHALL HAVE NOTIFIED
THE SWING LINE LENDER, PRIOR TO ITS MAKING ANY SWING LINE LOAN, THAT ANY
APPLICABLE CONDITION PRECEDENT SET FORTH IN SECTIONS 4.1 OR 4.2 HAD NOT BEEN
SATISFIED, SUCH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS PURSUANT TO THIS
SECTION 2.4.4 TO REPAY SWING LINE LOANS SHALL BE UNCONDITIONAL, CONTINUING,
IRREVOCABLE AND ABSOLUTE AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER
OR ANY OTHER PERSON, (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR UNMATURED
DEFAULT, (C) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE
BORROWER, OR (D) ANY OTHER CIRCUMSTANCES, HAPPENING OR EVENT WHATSOEVER.  IN THE
EVENT THAT ANY LENDER FAILS TO MAKE PAYMENT TO THE ADMINISTRATIVE AGENT OF ANY
AMOUNT DUE UNDER THIS SECTION 2.4.4, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RECEIVE, RETAIN AND APPLY AGAINST SUCH OBLIGATION THE PRINCIPAL AND INTEREST
OTHERWISE PAYABLE TO SUCH LENDER HEREUNDER UNTIL THE ADMINISTRATIVE AGENT
RECEIVES SUCH PAYMENT FROM SUCH LENDER OR SUCH OBLIGATION IS OTHERWISE FULLY
SATISFIED.  IN ADDITION TO THE FOREGOING, IF FOR ANY REASON ANY LENDER FAILS TO
MAKE PAYMENT TO THE ADMINISTRATIVE AGENT OF ANY AMOUNT DUE UNDER THIS
SECTION 2.4.4, SUCH LENDER SHALL BE DEEMED, AT THE OPTION OF THE ADMINISTRATIVE
AGENT, TO HAVE UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE SWING LINE
LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN
THE APPLICABLE SWING LINE LOAN IN THE AMOUNT OF SUCH REVOLVING LOAN, AND SUCH
INTEREST AND PARTICIPATION MAY BE RECOVERED FROM SUCH LENDER TOGETHER WITH
INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE FOR EACH DAY DURING THE
PERIOD COMMENCING ON THE DATE OF DEMAND AND ENDING ON THE DATE SUCH AMOUNT IS
RECEIVED.  ON THE REVOLVING LOAN

 

25

--------------------------------------------------------------------------------


 


TERMINATION DATE, THE BORROWER SHALL REPAY IN FULL THE OUTSTANDING PRINCIPAL
BALANCE OF THE SWING LINE LOANS.


 


2.5.          COMMITMENT FEE; AGGREGATE REVOLVING LOAN COMMITMENT.


 


2.5.1  COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA SHARES, FROM AND
AFTER THE CLOSING DATE UNTIL THE DATE ON WHICH THE AGGREGATE REVOLVING LOAN
COMMITMENT SHALL BE TERMINATED IN WHOLE, A COMMITMENT FEE (THE “COMMITMENT FEE”)
ACCRUING AT THE RATE OF THE THEN APPLICABLE FEE RATE ON THE AVAILABLE AGGREGATE
REVOLVING LOAN COMMITMENT IN EFFECT FROM TIME TO TIME (EXCLUDING FROM THE
CALCULATION THEREOF, THE SWING LINE LOANS).  ALL SUCH COMMITMENT FEES PAYABLE
HEREUNDER SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH PAYMENT DATE.  IN
ADDITION, ON THE CLOSING DATE, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS THEN PARTY TO THE PREVIOUS CREDIT
AGREEMENT, THE ACCRUED AND UNPAID COMMITMENT FEES UNDER THE PREVIOUS CREDIT
AGREEMENT THROUGH THE CLOSING DATE.


 


2.5.2  REDUCTIONS IN AGGREGATE REVOLVING LOAN COMMITMENT.  THE BORROWER MAY
PERMANENTLY REDUCE THE AGGREGATE REVOLVING LOAN COMMITMENT IN WHOLE, OR IN PART,
RATABLY AMONG THE LENDERS IN THE MINIMUM AMOUNT OF $5,000,000 (AND IN MULTIPLES
OF $1,000,000 IN EXCESS THEREOF), UPON AT LEAST THREE (3) BUSINESS DAYS’ WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF ANY
SUCH REDUCTION, PROVIDED, HOWEVER, THAT THE AMOUNT OF THE AGGREGATE REVOLVING
LOAN COMMITMENT MAY NOT BE REDUCED BELOW THE AGGREGATE OUTSTANDING REVOLVING
CREDIT EXPOSURE.  ALL ACCRUED COMMITMENT FEES SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF ANY TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO MAKE CREDIT
EXTENSIONS HEREUNDER AND ON THE FINAL DATE UPON WHICH ALL LOANS ARE REPAID.


 


2.5.3  INCREASE IN AGGREGATE REVOLVING LOAN COMMITMENT.  (I)  AT ANY TIME, THE
BORROWER MAY REQUEST THAT THE AGGREGATE REVOLVING LOAN COMMITMENT BE INCREASED;
PROVIDED THAT, (A) THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL AT NO TIME
EXCEED $325,000,000 MINUS THE AGGREGATE AMOUNT OF ALL REDUCTIONS IN THE
AGGREGATE REVOLVING LOAN COMMITMENT PREVIOUSLY MADE PURSUANT TO SECTION 2.5.2;
(B) SUCH REQUEST SHALL BE IN AN AMOUNT NOT LESS THAN $5,000,000; AND (C) THE
AGGREGATE AMOUNT OF ALL SUCH INCREASES SHALL NOT EXCEED $50,000,000.  SUCH
REQUEST SHALL BE MADE IN A WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT AND
THE LENDERS BY THE BORROWER NOT LESS THAN TWENTY (20) BUSINESS DAYS PRIOR TO THE
PROPOSED EFFECTIVE DATE OF SUCH INCREASE, WHICH NOTICE (A “COMMITMENT INCREASE
NOTICE”) SHALL SPECIFY THE AMOUNT OF THE PROPOSED INCREASE IN THE AGGREGATE
REVOLVING LOAN COMMITMENT AND THE PROPOSED EFFECTIVE DATE OF SUCH INCREASE.  NO
LENDER SHALL HAVE ANY OBLIGATION TO INCREASE ITS REVOLVING LOAN COMMITMENT
PURSUANT TO A COMMITMENT INCREASE NOTICE.  ON OR PRIOR TO THE DATE THAT IS
FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF THE COMMITMENT INCREASE NOTICE, EACH
LENDER AND PROPOSED NEW LENDER (AS DEFINED BELOW) SHALL SUBMIT TO THE
ADMINISTRATIVE AGENT A NOTICE INDICATING THE MAXIMUM AMOUNT BY WHICH IT IS
WILLING TO INCREASE ITS EXISTING REVOLVING LOAN COMMITMENT OR PROVIDE A NEW
REVOLVING LOAN COMMITMENT IN CONNECTION WITH SUCH COMMITMENT INCREASE NOTICE
(ANY SUCH NOTICE TO THE ADMINISTRATIVE AGENT BEING HEREIN A “LENDER INCREASE
NOTICE”).  ANY LENDER WHICH DOES NOT SUBMIT A LENDER INCREASE NOTICE TO THE
ADMINISTRATIVE AGENT PRIOR TO THE EXPIRATION OF SUCH FIFTEEN (15) BUSINESS DAY
PERIOD SHALL BE DEEMED TO HAVE DECLINED ANY INCREASE IN ITS REVOLVING LOAN
COMMITMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, IN CONSULTATION WITH
THE BORROWER, TO ALLOCATE THE AMOUNT OF INCREASES NECESSARY TO MEET THE
BORROWER’S COMMITMENT INCREASE NOTICE.  IN ADDITION, NOT LATER THAN THE DATE THE
COMMITMENT INCREASE NOTICE IS DELIVERED BY THE BORROWER, THE BORROWER MAY NOTIFY
THE ADMINISTRATIVE AGENT OF ANY FINANCIAL INSTITUTION THAT SHALL HAVE AGREED TO
BECOME A “LENDER” PARTY HERETO (A “PROPOSED NEW LENDER”) IN CONNECTION WITH THE
COMMITMENT INCREASE NOTICE.  ANY PROPOSED NEW LENDER

 

26

--------------------------------------------------------------------------------


 


SHALL BE SUBJECT TO THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD).  BASED UPON THE LENDER INCREASE NOTICES, ANY
ALLOCATIONS MADE IN CONNECTION THEREWITH AND ANY NOTICE REGARDING ANY PROPOSED
NEW LENDER, IF APPLICABLE, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
AND THE LENDERS ON OR BEFORE THE BUSINESS DAY IMMEDIATELY PRIOR TO THE PROPOSED
EFFECTIVE DATE OF THE AMOUNT OF EACH LENDER’S AND PROPOSED NEW LENDERS’
REVOLVING LOAN COMMITMENT (THE “EFFECTIVE COMMITMENT AMOUNT”) AND THE AMOUNT OF
THE AGGREGATE REVOLVING LOAN COMMITMENT, WHICH AMOUNTS SHALL BE EFFECTIVE ON THE
FOLLOWING BUSINESS DAY.  ANY INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT: (I) AS OF THE DATE OF
THE COMMITMENT INCREASE NOTICE AND AS OF THE PROPOSED EFFECTIVE DATE OF THE
INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT, ALL REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE V HEREOF SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS THOUGH MADE ON SUCH DATE AND NO EVENT SHALL HAVE OCCURRED
AND THEN BE CONTINUING WHICH CONSTITUTES A DEFAULT OR UNMATURED DEFAULT,
(II) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH PROPOSED NEW LENDER OR
LENDER THAT SHALL HAVE AGREED TO PROVIDE A “REVOLVING LOAN COMMITMENT” IN
SUPPORT OF SUCH INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL HAVE
EXECUTED AND DELIVERED A “COMMITMENT AND ACCEPTANCE” SUBSTANTIALLY IN THE FORM
OF EXHIBIT H HERETO, (III) COUNSEL FOR THE BORROWER AND FOR THE GUARANTORS SHALL
HAVE PROVIDED TO THE ADMINISTRATIVE AGENT SUPPLEMENTAL OPINIONS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (IV) THE
BORROWER AND THE PROPOSED NEW LENDER SHALL OTHERWISE HAVE EXECUTED AND DELIVERED
SUCH OTHER INSTRUMENTS AND DOCUMENTS AS MAY BE REQUIRED UNDER ARTICLE IV OR THAT
THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED IN CONNECTION WITH SUCH
INCREASE.  IF ANY FEE SHALL BE CHARGED BY THE LENDERS IN CONNECTION WITH ANY
SUCH INCREASE, SUCH FEE SHALL BE IN ACCORDANCE WITH THEN PREVAILING MARKET
CONDITIONS, WHICH MARKET CONDITIONS SHALL HAVE BEEN REASONABLY DOCUMENTED BY THE
ADMINISTRATIVE AGENT TO THE BORROWER.  NO LESS THAN TWO (2) BUSINESS DAYS PRIOR
TO THE EFFECTIVE DATE OF THE INCREASE OF THE AGGREGATE REVOLVING LOAN
COMMITMENT, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF THE AMOUNT OF
THE FEE TO BE CHARGED BY THE LENDERS, AND THE BORROWER MAY, AT LEAST ONE
(1) BUSINESS DAY PRIOR TO SUCH EFFECTIVE DATE, CANCEL ITS REQUEST FOR THE
COMMITMENT INCREASE.  UPON SATISFACTION OF THE CONDITIONS PRECEDENT TO ANY
INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY ADVISE THE BORROWER AND EACH LENDER OF THE EFFECTIVE DATE OF SUCH
INCREASE.  UPON THE EFFECTIVE DATE OF ANY INCREASE IN THE AGGREGATE REVOLVING
LOAN COMMITMENT THAT IS SUPPORTED BY A PROPOSED NEW LENDER, SUCH PROPOSED NEW
LENDER SHALL BE A PARTY TO THIS AGREEMENT AS A LENDER AND SHALL HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER HEREUNDER.  NOTHING CONTAINED HEREIN SHALL
CONSTITUTE, OR OTHERWISE BE DEEMED TO BE, A COMMITMENT ON THE PART OF ANY LENDER
TO INCREASE ITS REVOLVING LOAN COMMITMENT HEREUNDER AT ANY TIME.


 

(ii)           For purposes of this clause (ii), (A) the term “Buying Lender(s)”
shall mean (1) each Lender the Effective Commitment Amount of which is greater
than its Revolving Loan Commitment prior to the effective date of any increase
in the Aggregate Revolving Loan Commitment and (2) each Proposed New Lender that
is allocated an Effective Commitment Amount in connection with any Commitment
Increase Notice and (B) the term “Selling Lender(s)” shall mean each Lender
whose Revolving Loan Commitment is not being increased from that in effect prior
to such increase in the Aggregate Revolving Loan Commitment.  Effective on the
effective date of any increase in the Aggregate Revolving Loan Commitment
pursuant to clause (i) above, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Credit
Extensions in the respective dollar amounts and percentages necessary so that,
from and after such sale, each such Selling Lender’s outstanding Credit
Extensions shall equal such Selling Lender’s Revolving Loan Pro Rata Share
(calculated based upon the Effective

 

27

--------------------------------------------------------------------------------


 

Commitment Amounts) of the outstanding Credit Extensions.  Effective on the
effective date of the increase in the Aggregate Revolving Loan Commitment
pursuant to clause (i) above, each Buying Lender hereby purchases and accepts
such grant, assignment and conveyance from the Selling Lenders.  Each Buying
Lender hereby agrees that its respective purchase price for the portion of the
outstanding Credit Extensions purchased hereby shall equal the respective dollar
amount necessary so that, from and after such payments, each Buying Lender’s
outstanding Credit Extensions shall equal such Buying Lender’s Revolving Loan
Pro Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Credit Extensions.  Such amount shall be payable on the effective
date of the increase in the Aggregate Revolving Loan Commitment by wire transfer
of immediately available funds to the Administrative Agent.  the Administrative
Agent, in turn, shall wire transfer any such funds received to the Selling
Lenders, in same day funds, for the sole account of the Selling Lenders.  Each
Selling Lender hereby represents and warrants to each Buying Lender that such
Selling Lender owns the Credit Extensions being sold and assigned hereby for its
own account and has not sold, transferred or encumbered any or all of its
interest in such Credit Extensions, except for participations which will be
extinguished upon payment to Selling Lender of an amount equal to the portion of
the outstanding Credit Extensions being sold by such Selling Lender.  Each
Buying Lender hereby acknowledges and agrees that, except for each Selling
Lender’s representations and warranties contained in the foregoing sentence,
each such Buying Lender has entered into its Commitment and Acceptance with
respect to such increase on the basis of its own independent investigation and
has not relied upon, and will not rely upon, any explicit or implicit written or
oral representation, warranty or other statement of the Lenders or the
Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents.  The Borrower hereby agrees to compensate
each Selling Lender for all losses, expenses and liabilities incurred by each
Lender in connection with the sale and assignment of any Eurodollar Loan
hereunder on the terms and in the manner as set forth in Section 3.4.

 


2.6.          MINIMUM AMOUNT OF EACH ADVANCE.  EACH EURODOLLAR ADVANCE SHALL BE
IN THE MINIMUM AMOUNT OF $2,000,000 (AND IN MULTIPLES OF $500,000 IF IN EXCESS
THEREOF), AND EACH FLOATING RATE ADVANCE (OTHER THAN AN ADVANCE TO REPAY SWING
LINE LOANS) SHALL BE IN THE MINIMUM AMOUNT OF $1,000,000 (AND IN MULTIPLES OF
$250,000 IF IN EXCESS THEREOF), PROVIDED, HOWEVER, THAT ANY FLOATING RATE
ADVANCE MAY BE IN THE AMOUNT OF THE AVAILABLE AGGREGATE REVOLVING LOAN
COMMITMENT.


 


2.7.          OPTIONAL PRINCIPAL PAYMENTS.  THE BORROWER MAY FROM TIME TO TIME
PAY, WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING FLOATING RATE ADVANCES (OTHER
THAN SWING LINE LOANS), OR ANY PORTION OF THE OUTSTANDING FLOATING RATE ADVANCES
(OTHER THAN SWING LINE LOANS), IN A MINIMUM AGGREGATE AMOUNT OF $500,000 OR ANY
INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF, WITH NOTICE TO THE
ADMINISTRATIVE AGENT BY 11:00 A.M. (LOUISVILLE, KENTUCKY TIME) ON THE DATE OF
REPAYMENT.  THE BORROWER MAY AT ANY TIME PAY, WITHOUT PENALTY OR PREMIUM, ALL
OUTSTANDING SWING LINE LOANS, OR, IN A MINIMUM AMOUNT OF $100,000 AND INCREMENTS
OF $50,000 IN EXCESS THEREOF, ANY PORTION OF THE OUTSTANDING SWING LINE LOANS,
WITH NOTICE TO THE ADMINISTRATIVE AGENT AND THE SWING LINE LENDER BY 11:00 A.M.
(LOUISVILLE, KENTUCKY TIME) ON THE DATE OF REPAYMENT.  THE BORROWER MAY FROM
TIME TO TIME PAY, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION AMOUNTS
REQUIRED BY SECTION 3.4 BUT WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING
EURODOLLAR ADVANCES, OR, IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 OR ANY
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, ANY PORTION OF THE OUTSTANDING
EURODOLLAR ADVANCES UPON THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO THE
ADMINISTRATIVE AGENT.


 


2.8.          METHOD OF SELECTING TYPES AND INTEREST PERIODS FOR NEW ADVANCES. 
THE BORROWER SHALL SELECT THE TYPE OF ADVANCE AND, IN THE CASE OF EACH
EURODOLLAR ADVANCE, THE INTEREST PERIOD APPLICABLE THERETO FROM TIME TO TIME;
PROVIDED THAT THERE SHALL BE NO MORE THAN 8 INTEREST PERIODS IN EFFECT WITH

 

28

--------------------------------------------------------------------------------


 


RESPECT TO ALL OF THE LOANS AT ANY TIME, UNLESS SUCH LIMIT HAS BEEN WAIVED BY
THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (A “BORROWING NOTICE”) NOT LATER THAN
11:00 A.M. (LOUISVILLE, KENTUCKY TIME) AT LEAST ONE BUSINESS DAY BEFORE THE
BORROWING DATE OF EACH FLOATING RATE ADVANCE (OTHER THAN A SWING LINE LOAN) AND
THREE BUSINESS DAYS BEFORE THE BORROWING DATE FOR EACH EURODOLLAR ADVANCE,
SPECIFYING:


 

(I)            THE BORROWING DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
ADVANCE,

 

(II)           THE AGGREGATE AMOUNT OF SUCH ADVANCE,

 

(III)          THE TYPE OF ADVANCE SELECTED, AND

 

(IV)          IN THE CASE OF EACH EURODOLLAR ADVANCE, THE INTEREST PERIOD
APPLICABLE THERETO.

 

Not later than 1:00 p.m. (Louisville, Kentucky time) on each Borrowing Date,
each Lender shall make available its Loan or Loans in Federal or other funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIII.  The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

 


2.9.          CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES; NO CONVERSION
OR CONTINUATION OF EURODOLLAR ADVANCES AFTER DEFAULT.  FLOATING RATE ADVANCES
(OTHER THAN SWING LINE ADVANCES) SHALL CONTINUE AS FLOATING RATE ADVANCES UNLESS
AND UNTIL SUCH FLOATING RATE ADVANCES ARE CONVERTED INTO EURODOLLAR ADVANCES
PURSUANT TO THIS SECTION 2.9 OR ARE REPAID IN ACCORDANCE WITH SECTION 2.7.  EACH
EURODOLLAR ADVANCE SHALL CONTINUE AS A EURODOLLAR ADVANCE UNTIL THE END OF THE
THEN APPLICABLE INTEREST PERIOD THEREFOR, AT WHICH TIME SUCH EURODOLLAR ADVANCE
SHALL BE AUTOMATICALLY CONVERTED INTO A FLOATING RATE ADVANCE UNLESS (X) SUCH
EURODOLLAR ADVANCE IS OR WAS REPAID IN ACCORDANCE WITH SECTION 2.7 OR (Y) THE
BORROWER SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT A CONVERSION/CONTINUATION
NOTICE (AS DEFINED BELOW) REQUESTING THAT, AT THE END OF SUCH INTEREST PERIOD,
SUCH EURODOLLAR ADVANCE CONTINUE AS A EURODOLLAR ADVANCE FOR THE SAME OR ANOTHER
INTEREST PERIOD.  SUBJECT TO THE TERMS OF SECTION 2.6, THE BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT ALL OR ANY PART OF AN ADVANCE OF ANY TYPE (OTHER
THAN A SWING LINE ADVANCE) INTO ANY OTHER TYPE OR TYPES OF ADVANCES; PROVIDED 
THAT ANY CONVERSION OF ANY EURODOLLAR ADVANCE SHALL BE MADE ON, AND ONLY ON, THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECTION 2.9, DURING THE CONTINUANCE OF A DEFAULT
OR AN UNMATURED DEFAULT, THE ADMINISTRATIVE AGENT MAY (OR SHALL AT THE DIRECTION
OF THE REQUIRED LENDERS), BY NOTICE TO THE BORROWER, DECLARE THAT NO ADVANCE MAY
BE MADE, CONVERTED OR CONTINUED AS A EURODOLLAR ADVANCE.  THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (A “CONVERSION/CONTINUATION
NOTICE”) OF EACH CONVERSION OF AN ADVANCE OR CONTINUATION OF A EURODOLLAR
ADVANCE NOT LATER THAN 11:00 A.M. (LOUISVILLE, KENTUCKY TIME) AT LEAST ONE
(1) BUSINESS DAY, IN THE CASE OF A CONVERSION INTO A FLOATING RATE ADVANCE, OR
THREE (3) BUSINESS DAYS, IN THE CASE OF A CONVERSION INTO OR CONTINUATION OF A
EURODOLLAR ADVANCE, PRIOR TO THE DATE OF THE REQUESTED CONVERSION OR
CONTINUATION, SPECIFYING:


 

(I)            THE REQUESTED DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
CONVERSION OR CONTINUATION,

 

(II)           THE AGGREGATE AMOUNT AND TYPE OF THE ADVANCE WHICH IS TO BE
CONVERTED OR CONTINUED, AND

 

(III)          THE AMOUNT OF SUCH ADVANCE WHICH IS TO BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR ADVANCE AND THE DURATION OF THE INTEREST PERIOD
APPLICABLE THERETO.

 

29

--------------------------------------------------------------------------------


 


2.10.                        CHANGES IN INTEREST RATE, ETC.  EACH FLOATING RATE
ADVANCE (OTHER THAN A SWING LINE ADVANCE) SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH ADVANCE
IS MADE OR IS AUTOMATICALLY CONVERTED FROM A EURODOLLAR ADVANCE INTO A FLOATING
RATE ADVANCE PURSUANT TO SECTION 2.9, TO BUT EXCLUDING THE DATE IT IS PAID OR IS
CONVERTED INTO A EURODOLLAR ADVANCE PURSUANT TO SECTION 2.9 HEREOF, AT A RATE
PER ANNUM EQUAL TO THE FLOATING RATE FOR SUCH DAY.  EACH SWING LINE LOAN SHALL
BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM AND
INCLUDING THE DAY SUCH SWING LINE LOAN IS MADE TO BUT EXCLUDING THE DATE IT IS
FULLY PAID AT A RATE PER ANNUM EQUAL TO THE FLOATING RATE FOR SUCH DAY.  CHANGES
IN THE RATE OF INTEREST ON THAT PORTION OF ANY ADVANCE MAINTAINED AS A FLOATING
RATE ADVANCE WILL TAKE EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE
BASE RATE.  EACH EURODOLLAR ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM AND INCLUDING THE FIRST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO TO (BUT NOT INCLUDING) THE LAST DAY OF SUCH INTEREST PERIOD
AT THE INTEREST RATE DETERMINED BY THE ADMINISTRATIVE AGENT AS APPLICABLE TO
SUCH EURODOLLAR ADVANCE BASED UPON THE BORROWER’S SELECTIONS UNDER SECTIONS 2.8
AND 2.9 AND OTHERWISE IN ACCORDANCE WITH THE TERMS HEREOF.  NO INTEREST PERIOD
IN RESPECT OF ANY REVOLVING LOAN MAY END AFTER THE REVOLVING LOAN TERMINATION
DATE.


 


2.11.                        RATES APPLICABLE AFTER DEFAULT.  DURING THE
CONTINUANCE OF A DEFAULT (INCLUDING THE BORROWER’S FAILURE TO PAY ANY LOAN AT
MATURITY) THE REQUIRED LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER
(WHICH NOTICE MAY BE REVOKED AT THE OPTION OF THE REQUIRED LENDERS
NOTWITHSTANDING ANY PROVISION OF SECTION 8.2 REQUIRING UNANIMOUS CONSENT OF THE
LENDERS TO CHANGES IN INTEREST RATES), DECLARE THAT (I) EACH EURODOLLAR ADVANCE
SHALL BEAR INTEREST FOR THE REMAINDER OF THE APPLICABLE INTEREST PERIOD AT THE
RATE OTHERWISE APPLICABLE TO SUCH INTEREST PERIOD PLUS 2% PER ANNUM, (II) EACH
FLOATING RATE ADVANCE SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
FLOATING RATE IN EFFECT FROM TIME TO TIME PLUS 2% PER ANNUM, AND (III) THE LC
FEE SHALL BE INCREASED BY 2% PER ANNUM; PROVIDED THAT, DURING THE CONTINUANCE OF
A DEFAULT UNDER SECTION 7.6 OR 7.7, THE INTEREST RATES SET FORTH IN CLAUSES
(I) AND (II) ABOVE AND THE INCREASE IN THE LC FEE SET FORTH IN CLAUSE
(III) ABOVE SHALL BE APPLICABLE TO ALL CREDIT EXTENSIONS, ADVANCES, FEES AND
OTHER OBLIGATIONS HEREUNDER WITHOUT ANY ELECTION OR ACTION ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LENDER.


 


2.12.                        METHOD OF PAYMENT.  ALL PAYMENTS OF THE OBLIGATIONS
HEREUNDER SHALL BE MADE, WITHOUT SETOFF, DEDUCTION, OR COUNTERCLAIM, IN
IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII, OR AT ANY OTHER LENDING
INSTALLATION OF THE ADMINISTRATIVE AGENT SPECIFIED IN WRITING BY THE
ADMINISTRATIVE AGENT TO THE BORROWER, BY 12:00 NOON (LOUISVILLE, KENTUCKY TIME)
ON THE DATE WHEN DUE AND SHALL (EXCEPT WITH RESPECT TO REPAYMENTS OF SWING LINE
LOANS, AND EXCEPT IN THE CASE OF REIMBURSEMENT OBLIGATIONS FOR WHICH THE LC
ISSUER HAS NOT BEEN FULLY INDEMNIFIED BY THE LENDERS, OR AS OTHERWISE
SPECIFICALLY REQUIRED HEREUNDER) BE APPLIED RATABLY BY THE ADMINISTRATIVE AGENT
AMONG THE LENDERS.  EACH PAYMENT DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF ANY LENDER SHALL BE DELIVERED PROMPTLY BY THE ADMINISTRATIVE AGENT TO
SUCH LENDER IN THE SAME TYPE OF FUNDS THAT THE ADMINISTRATIVE AGENT RECEIVED AT
ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII OR AT ANY LENDING INSTALLATION
SPECIFIED IN A NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT FROM SUCH LENDER. 
THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO CHARGE THE ACCOUNT OF THE
BORROWER MAINTAINED WITH JPMORGAN FOR EACH PAYMENT OF THE OBLIGATIONS AS IT
BECOMES DUE HEREUNDER.  EACH REFERENCE TO THE ADMINISTRATIVE AGENT IN THIS
SECTION 2.12 SHALL ALSO BE DEEMED TO REFER, AND SHALL APPLY EQUALLY, TO THE LC
ISSUER IN THE CASE OF PAYMENTS REQUIRED TO BE MADE BY THE BORROWER TO THE LC
ISSUER PURSUANT TO SECTION 2.20.6.


 


2.13.                        NOTELESS AGREEMENT; EVIDENCE OF INDEBTEDNESS.


 

(I)                                     EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN

 

30

--------------------------------------------------------------------------------


 

MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.

 

(II)                                  THE ADMINISTRATIVE AGENT SHALL ALSO
MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (A) THE DATE AND THE AMOUNT OF EACH
LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD (IN THE CASE OF A
EURODOLLAR ADVANCE) WITH RESPECT THERETO, (B) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER, (C) THE ORIGINAL STATED AMOUNT OF EACH FACILITY LC AND THE
AMOUNT OF LC OBLIGATIONS OUTSTANDING AT ANY TIME, (D) THE EFFECTIVE DATE AND
AMOUNT OF EACH ASSIGNMENT AGREEMENT DELIVERED TO AND ACCEPTED BY IT AND THE
PARTIES THERETO PURSUANT TO SECTION 12.3, (E) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF, AND (F) ALL OTHER APPROPRIATE DEBITS AND CREDITS AS PROVIDED IN THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL FEES, CHARGES, EXPENSES AND
INTEREST.

 

(III)                               THE ENTRIES MAINTAINED IN THE ACCOUNTS
MAINTAINED PURSUANT TO PARAGRAPHS (I) AND (II) ABOVE SHALL BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO
MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY THE OBLIGATIONS IN ACCORDANCE WITH THEIR
TERMS.

 

(IV)                              ANY LENDER MAY REQUEST THAT ITS REVOLVING
LOANS OR, IN THE CASE OF THE SWING LINE LENDER, THE SWING LINE LOANS, BE
EVIDENCED BY PROMISSORY NOTES (THE “PROMISSORY NOTES”) IN SUBSTANTIALLY THE FORM
OF EXHIBIT E, WITH APPROPRIATE CHANGES FOR NOTES EVIDENCING SWING LINE LOANS. 
IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER
SUCH PROMISSORY NOTE(S) PAYABLE TO THE ORDER OF SUCH LENDER.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE(S) AND INTEREST THEREON SHALL AT ALL
TIMES (PRIOR TO ANY ASSIGNMENT PURSUANT TO SECTION 12.3) BE REPRESENTED BY ONE
OR MORE PROMISSORY NOTES PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN, EXCEPT
TO THE EXTENT THAT ANY SUCH LENDER SUBSEQUENTLY RETURNS ANY SUCH PROMISSORY
NOTE(S) FOR CANCELLATION AND REQUESTS THAT SUCH LOANS ONCE AGAIN BE EVIDENCED AS
DESCRIBED IN PARAGRAPHS (I) AND (II) ABOVE.

 


2.14.                        TELEPHONIC NOTICES.  THE BORROWER HEREBY AUTHORIZES
THE LENDERS AND THE ADMINISTRATIVE AGENT TO EXTEND, CONVERT OR CONTINUE
ADVANCES, EFFECT SELECTIONS OF TYPES OF ADVANCES AND TO TRANSFER FUNDS BASED ON
TELEPHONIC NOTICES MADE BY ANY PERSON OR PERSONS THE ADMINISTRATIVE AGENT OR ANY
LENDER IN GOOD FAITH BELIEVES TO BE ACTING ON BEHALF OF THE BORROWER, IT BEING
UNDERSTOOD THAT THE FOREGOING AUTHORIZATION IS SPECIFICALLY INTENDED TO ALLOW
BORROWING NOTICES AND CONVERSION/CONTINUATION NOTICES TO BE GIVEN
TELEPHONICALLY.  THE BORROWER AGREES TO DELIVER PROMPTLY TO THE ADMINISTRATIVE
AGENT A WRITTEN CONFIRMATION, SIGNED BY AN AUTHORIZED OFFICER, IF SUCH
CONFIRMATION IS REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, OF EACH
TELEPHONIC NOTICE.  IF THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL RESPECT
FROM THE ACTION TAKEN BY THE ADMINISTRATIVE AGENT AND THE LENDERS, THE RECORDS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL GOVERN ABSENT MANIFEST ERROR.


 


2.15.                        INTEREST PAYMENT DATES; INTEREST AND FEE BASIS. 
INTEREST ACCRUED ON EACH FLOATING RATE ADVANCE SHALL BE PAYABLE IN ARREARS ON
EACH PAYMENT DATE, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
CLOSING DATE, ON ANY DATE ON WHICH THE FLOATING RATE ADVANCE IS PREPAID, WHETHER
DUE TO ACCELERATION OR OTHERWISE, AND AT MATURITY.  INTEREST ACCRUED ON THAT
PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY FLOATING RATE ADVANCE
CONVERTED INTO A EURODOLLAR ADVANCE ON A DAY OTHER THAN A PAYMENT DATE SHALL BE
PAYABLE ON THE DATE OF CONVERSION.  INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE
SHALL BE PAYABLE ON THE LAST DAY OF ITS APPLICABLE INTEREST PERIOD, ON ANY DATE
ON WHICH THE EURODOLLAR

 

31

--------------------------------------------------------------------------------


 


ADVANCE IS PREPAID, WHETHER BY ACCELERATION OR OTHERWISE, AND AT MATURITY. 
INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE HAVING AN INTEREST PERIOD LONGER
THAN THREE MONTHS SHALL ALSO BE PAYABLE ON THE LAST DAY OF EACH THREE-MONTH
INTERVAL DURING SUCH INTEREST PERIOD.  INTEREST ON EURODOLLAR ADVANCES, LC FEES
AND ALL OTHER FEES HEREUNDER SHALL BE CALCULATED FOR ACTUAL DAYS ELAPSED ON THE
BASIS OF A 360-DAY YEAR.  INTEREST ON FLOATING RATE ADVANCES SHALL BE CALCULATED
FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 365/366-DAY YEAR.  INTEREST SHALL BE
PAYABLE FOR THE DAY AN ADVANCE IS MADE BUT NOT FOR THE DAY OF ANY PAYMENT ON THE
AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO 12:00 NOON (LOUISVILLE, KENTUCKY
TIME) AT THE PLACE OF PAYMENT.  IF ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON AN
ADVANCE, ANY FEES OR ANY OTHER AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER HEREUNDER SHALL BECOME DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A
PRINCIPAL PAYMENT, SUCH EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING
INTEREST, FEES AND COMMISSIONS IN CONNECTION WITH SUCH PAYMENT.


 


2.16.                        NOTIFICATION OF ADVANCES, INTEREST RATES,
PREPAYMENTS AND REVOLVING LOAN COMMITMENT REDUCTIONS; AVAILABILITY OF LOANS. 
PROMPTLY AFTER RECEIPT THEREOF, THE ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER
OF THE CONTENTS OF EACH AGGREGATE REVOLVING LOAN COMMITMENT REDUCTION NOTICE,
BORROWING NOTICE, SWING LINE BORROWING NOTICE, CONVERSION/CONTINUATION NOTICE,
AND REPAYMENT NOTICE RECEIVED BY IT HEREUNDER.  PROMPTLY AFTER NOTICE FROM THE
LC ISSUER, THE ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER OF THE CONTENTS OF
EACH REQUEST FOR ISSUANCE OF A FACILITY LC HEREUNDER.  THE ADMINISTRATIVE AGENT
WILL NOTIFY THE BORROWER AND EACH LENDER OF THE INTEREST RATE APPLICABLE TO EACH
EURODOLLAR ADVANCE PROMPTLY UPON DETERMINATION OF SUCH INTEREST RATE AND WILL
GIVE THE BORROWER AND EACH LENDER PROMPT NOTICE OF EACH CHANGE IN THE ALTERNATE
BASE RATE.  NOT LATER THAN 1:00 P.M. (LOUISVILLE, KENTUCKY TIME) ON EACH
BORROWING DATE, EACH LENDER SHALL MAKE AVAILABLE ITS REVOLVING LOAN OR REVOLVING
LOANS IN FUNDS IMMEDIATELY AVAILABLE IN CHICAGO TO THE ADMINISTRATIVE AGENT AT
ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY MAKE THE FUNDS SO RECEIVED FROM THE LENDERS AVAILABLE TO THE BORROWER
AT THE ADMINISTRATIVE AGENT’S AFORESAID ADDRESS.


 


2.17.                        LENDING INSTALLATIONS.  EACH LENDER MAY BOOK ITS
LOANS AND ITS PARTICIPATION IN ANY LC OBLIGATIONS AND THE LC ISSUER MAY BOOK THE
FACILITY LCS AT ANY LENDING INSTALLATION SELECTED BY SUCH LENDER OR THE LC
ISSUER, AS APPLICABLE, AND MAY CHANGE ITS LENDING INSTALLATION FROM TIME TO
TIME.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY SUCH LENDING INSTALLATION
AND THE LOANS, FACILITY LCS, PARTICIPATIONS IN LC OBLIGATIONS AND ANY PROMISSORY
NOTES ISSUED HEREUNDER SHALL BE DEEMED HELD BY EACH LENDER OR THE LC ISSUER, AS
APPLICABLE, FOR THE BENEFIT OF ANY SUCH LENDING INSTALLATION.  EACH LENDER AND
THE LC ISSUER MAY, BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND THE
BORROWER IN ACCORDANCE WITH ARTICLE XIII, DESIGNATE REPLACEMENT OR ADDITIONAL
LENDING INSTALLATIONS THROUGH WHICH LOANS WILL BE MADE BY IT OR FACILITY LCS
WILL BE ISSUED BY IT AND FOR WHOSE ACCOUNT LOAN PAYMENTS OR PAYMENTS WITH
RESPECT TO FACILITY LCS ARE TO BE MADE.


 


2.18.                        NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT. 
UNLESS THE BORROWER OR A LENDER, AS THE CASE MAY BE, NOTIFIES THE ADMINISTRATIVE
AGENT PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE PAYMENT TO THE
ADMINISTRATIVE AGENT OF (I) IN THE CASE OF A LENDER, THE PROCEEDS OF A LOAN OR
(II) IN THE CASE OF THE BORROWER, A PAYMENT OF PRINCIPAL, INTEREST OR FEES TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, THAT IT DOES NOT INTEND
TO MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH PAYMENT HAS
BEEN MADE.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE
THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED RECIPIENT IN RELIANCE UPON
SUCH ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, HAS NOT IN
FACT MADE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE RECIPIENT OF SUCH
PAYMENT SHALL, ON DEMAND BY THE ADMINISTRATIVE AGENT, REPAY TO THE
ADMINISTRATIVE AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER WITH INTEREST THEREON
IN RESPECT OF EACH DAY DURING THE PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS
SO MADE AVAILABLE BY THE ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE
AGENT RECOVERS SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF
PAYMENT BY A LENDER, THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY FOR THE FIRST
THREE DAYS

 

32

--------------------------------------------------------------------------------


 


AND, THEREAFTER, THE INTEREST RATE APPLICABLE TO THE RELEVANT LOAN OR (Y) IN THE
CASE OF PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO THE RELEVANT
LOAN.  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTIONS 2.4.4, 2.18, 2.20.5, 2.20.6, 9.15 OR 11.2, THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION AND NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF, (I) APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER AND FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER OR THE LC ISSUER TO SATISFY SUCH
LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS
ARE FULLY PAID, AND/OR (II) HOLD ANY SUCH AMOUNTS IN A SEGREGATED ACCOUNT AS
CASH COLLATERAL FOR, AND APPLICATION TO, ANY FUTURE FUNDING OBLIGATIONS OF SUCH
LENDER UNDER SUCH SECTIONS; IN THE CASE OF EACH OF (I) AND (II) ABOVE, IN ANY
ORDER AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION.


 


2.19.                        REPLACEMENT OF LENDER.  IF THE BORROWER IS REQUIRED
PURSUANT TO SECTION 3.1, 3.2 OR 3.5 TO MAKE ANY ADDITIONAL PAYMENT TO ANY
LENDER, IF ANY LENDER BECOMES A DEFAULTING LENDER OR IF ANY LENDER’S OBLIGATION
TO MAKE OR CONTINUE, OR TO CONVERT FLOATING RATE ADVANCES INTO, EURODOLLAR
ADVANCES SHALL BE SUSPENDED PURSUANT TO SECTION 3.3 (ANY LENDER SO AFFECTED AN
“AFFECTED LENDER”), THE BORROWER MAY ELECT, IF SUCH AMOUNTS CONTINUE TO BE
CHARGED OR SUCH SUSPENSION IS STILL EFFECTIVE, TO TERMINATE OR REPLACE THE
REVOLVING LOAN COMMITMENT AND LOANS OF SUCH AFFECTED LENDER, PROVIDED THAT NO
DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME
OF SUCH TERMINATION OR REPLACEMENT, AND PROVIDED FURTHER THAT, CONCURRENTLY WITH
SUCH TERMINATION OR REPLACEMENT, (I) IF THE AFFECTED LENDER IS BEING REPLACED,
ANOTHER BANK OR OTHER ENTITY WHICH IS REASONABLY SATISFACTORY TO THE BORROWER
AND THE ADMINISTRATIVE AGENT SHALL AGREE (SUCH AGREEMENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED), AS OF SUCH DATE, TO PURCHASE FOR CASH THE OUTSTANDING
REVOLVING CREDIT EXPOSURE OF THE AFFECTED LENDER PURSUANT TO AN ASSIGNMENT
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C AND TO BECOME A LENDER FOR ALL
PURPOSES UNDER THIS AGREEMENT AND TO ASSUME ALL OBLIGATIONS OF THE AFFECTED
LENDER TO BE TERMINATED AS OF SUCH DATE AND TO COMPLY WITH THE REQUIREMENTS OF
SECTION 12.3 APPLICABLE TO ASSIGNMENTS, AND (II) THE BORROWER SHALL PAY TO SUCH
AFFECTED LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DAY OF SUCH REPLACEMENT
(A) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO SUCH
AFFECTED LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE OF
TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH AFFECTED LENDER
UNDER SECTIONS 3.1, 3.2 AND 3.5, AND (B) AN AMOUNT, IF ANY, EQUAL TO THE PAYMENT
WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH REPLACEMENT UNDER
SECTION 3.4 HAD THE LOANS OF SUCH AFFECTED LENDER BEEN PREPAID ON SUCH DATE
RATHER THAN SOLD TO THE REPLACEMENT LENDER, IN EACH CASE TO THE EXTENT NOT PAID
BY THE PURCHASING LENDER AND (III) IF THE AFFECTED LENDER IS BEING TERMINATED,
THE BORROWER SHALL PAY TO SUCH AFFECTED LENDER ALL OBLIGATIONS DUE TO SUCH
AFFECTED LENDER (INCLUDING THE AMOUNTS DESCRIBED IN THE IMMEDIATELY PRECEDING
CLAUSES (I) AND (II) PLUS, TO THE EXTENT NOT PAID BY THE REPLACEMENT LENDER, THE
OUTSTANDING PRINCIPAL BALANCE OF SUCH AFFECTED LENDER’S CREDIT EXTENSIONS).


 


2.20.                        FACILITY LCS.


 


2.20.1  ISSUANCE.  THE LC ISSUER HEREBY AGREES, ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, TO ISSUE STANDBY LETTERS OF CREDIT (EACH SUCH LETTER OF
CREDIT, TOGETHER WITH EACH LETTER OF CREDIT ISSUED OR DEEMED TO BE ISSUED
PURSUANT TO THE PREVIOUS CREDIT AGREEMENT AND OUTSTANDING ON THE CLOSING DATE, A
“FACILITY LC”) AND TO RENEW, EXTEND, INCREASE, DECREASE OR OTHERWISE MODIFY EACH
FACILITY LC (“MODIFY,” AND EACH SUCH ACTION, A “MODIFICATION”), FROM TIME TO
TIME FROM AND INCLUDING THE DATE OF THIS AGREEMENT AND PRIOR TO THE REVOLVING
LOAN TERMINATION DATE UPON THE REQUEST OF THE BORROWER; PROVIDED THAT
IMMEDIATELY AFTER EACH SUCH FACILITY LC IS ISSUED OR MODIFIED, (I) THE AGGREGATE
AMOUNT OF THE OUTSTANDING LC OBLIGATIONS SHALL NOT EXCEED (A) $110,000,000 AND
(II) THE AGGREGATE OUTSTANDING REVOLVING CREDIT EXPOSURE SHALL NOT EXCEED THE
AVAILABLE AGGREGATE REVOLVING LOAN COMMITMENT.  NO FACILITY LC SHALL HAVE AN
EXPIRY DATE LATER THAN THE EARLIER OF (X) THE FIFTH BUSINESS DAY PRIOR TO THE
REVOLVING LOAN TERMINATION DATE AND (Y) ONE YEAR AFTER ITS ISSUANCE; PROVIDED
THAT ANY FACILITY LC WITH A ONE-

 

33

--------------------------------------------------------------------------------


 


YEAR TERM MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS
(WHICH IN NO EVENT SHALL EXTEND BEYOND THE DATE REFERRED TO IN THE PRECEDING
CLAUSE (X)).


 


2.20.2  PARTICIPATIONS.  UPON (A) THE CLOSING DATE WITH RESPECT TO EACH FACILITY
LC ISSUED AND OUTSTANDING UNDER THE PREVIOUS CREDIT AGREEMENT AND (B) THE
ISSUANCE OR MODIFICATION BY THE LC ISSUER OF EACH OTHER FACILITY LC IN
ACCORDANCE WITH THIS SECTION 2.20, THE LC ISSUER SHALL BE DEEMED, WITHOUT
FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY AND IRREVOCABLY SOLD
TO EACH LENDER, AND EACH LENDER SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY
PARTY HERETO, TO HAVE UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE LC
ISSUER, A PARTICIPATION IN SUCH FACILITY LC (AND EACH MODIFICATION THEREOF) AND
THE RELATED LC OBLIGATIONS IN PROPORTION TO ITS REVOLVING LOAN PRO RATA SHARE.


 


2.20.3  NOTICE.  SUBJECT TO SECTION 2.20.1, THE BORROWER SHALL GIVE THE LC
ISSUER NOTICE PRIOR TO 11:00 A.M. (LOUISVILLE, KENTUCKY TIME) AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF ISSUANCE OR MODIFICATION OF EACH
FACILITY LC, SPECIFYING THE BENEFICIARY, THE PROPOSED DATE OF ISSUANCE (OR
MODIFICATION) AND THE EXPIRY DATE OF SUCH FACILITY LC, AND DESCRIBING THE
PROPOSED TERMS OF SUCH FACILITY LC AND THE NATURE OF THE TRANSACTIONS PROPOSED
TO BE SUPPORTED THEREBY.  UPON RECEIPT OF SUCH NOTICE, THE LC ISSUER SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, AND, UPON ISSUANCE ONLY, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER, OF THE CONTENTS THEREOF
AND OF THE AMOUNT OF SUCH LENDER’S PARTICIPATION IN SUCH PROPOSED FACILITY LC. 
THE ISSUANCE OR MODIFICATION BY THE LC ISSUER OF ANY FACILITY LC SHALL, IN
ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE IV (THE SATISFACTION
OF WHICH THE LC ISSUER SHALL HAVE NO DUTY TO ASCERTAIN), BE SUBJECT TO THE
CONDITIONS PRECEDENT THAT SUCH FACILITY LC SHALL BE SATISFACTORY TO THE LC
ISSUER AND THAT THE BORROWER SHALL HAVE EXECUTED AND DELIVERED SUCH APPLICATION
AGREEMENT AND/OR SUCH OTHER INSTRUMENTS AND AGREEMENTS RELATING TO SUCH FACILITY
LC AS THE LC ISSUER SHALL HAVE REASONABLY REQUESTED (EACH, A “FACILITY LC
APPLICATION”).  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT
AND THE TERMS OF ANY FACILITY LC APPLICATION, THE TERMS OF THIS AGREEMENT SHALL
CONTROL.


 


2.20.4  LC FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
LOAN PRO RATA SHARES, A LETTER OF CREDIT FEE AT A PER ANNUM RATE EQUAL TO THE
APPLICABLE MARGIN FOR EURODOLLAR LOANS IN EFFECT FROM TIME TO TIME ON THE
AVERAGE DAILY UNDRAWN STATED AMOUNT UNDER SUCH FACILITY LC, SUCH FEE TO BE
PAYABLE IN ARREARS ON EACH PAYMENT DATE.  THE BORROWER SHALL ALSO PAY TO THE LC
ISSUER FOR ITS OWN ACCOUNT (X) AT THE TIME OF ISSUANCE OF EACH FACILITY LC, A
FRONTING FEE IN AN AMOUNT EQUAL TO 0.125% TIMES THE FACE AMOUNT OF SUCH FACILITY
LC, AND (Y) DOCUMENTARY AND PROCESSING CHARGES IN CONNECTION WITH THE ISSUANCE
OR MODIFICATION OF AND DRAWS UNDER FACILITY LCS IN ACCORDANCE WITH THE LC
ISSUER’S STANDARD SCHEDULE FOR SUCH CHARGES AS IN EFFECT FROM TIME TO TIME. 
EACH FEE DESCRIBED IN THIS SECTION 2.20.4 SHALL CONSTITUTE AN “LC FEE”.


 


2.20.5  ADMINISTRATION; REIMBURSEMENT BY LENDERS.  UPON RECEIPT FROM THE
BENEFICIARY OF ANY FACILITY LC OF ANY DEMAND FOR PAYMENT UNDER SUCH FACILITY LC,
THE LC ISSUER SHALL NOTIFY THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY THE BORROWER AND EACH OTHER LENDER AS TO THE AMOUNT TO BE
PAID BY THE LC ISSUER AS A RESULT OF SUCH DEMAND AND THE PROPOSED PAYMENT DATE
(THE “LC PAYMENT DATE”).  THE RESPONSIBILITY OF THE LC ISSUER TO THE BORROWER
AND EACH LENDER SHALL BE ONLY TO DETERMINE THAT THE DOCUMENTS (INCLUDING EACH
DEMAND FOR PAYMENT) DELIVERED UNDER EACH FACILITY LC IN CONNECTION WITH SUCH
PRESENTMENT SHALL BE IN CONFORMITY IN ALL MATERIAL RESPECTS WITH SUCH FACILITY
LC.  THE LC ISSUER SHALL ENDEAVOR TO EXERCISE THE SAME CARE IN THE ISSUANCE AND
ADMINISTRATION OF THE FACILITY LCS AS IT DOES WITH RESPECT TO LETTERS OF CREDIT
IN WHICH NO PARTICIPATIONS ARE GRANTED, IT BEING UNDERSTOOD THAT IN THE ABSENCE
OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE LC ISSUER, EACH LENDER
SHALL BE

 

34

--------------------------------------------------------------------------------


 


UNCONDITIONALLY AND IRREVOCABLY LIABLE WITHOUT REGARD TO THE OCCURRENCE OF ANY
DEFAULT OR ANY CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE THE LC ISSUER ON
DEMAND FOR (I) SUCH LENDER’S REVOLVING LOAN PRO RATA SHARE OF THE AMOUNT OF EACH
PAYMENT MADE BY THE LC ISSUER UNDER EACH FACILITY LC TO THE EXTENT SUCH AMOUNT
IS NOT REIMBURSED BY THE BORROWER PURSUANT TO SECTION 2.20.6 BELOW, PLUS
(II) INTEREST ON THE FOREGOING AMOUNT TO BE REIMBURSED BY SUCH LENDER, FOR EACH
DAY FROM THE DATE OF THE LC ISSUER’S DEMAND FOR SUCH REIMBURSEMENT (OR, IF SUCH
DEMAND IS MADE AFTER 11:00 A.M. (LOUISVILLE, KENTUCKY TIME) ON SUCH DATE, FROM
THE NEXT SUCCEEDING BUSINESS DAY) TO THE DATE ON WHICH SUCH LENDER PAYS THE
AMOUNT TO BE REIMBURSED BY IT, AT A RATE OF INTEREST PER ANNUM EQUAL TO THE
FEDERAL FUNDS EFFECTIVE RATE FOR THE FIRST THREE DAYS AND, THEREAFTER, AT A RATE
OF INTEREST EQUAL TO THE RATE APPLICABLE TO FLOATING RATE ADVANCES.


 


2.20.6  REIMBURSEMENT BY BORROWER.  THE BORROWER SHALL BE IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED TO REIMBURSE THE LC ISSUER ON OR BEFORE THE APPLICABLE
LC PAYMENT DATE FOR ANY AMOUNTS TO BE PAID BY THE LC ISSUER UPON ANY DRAWING
UNDER ANY FACILITY LC, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES
OF ANY KIND; PROVIDED THAT NEITHER THE BORROWER NOR ANY LENDER SHALL HEREBY BE
PRECLUDED FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES
SUFFERED BY THE BORROWER OR SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT,
CAUSED BY (I) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE LC ISSUER IN
DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY FACILITY LC ISSUED BY IT
COMPLIED WITH THE TERMS OF SUCH FACILITY LC OR (II) THE LC ISSUER’S FAILURE TO
PAY UNDER ANY FACILITY LC ISSUED BY IT AFTER THE PRESENTATION TO IT OF A REQUEST
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH FACILITY LC.  IF THE
BORROWER AT ANY TIME FAILS TO REPAY A REIMBURSEMENT OBLIGATION PURSUANT TO THIS
SECTION 2.20, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO BORROW A REVOLVING
LOAN FROM THE LENDERS, AS OF THE DATE OF THE PAYMENT BY THE LC ISSUER GIVING
RISE TO THE REIMBURSEMENT OBLIGATION EQUAL IN AMOUNT TO THE AMOUNT OF THE UNPAID
REIMBURSEMENT OBLIGATION.  SUCH REVOLVING LOAN SHALL BE MADE AS OF THE DATE OF
THE PAYMENT GIVING RISE TO SUCH REIMBURSEMENT OBLIGATION, AUTOMATICALLY, WITHOUT
NOTICE AND WITHOUT ANY REQUIREMENT TO SATISFY THE CONDITIONS PRECEDENT OTHERWISE
APPLICABLE TO A REVOLVING LOAN IF THE BORROWER SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LC ISSUER PRIOR TO
SUCH TIME.  SUCH REVOLVING LOAN SHALL CONSTITUTE A FLOATING RATE ADVANCE AND THE
PROCEEDS OF SUCH ADVANCE SHALL BE USED TO REPAY SUCH REIMBURSEMENT OBLIGATION. 
IF, FOR ANY REASON, THE BORROWER FAILS TO REPAY A REIMBURSEMENT OBLIGATION ON
THE DAY SUCH REIMBURSEMENT OBLIGATION ARISES AND, FOR ANY REASON, THE LENDERS
ARE UNABLE TO MAKE OR HAVE NO OBLIGATION TO MAKE A REVOLVING LOAN, THEN SUCH
REIMBURSEMENT OBLIGATION SHALL BEAR INTEREST FROM AND AFTER SUCH DAY, UNTIL PAID
IN FULL, AT THE INTEREST RATE APPLICABLE TO A FLOATING RATE ADVANCE.  THE
BORROWER AGREES TO INDEMNIFY THE LC ISSUER AGAINST ANY LOSS OR EXPENSE
DETERMINED BY THE LC ISSUER IN GOOD FAITH TO HAVE RESULTED FROM ANY CONVERSION
PURSUANT TO THIS SECTION 2.20 BY REASON OF THE INABILITY OF THE LC ISSUER TO
CONVERT THE AMOUNT RECEIVED FROM THE BORROWER OR FROM THE LENDERS, AS
APPLICABLE, INTO AN AMOUNT EQUAL TO THE AMOUNT OF SUCH REIMBURSEMENT
OBLIGATION.  THE LC ISSUER WILL PAY TO EACH LENDER RATABLY IN ACCORDANCE WITH
ITS REVOLVING LOAN PRO RATA SHARE ALL AMOUNTS RECEIVED BY IT FROM THE BORROWER
FOR APPLICATION IN PAYMENT, IN WHOLE OR IN PART, OF THE REIMBURSEMENT OBLIGATION
IN RESPECT OF ANY FACILITY LC ISSUED BY THE LC ISSUER, BUT ONLY TO THE EXTENT
SUCH LENDER HAS MADE PAYMENT TO THE LC ISSUER IN RESPECT OF SUCH FACILITY LC
PURSUANT TO SECTION 2.20.5.


 


2.20.7  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER THIS
SECTION 2.20 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE
BORROWER MAY HAVE OR HAVE HAD AGAINST THE LC ISSUER, ANY LENDER OR ANY
BENEFICIARY OF A FACILITY LC.  THE BORROWER FURTHER AGREES WITH THE LC ISSUER
AND THE LENDERS THAT THE LC ISSUER AND THE LENDERS SHALL NOT BE RESPONSIBLE FOR,
AND THE BORROWER’S REIMBURSEMENT OBLIGATION IN RESPECT OF ANY FACILITY LC SHALL
NOT BE AFFECTED BY,

 

35

--------------------------------------------------------------------------------


 


AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY
ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG
THE BORROWER, ANY OF ITS AFFILIATES, THE BENEFICIARY OF ANY FACILITY LC OR ANY
FINANCING INSTITUTION OR OTHER PARTY TO WHOM ANY FACILITY LC MAY BE TRANSFERRED
OR ANY CLAIMS OR DEFENSES WHATSOEVER OF THE BORROWER OR OF ANY OF ITS AFFILIATES
AGAINST THE BENEFICIARY OF ANY FACILITY LC OR ANY SUCH TRANSFEREE.  THE LC
ISSUER SHALL NOT BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN
TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER
TRANSMITTED, IN CONNECTION WITH ANY FACILITY LC.  THE BORROWER AGREES THAT ANY
ACTION TAKEN OR OMITTED BY THE LC ISSUER OR ANY LENDER UNDER OR IN CONNECTION
WITH EACH FACILITY LC AND THE RELATED DRAFTS AND DOCUMENTS, IF DONE WITHOUT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING UPON THE BORROWER AND
SHALL NOT PUT THE LC ISSUER OR ANY LENDER UNDER ANY LIABILITY TO THE BORROWER. 
NOTHING IN THIS SECTION 2.20.7 IS INTENDED TO LIMIT THE RIGHT OF THE BORROWER TO
MAKE A CLAIM AGAINST THE LC ISSUER FOR DAMAGES AS CONTEMPLATED BY THE PROVISO TO
THE FIRST SENTENCE OF SECTION 2.20.6.


 


2.20.8  ACTIONS OF LC ISSUER.  THE LC ISSUER SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY FACILITY LC, DRAFT, WRITING,
RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT
OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL
COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE LC ISSUER. 
THE LC ISSUER SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION
UNDER THIS AGREEMENT UNLESS IT SHALL FIRST HAVE RECEIVED SUCH ADVICE OR
CONCURRENCE OF THE REQUIRED LENDERS AS IT REASONABLY DEEMS APPROPRIATE OR IT
SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY THE LENDERS AGAINST
ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF
TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 2.20, THE LC ISSUER SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON THE
LENDERS AND ANY FUTURE HOLDERS OF A PARTICIPATION IN ANY FACILITY LC.


 


2.20.9  INDEMNIFICATION.  THE BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH LENDER, THE LC ISSUER AND THE ADMINISTRATIVE AGENT, AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ANY AND
ALL CLAIMS AND DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH SUCH
LENDER, THE LC ISSUER OR THE ADMINISTRATIVE AGENT MAY INCUR (OR WHICH MAY BE
CLAIMED AGAINST SUCH LENDER, THE LC ISSUER OR THE ADMINISTRATIVE AGENT BY ANY
PERSON WHATSOEVER) BY REASON OF OR IN CONNECTION WITH THE ISSUANCE, EXECUTION
AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY FACILITY LC
OR ANY ACTUAL OR PROPOSED USE OF ANY FACILITY LC, INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH THE LC ISSUER
MAY INCUR BY REASON OF OR IN CONNECTION WITH (I) THE FAILURE OF ANY OTHER LENDER
TO FULFILL OR COMPLY WITH ITS OBLIGATIONS TO THE LC ISSUER HEREUNDER (BUT
NOTHING HEREIN CONTAINED SHALL AFFECT ANY RIGHTS THE BORROWER MAY HAVE AGAINST
ANY DEFAULTING LENDER) OR (II) BY REASON OF OR ON ACCOUNT OF THE LC ISSUER
ISSUING ANY FACILITY LC WHICH SPECIFIES THAT THE TERM “BENEFICIARY” INCLUDED
THEREIN INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED BENEFICIARY, BUT
WHICH FACILITY LC DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH SUCCESSOR
BENEFICIARY BE ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY TO THE LC
ISSUER, EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, THE LC ISSUER OR THE
ADMINISTRATIVE AGENT FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (X) THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE LC ISSUER IN DETERMINING WHETHER A REQUEST
PRESENTED UNDER ANY FACILITY LC COMPLIED WITH THE TERMS OF SUCH FACILITY LC OR
(Y) THE LC

 

36

--------------------------------------------------------------------------------


 


ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER THE PRESENTATION TO IT OF A
REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH FACILITY LC.
NOTHING IN THIS SECTION 2.20.9 IS INTENDED TO LIMIT THE OBLIGATIONS OF THE
BORROWER UNDER ANY OTHER PROVISION OF THIS AGREEMENT.


 


2.20.10  LENDERS’ INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN ACCORDANCE
WITH ITS REVOLVING LOAN PRO RATA SHARE, INDEMNIFY THE LC ISSUER, ITS AFFILIATES
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (TO THE EXTENT
NOT REIMBURSED BY THE BORROWER) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE
COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
(EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR THE LC ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER THE
PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF THE FACILITY LC) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION WITH
THIS SECTION 2.20 OR ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEES HEREUNDER.


 


2.20.11  FACILITY LC COLLATERAL ACCOUNT.  THE BORROWER AGREES THAT IT WILL, UPON
THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS AND UNTIL THE
FINAL EXPIRATION DATE OF ANY FACILITY LC AND THEREAFTER AS LONG AS ANY AMOUNT IS
PAYABLE TO THE LC ISSUER OR THE LENDERS IN RESPECT OF ANY FACILITY LC, MAINTAIN
A SPECIAL COLLATERAL ACCOUNT PURSUANT TO ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT (THE “FACILITY LC COLLATERAL ACCOUNT”) AT THE
ADMINISTRATIVE AGENT’S OFFICE AT THE ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII,
IN THE NAME OF THE BORROWER BUT UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS AND IN WHICH THE BORROWER
SHALL HAVE NO INTEREST OTHER THAN AS SET FORTH IN SECTION 8.1.  THE BORROWER
HEREBY PLEDGES, ASSIGNS AND GRANTS TO THE ADMINISTRATIVE AGENT, ON BEHALF OF AND
FOR THE RATABLE BENEFIT OF THE LENDERS AND THE LC ISSUER, A SECURITY INTEREST IN
ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ALL FUNDS WHICH MAY
FROM TIME TO TIME BE ON DEPOSIT IN THE FACILITY LC COLLATERAL ACCOUNT TO SECURE
THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS.  THE
ADMINISTRATIVE AGENT WILL INVEST ANY FUNDS ON DEPOSIT FROM TIME TO TIME IN THE
FACILITY LC COLLATERAL ACCOUNT IN CERTIFICATES OF DEPOSIT OF JPMORGAN HAVING A
MATURITY NOT EXCEEDING 30 DAYS.  NOTHING IN THIS SECTION 2.20.11 SHALL EITHER
REQUIRE THE BORROWER OR ANY GUARANTOR TO DEPOSIT ANY FUNDS IN THE FACILITY LC
COLLATERAL ACCOUNT OR LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT TO RELEASE ANY
FUNDS HELD IN THE FACILITY LC COLLATERAL ACCOUNT IN EACH CASE OTHER THAN AS
REQUIRED BY SECTION 2.2 OR SECTION 8.1.


 


2.20.12  RIGHTS AS A LENDER.  IN ITS CAPACITY AS A LENDER, THE LC ISSUER SHALL
HAVE THE SAME RIGHTS AND OBLIGATIONS AS ANY OTHER LENDER.


 


2.21.                        DEFAULTING LENDERS.  NOTWITHSTANDING ANY PROVISION
OF THIS AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING LENDER,
THEN THE FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS A
DEFAULTING LENDER:


 

(I)                                     FEES SHALL CEASE TO ACCRUE ON THE
AVAILABLE AGGREGATE REVOLVING LOAN COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT
TO SECTION 2.5.1;

 

(II)                                  THE REVOLVING LOAN COMMITMENT AND
OUTSTANDING REVOLVING CREDIT EXPOSURE OF SUCH DEFAULTING LENDER SHALL NOT BE
INCLUDED IN DETERMINING WHETHER ALL LENDERS OR THE REQUIRED LENDERS HAVE TAKEN
OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY CONSENT TO ANY AMENDMENT OR
WAIVER PURSUANT TO SECTION 8.2), PROVIDED THAT ANY WAIVER, AMENDMENT OR
MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH AFFECTED LENDER WHICH
AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY THAN OTHER AFFECTED LENDERS SHALL
REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;

 

37

--------------------------------------------------------------------------------

 


 

(III)                               IF ANY SWING LINE EXPOSURE OR LC EXPOSURE
EXISTS AT THE TIME A LENDER BECOMES A DEFAULTING LENDER THEN:

 


(1)                                  ALL OR ANY PART OF SUCH SWING LINE EXPOSURE
AND LC EXPOSURE SHALL BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING LOAN PRO RATA SHARES BUT ONLY TO THE
EXTENT (X) THE SUM OF ALL NON-DEFAULTING LENDERS’ OUTSTANDING REVOLVING CREDIT
EXPOSURES PLUS SUCH DEFAULTING LENDER’S SWING LINE EXPOSURE AND LC EXPOSURE DOES
NOT EXCEED THE TOTAL OF ALL NON-DEFAULTING LENDERS’ REVOLVING LOAN COMMITMENTS
AND (Y) THE CONDITIONS SET FORTH IN SECTION 4.2 ARE SATISFIED AT SUCH TIME; AND


 


(2)                                  IF THE REALLOCATION DESCRIBED IN CLAUSE
(1) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THE BORROWER SHALL WITHIN
THREE (3) BUSINESS DAYS FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST,
PREPAY SUCH SWING LINE EXPOSURE AND (Y) SECOND, CASH COLLATERALIZE SUCH
DEFAULTING LENDER’S LC EXPOSURE (AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION
PURSUANT TO CLAUSE (1) ABOVE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.2 FOR SO LONG AS SUCH LC EXPOSURE IS OUTSTANDING;


 


(3)                                  IF THE BORROWER CASH COLLATERALIZES ANY
PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE PURSUANT TO SECTION 2.21(III),
THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER
PURSUANT TO SECTION 2.20.4 WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE
DURING THE PERIOD SUCH DEFAULTING LENDER’S LC EXPOSURE IS CASH COLLATERALIZED;


 


(4)                                  IF THE LC EXPOSURE OF THE NON-DEFAULTING
LENDERS IS REALLOCATED PURSUANT TO SECTION 2.21(III), THEN THE FEES PAYABLE TO
THE LENDERS PURSUANT TO SECTION 2.5.1 AND SECTION 2.20.4 SHALL BE ADJUSTED IN
ACCORDANCE WITH SUCH NON-DEFAULTING LENDERS’ REVOLVING LOAN PRO RATA SHARES; OR


 


(5)                                  IF ANY DEFAULTING LENDER’S LC EXPOSURE IS
NEITHER CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO SECTION 2.21(III), THEN,
WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE LC ISSUER OR ANY LENDER
HEREUNDER, ALL LC FEES PAYABLE UNDER SECTION 2.20.4 WITH RESPECT TO SUCH
DEFAULTING LENDER’S LC EXPOSURE SHALL BE PAYABLE TO THE LC ISSUER UNTIL SUCH LC
EXPOSURE IS CASH COLLATERALIZED AND/OR REALLOCATED; AND


 

(IV)                              SO LONG AS ANY LENDER IS A DEFAULTING LENDER,
THE SWING LINE LENDER SHALL NOT BE REQUIRED TO FUND ANY SWING LINE LOAN AND THE
LC ISSUER SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY LETTER OF
CREDIT, UNLESS IT IS SATISFIED THAT THE RELATED EXPOSURE WILL BE 100% COVERED BY
THE REVOLVING LOAN COMMITMENTS AND SWING LINE COMMITMENTS OF THE NON-DEFAULTING
LENDERS AND/OR CASH COLLATERAL WILL BE PROVIDED BY THE BORROWER IN ACCORDANCE
WITH SECTION 2.21(III), AND PARTICIPATING INTERESTS IN ANY SUCH NEWLY ISSUED OR
INCREASED LETTER OF CREDIT OR NEWLY MADE SWING LINE LOAN SHALL BE ALLOCATED
AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 2.21(III)(1) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN).

 

IN THE EVENT THAT THE ADMINISTRATIVE AGENT, THE BORROWER, THE LC ISSUER AND THE
SWING LINE LENDER EACH AGREES THAT A DEFAULTING LENDER HAS ADEQUATELY REMEDIED
ALL MATTERS THAT CAUSED SUCH LENDER TO BE A DEFAULTING LENDER, THEN THE SWING
LINE EXPOSURE AND LC EXPOSURE OF THE LENDERS SHALL BE READJUSTED TO REFLECT THE
INCLUSION OF SUCH LENDER’S REVOLVING LOAN COMMITMENT AND ON SUCH DATE SUCH
LENDER SHALL

 

38

--------------------------------------------------------------------------------


 

PURCHASE AT PAR SUCH OF THE LOANS OF THE OTHER LENDERS (OTHER THAN SWING LINE
LOANS) AS THE ADMINISTRATIVE SHALL DETERMINE MAY BE NECESSARY IN ORDER FOR SUCH
LENDER TO HOLD SUCH LOANS IN ACCORDANCE WITH ITS REVOLVING LOAN PRO RATA SHARE.

 


ARTICLE III


 


YIELD PROTECTION; TAXES


 


3.1.                              YIELD PROTECTION.  IF, ON OR AFTER THE CLOSING
DATE, THE ADOPTION OF ANY LAW OR ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE,
REGULATION, POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW), OR ANY CHANGE IN ANY SUCH LAW, RULE, REGULATION, POLICY, GUIDELINE OR
DIRECTIVE OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
OR QUASI-GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER OR
APPLICABLE LENDING INSTALLATION OR THE LC ISSUER WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY:


 

(I)                                     SUBJECTS ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION OR THE LC ISSUER TO ANY TAXES, OR CHANGES THE BASIS OF
TAXATION OF PAYMENTS (OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER
OR THE LC ISSUER IN RESPECT OF ITS REVOLVING LOAN COMMITMENTS, EURODOLLAR LOANS,
FACILITY LCS OR PARTICIPATIONS THEREIN, OR

 

(II)                                  IMPOSES OR INCREASES OR DEEMS APPLICABLE
ANY RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION OR THE LC ISSUER
(OTHER THAN RESERVES AND ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE
INTEREST RATE APPLICABLE TO EURODOLLAR ADVANCES), OR

 

(III)                               IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OF MAKING, FUNDING OR MAINTAINING ITS REVOLVING LOAN COMMITMENT OR
EURODOLLAR LOANS OR OF ISSUING OR PARTICIPATING IN FACILITY LCS, OR REDUCES ANY
AMOUNT RECEIVABLE BY ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION OR THE LC
ISSUER IN CONNECTION WITH ITS REVOLVING LOAN COMMITMENT OR EURODOLLAR LOANS OR
FACILITY LCS (INCLUDING PARTICIPATIONS THEREIN), OR REQUIRES ANY LENDER OR ANY
APPLICABLE LENDING INSTALLATION OR THE LC ISSUER TO MAKE ANY PAYMENT CALCULATED
BY REFERENCE TO THE AMOUNT OF REVOLVING LOAN COMMITMENT OR EURODOLLAR LOANS OR
FACILITY LCS (INCLUDING PARTICIPATIONS THEREIN) HELD OR INTEREST OR LC FEES
RECEIVED BY IT, BY AN AMOUNT DEEMED MATERIAL BY SUCH LENDER OR THE LC ISSUER, AS
APPLICABLE.

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer of making or maintaining its
Eurodollar Loans or Revolving Loan Commitment or of issuing or participating in
Facility LCs, as applicable, or to reduce the return received by such Lender or
applicable Lending Installation or LC Issuer in connection with such Eurodollar
Loans or Revolving Loan Commitment, or Facility LCs (including participations
therein), then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer such additional amount or amounts as will compensate
such Lender or LC Issuer for such increased cost or reduction in amount
received.

 


3.2.                              CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF A
LENDER OR LC ISSUER DETERMINES IN GOOD FAITH THE AMOUNT OF CAPITAL REQUIRED OR
EXPECTED TO BE MAINTAINED BY SUCH LENDER OR LC ISSUER, ANY LENDING INSTALLATION
OF SUCH LENDER OR LC ISSUER OR ANY CORPORATION CONTROLLING SUCH LENDER OR LC
ISSUER

 

39

--------------------------------------------------------------------------------


 


IS INCREASED AS A RESULT OF A CHANGE, THEN, WITHIN 15 DAYS OF DEMAND,
ACCOMPANIED BY THE WRITTEN STATEMENT REQUIRED BY SECTION 3.6, BY SUCH LENDER OR
LC ISSUER, THE BORROWER SHALL PAY SUCH LENDER OR LC ISSUER THE AMOUNT NECESSARY
TO COMPENSATE FOR ANY SHORTFALL IN THE RATE OF RETURN ON THE PORTION OF SUCH
INCREASED CAPITAL WHICH SUCH LENDER OR LC ISSUER DETERMINES IS ATTRIBUTABLE TO
THIS AGREEMENT, ITS OUTSTANDING REVOLVING CREDIT EXPOSURE, ITS REVOLVING LOAN
COMMITMENT TO MAKE REVOLVING LOANS AND ISSUE OR PARTICIPATE IN FACILITY LCS, AS
APPLICABLE, HEREUNDER (AFTER TAKING INTO ACCOUNT SUCH LENDER’S OR LC ISSUER’S
POLICIES AS TO CAPITAL ADEQUACY).  “CHANGE” MEANS (I) ANY CHANGE AFTER THE
CLOSING DATE IN THE RISK-BASED CAPITAL GUIDELINES OR (II) ANY ADOPTION OF, OR
CHANGE IN, OR CHANGE IN THE INTERPRETATION OR ADMINISTRATION OF ANY OTHER LAW,
GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE,
INTERPRETATION, OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE
CLOSING DATE WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE
MAINTAINED BY ANY LENDER OR LC ISSUER OR ANY LENDING INSTALLATION OR ANY
CORPORATION CONTROLLING ANY LENDER OR LC ISSUER.  “RISK-BASED CAPITAL
GUIDELINES” MEANS (I) THE RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED
STATES ON THE CLOSING DATE, INCLUDING TRANSITION RULES, AND (II) THE
CORRESPONDING CAPITAL REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE
THE UNITED STATES IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON
BANKING REGULATION AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE
OF CAPITAL MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND
ANY AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE CLOSING DATE.


 


3.3.                              AVAILABILITY OF TYPES OF ADVANCES.  IF (X) ANY
LENDER DETERMINES IN GOOD FAITH THAT MAINTENANCE OF ITS EURODOLLAR LOANS AT A
SUITABLE LENDING INSTALLATION WOULD VIOLATE ANY APPLICABLE LAW, RULE,
REGULATION, OR DIRECTIVE, WHETHER OR NOT HAVING THE FORCE OF LAW, OR (Y) THE
REQUIRED LENDERS DETERMINE IN GOOD FAITH THAT (I) DEPOSITS OF A TYPE AND
MATURITY APPROPRIATE TO MATCH FUND EURODOLLAR ADVANCES ARE NOT AVAILABLE OR
(II) THE INTEREST RATE APPLICABLE TO EURODOLLAR ADVANCES DOES NOT ACCURATELY
REFLECT THE COST OF MAKING OR MAINTAINING EURODOLLAR ADVANCES, OR (III) NO
REASONABLE BASIS EXISTS FOR DETERMINING THE EURODOLLAR BASE RATE, THEN THE
ADMINISTRATIVE AGENT SHALL SUSPEND THE AVAILABILITY OF EURODOLLAR ADVANCES AND
REQUIRE ANY AFFECTED EURODOLLAR ADVANCES TO BE REPAID OR CONVERTED TO FLOATING
RATE ADVANCES ON THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS
WITH RESPECT TO SUCH REVOLVING LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED
BY LAW, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION AMOUNTS REQUIRED
BY SECTION 3.4.


 


3.4.                              FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF A
EURODOLLAR ADVANCE OCCURS ON A DATE WHICH IS NOT THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, WHETHER BECAUSE OF ACCELERATION, PREPAYMENT OR OTHERWISE, OR A
EURODOLLAR ADVANCE IS NOT MADE OR CONTINUED, OR A FLOATING RATE ADVANCE IS NOT
CONVERTED INTO A EURODOLLAR ADVANCE, ON THE DATE SPECIFIED BY THE BORROWER FOR
ANY REASON OTHER THAN DEFAULT BY THE LENDERS, OR A EURODOLLAR ADVANCE IS NOT
PREPAID ON THE DATE SPECIFIED BY THE BORROWER FOR ANY REASON, THE BORROWER WILL
INDEMNIFY EACH LENDER FOR ANY LOSS OR COST INCURRED BY IT RESULTING THEREFROM,
INCLUDING, WITHOUT LIMITATION, ANY LOSS OR COST IN LIQUIDATING OR EMPLOYING
DEPOSITS ACQUIRED TO FUND OR MAINTAIN SUCH EURODOLLAR ADVANCE.


 


3.5.                              TAXES.


 

(I)                                     ALL PAYMENTS BY THE BORROWER TO OR FOR
THE ACCOUNT OF ANY LENDER OR THE LC ISSUER OR THE ADMINISTRATIVE AGENT HEREUNDER
OR UNDER ANY PROMISSORY NOTE SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL TAXES.  IF THE BORROWER SHALL BE REQUIRED BY LAW TO
DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER,
LC ISSUER OR THE ADMINISTRATIVE AGENT, (A) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.5) SUCH LENDER, LC
ISSUER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) THE
BORROWER SHALL MAKE SUCH

 

40

--------------------------------------------------------------------------------


 

DEDUCTIONS, (C) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (D) THE BORROWER SHALL FURNISH
TO THE ADMINISTRATIVE AGENT THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF OR, IF A RECEIPT CANNOT BE OBTAINED WITH REASONABLE EFFORTS, SUCH OTHER
EVIDENCE OF PAYMENT AS IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, IN
EACH CASE WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.

 

(II)                                  IN ADDITION, THE BORROWER SHALL PAY ANY
PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR
UNDER ANY PROMISSORY NOTE OR FACILITY LC APPLICATION OR FROM THE EXECUTION OR
DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY PROMISSORY NOTE
OR FACILITY LC APPLICATION (“OTHER TAXES”).

 

(III)                               THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER FOR THE FULL AMOUNT OF TAXES
OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED
ON AMOUNTS PAYABLE UNDER THIS SECTION 3.5) PAID BY THE ADMINISTRATIVE AGENT, THE
LC ISSUER OR SUCH LENDER AS A RESULT OF ITS REVOLVING LOAN COMMITMENT, ANY
CREDIT EXTENSIONS MADE BY IT HEREUNDER, ANY FACILITY LC ISSUED OR PARTICIPATED
IN BY IT HEREUNDER, OR OTHERWISE IN CONNECTION WITH ITS PARTICIPATION IN THIS
AGREEMENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO.  PAYMENTS DUE UNDER THIS INDEMNIFICATION
SHALL BE MADE WITHIN 30 DAYS OF THE DATE THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR SUCH LENDER MAKES DEMAND THEREFOR PURSUANT TO SECTION 3.6.

 

(IV)                              EACH LENDER THAT IS NOT INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (EACH A “NON-U.S.
LENDER”) AGREES THAT IT WILL, NOT MORE THAN TEN BUSINESS DAYS AFTER THE DATE ON
WHICH IT BECOMES A PARTY TO THIS AGREEMENT (BUT IN ANY EVENT BEFORE A PAYMENT IS
DUE TO IT HEREUNDER), (I) DELIVER TO EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI, CERTIFYING IN EITHER CASE THAT SUCH LENDER IS ENTITLED TO
RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY
UNITED STATES FEDERAL INCOME TAXES, OR (II) IN THE CASE OF A NON-U.S. LENDER
THAT IS FISCALLY TRANSPARENT, DELIVER TO THE ADMINISTRATIVE AGENT A UNITED
STATES INTERNAL REVENUE FORM W-8IMY TOGETHER WITH THE APPLICABLE ACCOMPANYING
FORMS, W-8 OR W-9, AS THE CASE MAY BE, AND CERTIFY THAT IT IS ENTITLED TO AN
EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING TAX.  EACH NON-U.S. LENDER
FURTHER UNDERTAKES TO DELIVER TO EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT (X) RENEWALS OR ADDITIONAL COPIES OF SUCH FORM (OR ANY SUCCESSOR FORM) ON
OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR BECOMES OBSOLETE, AND (Y) AFTER THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORMS SO DELIVERED
BY IT, SUCH ADDITIONAL FORMS OR AMENDMENTS THERETO AS MAY BE REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT.  ALL FORMS OR AMENDMENTS
DESCRIBED IN THE PRECEDING SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED
TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY
UNITED STATES FEDERAL INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT
LIMITATION ANY CHANGE IN TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE
DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL
SUCH FORMS INAPPLICABLE OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING
AND DELIVERING ANY SUCH FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER
ADVISES THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF
RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX.

 

41

--------------------------------------------------------------------------------


 

(V)                                 FOR ANY PERIOD DURING WHICH A NON-U.S.
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO
CLAUSE (IV) ABOVE (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM
ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 3.5 WITH RESPECT TO TAXES IMPOSED
BY THE UNITED STATES AND CLAUSE (I) OF THIS SECTION 3.5 SHALL NOT BE APPLICABLE
TO ANY PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF SUCH NON-U.S. LENDER;
PROVIDED THAT, SHOULD A NON-U.S. LENDER WHICH IS OTHERWISE EXEMPT FROM OR
SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO TAXES BECAUSE OF
ITS FAILURE TO DELIVER A FORM REQUIRED UNDER CLAUSE (IV) ABOVE, THE BORROWER
SHALL TAKE SUCH STEPS AS SUCH NON-U.S. LENDER SHALL REASONABLY REQUEST TO ASSIST
SUCH NON-U.S. LENDER TO RECOVER SUCH TAXES.

 

(VI)                              ANY LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT OR ANY PROMISSORY NOTE PURSUANT TO THE LAW OF ANY RELEVANT
JURISDICTION OR ANY TREATY SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.

 

(VII)                           IF THE U.S. INTERNAL REVENUE SERVICE OR ANY
OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID
NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE
SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR
ANY OTHER REASON), SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY
FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS
TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND
INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT UNDER THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES
RELATED THERETO (INCLUDING ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE
ADMINISTRATIVE AGENT, WHICH ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE
AGENT).  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 3.5(VII) SHALL
SURVIVE THE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.

 


3.6.                              LENDER STATEMENTS; SURVIVAL OF INDEMNITY. 
EACH LENDER SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) AS TO THE AMOUNT DUE, IF ANY, UNDER
SECTION 3.1, 3.2, 3.4 OR 3.5.  SUCH WRITTEN STATEMENT SHALL SET FORTH IN
REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNT
AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER IN THE ABSENCE OF
MANIFEST ERROR.  DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN
CONNECTION WITH A EURODOLLAR LOAN SHALL BE CALCULATED AS THOUGH EACH LENDER
FUNDED ITS EURODOLLAR LOAN THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE,
CURRENCY AND MATURITY CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN
DETERMINING THE EURODOLLAR RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS
THE CASE OR NOT.  UNLESS OTHERWISE PROVIDED HEREIN, THE AMOUNT SPECIFIED IN THE
WRITTEN STATEMENT OF ANY LENDER SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE
BORROWER OF SUCH WRITTEN STATEMENT.  THE OBLIGATIONS OF THE BORROWER UNDER
SECTIONS 3.1, 3.2, 3.4 AND 3.5 SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.


 


3.7.                              ALTERNATIVE LENDING INSTALLATION.  TO THE
EXTENT REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING
INSTALLATION WITH RESPECT TO ITS EURODOLLAR LOANS TO REDUCE ANY LIABILITY OF THE
BORROWER TO SUCH LENDER UNDER SECTIONS 3.1, 3.2 AND 3.5 OR TO AVOID THE
UNAVAILABILITY OF EURODOLLAR

 

42

--------------------------------------------------------------------------------


 


ADVANCES UNDER SECTION 3.3, SO LONG AS SUCH DESIGNATION IS NOT, IN THE JUDGMENT
OF SUCH LENDER, REASONABLY DISADVANTAGEOUS TO SUCH LENDER.  A LENDER’S
DESIGNATION OF AN ALTERNATIVE LENDING INSTALLATION SHALL NOT AFFECT THE
BORROWER’S RIGHTS UNDER SECTION 2.19 TO REPLACE A LENDER.


 


ARTICLE IV


 


CONDITIONS PRECEDENT


 


4.1.                              INITIAL CREDIT EXTENSION.  THE EFFECTIVENESS
OF THIS AGREEMENT AND THE OBLIGATION OF THE LENDERS TO MAKE THE INITIAL CREDIT
EXTENSION HEREUNDER SHALL BE SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT AND, IF APPLICABLE, THE DELIVERY BY THE BORROWER TO THE
ADMINISTRATIVE AGENT WITH SUFFICIENT COPIES FOR THE LENDERS OF:


 


4.1.1  COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION (OR THE EQUIVALENT
THEREOF) OF EACH CREDIT PARTY (EXCEPT FOR THOSE CREDIT PARTIES LISTED ON
SCHEDULE 4.1.1), IN EACH CASE, TOGETHER WITH ALL AMENDMENTS THERETO, AND A
CERTIFICATE OF GOOD STANDING, EACH CERTIFIED BY THE APPROPRIATE GOVERNMENTAL
OFFICER IN ITS JURISDICTION OF ORGANIZATION, AS WELL AS ANY OTHER INFORMATION
REQUIRED BY SECTION 326 OF THE USA PATRIOT ACT, 31 U.S.C. SECTION 5318 OR
OTHERWISE NECESSARY FOR THE ADMINISTRATIVE AGENT OR ANY LENDER TO VERIFY THE
IDENTITY OF THE BORROWER AS REQUIRED BY SECTION 326 OF THE USA PATRIOT ACT,  31
U.S.C. SECTION 5318.


 


4.1.2  COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY (OR THE
EQUIVALENT THEREOF) OF EACH CREDIT PARTY, IN EACH CASE, OF ITS BY-LAWS AND OF
ITS BOARD OF DIRECTORS’ RESOLUTIONS AND OF RESOLUTIONS OR ACTIONS OF ANY OTHER
BODY AUTHORIZING AND RATIFYING THE EXECUTION OF THE LOAN DOCUMENTS TO WHICH SUCH
CREDIT PARTY IS A PARTY.


 


4.1.3  AN INCUMBENCY CERTIFICATE, EXECUTED BY THE SECRETARY OR ASSISTANT
SECRETARY (OR THE EQUIVALENT THEREOF) OF EACH CREDIT PARTY, IN EACH CASE, WHICH
SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURES OF THE AUTHORIZED
OFFICERS AND ANY OTHER OFFICERS OF SUCH CREDIT PARTY AUTHORIZED TO SIGN THE LOAN
DOCUMENTS TO WHICH SUCH CREDIT PARTY IS PARTY, UPON WHICH CERTIFICATE THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF
ANY CHANGE IN WRITING BY SUCH CREDIT PARTY.


 


4.1.4  A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER,
STATING THAT ON THE INITIAL CREDIT EXTENSION DATE (A) NO DEFAULT OR UNMATURED
DEFAULT HAS OCCURRED AND IS CONTINUING, (B) ALL OF THE REPRESENTATIONS AND
WARRANTIES IN ARTICLE V SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
SUCH DATE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION AND WARRANTY IS STATED
TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION AND
WARRANTY SHALL HAVE BEEN TRUE AND CORRECT ON AND AS OF SUCH EARLIER DATE AND
(C) NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTY, CONDITION (FINANCIAL
OR OTHERWISE), OPERATIONS OR RESULTS OF OPERATIONS OR PROSPECTS OF THE BORROWER
AND ITS SUBSIDIARIES TAKEN AS A WHOLE HAS OCCURRED SINCE DECEMBER 31, 2008.


 


4.1.5  A WRITTEN OPINION OF THE BORROWER’S COUNSEL, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ADDRESSED TO THE LENDERS, IN
SUBSTANTIALLY THE FORM OF EXHIBIT A.


 


4.1.6  ANY PROMISSORY NOTES REQUESTED BY A LENDER PURSUANT TO SECTION 2.13
PAYABLE TO THE ORDER OF EACH SUCH REQUESTING LENDER.


 


4.1.7  WRITTEN MONEY TRANSFER INSTRUCTIONS, IN SUBSTANTIALLY THE FORM OF
EXHIBIT D, ADDRESSED TO THE ADMINISTRATIVE AGENT AND SIGNED BY AN AUTHORIZED
OFFICER.

 

43

--------------------------------------------------------------------------------


 


4.1.8  THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS,
PERFORMANCE, PROPERTIES OR PROSPECTS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN
AS A WHOLE HAS OCCURRED SINCE DECEMBER 31, 2008.


 


4.1.9  AN INITIAL COMPLIANCE CERTIFICATE, DATED AS OF THE CLOSING DATE, IN
SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO, WITH SUCH ADJUSTMENTS AND AMENDMENTS
AS ARE MUTUALLY ACCEPTABLE TO THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.1.10  ALL LEGAL MATTERS SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE LENDERS.


 


4.1.11  SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY HAVE
REASONABLY REQUESTED, INCLUDING, WITHOUT LIMITATION, THOSE DOCUMENTS SET FORTH
IN EXHIBIT G HERETO.


 


4.1.12  THE BORROWER SHALL HAVE DEMONSTRATED, TO THE ADMINISTRATIVE AGENT’S
REASONABLE SATISFACTION, PRO FORMA COMPLIANCE WITH SECTIONS 6.21, 6.22 AND 6.23.


 


4.1.13  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED A
CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE BORROWER CERTIFYING THAT THE
BORROWER IS SOLVENT AND WILL BE SOLVENT SUBSEQUENT TO INCURRING THE INDEBTEDNESS
UNDER THIS AGREEMENT ON THE CLOSING DATE, WILL BE ABLE TO PAY ITS DEBTS AND
LIABILITIES AS THEY BECOME DUE AND WILL NOT BE LEFT WITH UNREASONABLY SMALL
CAPITAL WITH WHICH TO ENGAGE IN ITS BUSINESSES.


 


4.2.                              EACH CREDIT EXTENSION.  THE LENDERS SHALL NOT
(EXCEPT AS OTHERWISE SET FORTH IN SECTION 2.4.4 WITH RESPECT TO REVOLVING LOANS
EXTENDED FOR THE PURPOSE OF REPAYING SWING LINE LOANS) BE REQUIRED TO MAKE ANY
CREDIT EXTENSION UNLESS ON THE APPLICABLE CREDIT EXTENSION DATE:


 


4.2.1  THERE EXISTS NO DEFAULT OR UNMATURED DEFAULT.


 


4.2.2  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V ARE TRUE AND
CORRECT AS OF SUCH CREDIT EXTENSION DATE EXCEPT TO THE EXTENT ANY SUCH
REPRESENTATION OR WARRANTY IS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE AND CORRECT ON
AND AS OF SUCH EARLIER DATE.


 

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2.1 and 4.2.2 have been satisfied.  The
Administrative Agent may require a duly completed compliance certificate in
substantially the form of Exhibit B as a condition to making a Credit Extension.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to each Lender and the Administrative Agent
as of each of (i) the Closing Date, (ii) the date of the initial Credit
Extension hereunder (if different from the Closing Date) and (iii) each date as
required by Section 4.2:

 


5.1.                              EXISTENCE AND STANDING.  EACH OF THE BORROWER
AND ITS SUBSIDIARIES IS A CORPORATION, PARTNERSHIP (IN THE CASE OF SUBSIDIARIES
ONLY) OR LIMITED LIABILITY COMPANY DULY AND PROPERLY INCORPORATED

 

44

--------------------------------------------------------------------------------


 


OR ORGANIZED, AS THE CASE MAY BE, VALIDLY EXISTING AND (TO THE EXTENT SUCH
CONCEPT APPLIES TO SUCH ENTITY) IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION AND HAS ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED,
EXCEPT WHERE THE FAILURE TO BE IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.2.                              AUTHORIZATION AND VALIDITY.  THE BORROWER HAS
THE POWER AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS OBLIGATIONS THEREUNDER.  THE
EXECUTION AND DELIVERY BY THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN DULY
AUTHORIZED BY PROPER PROCEEDINGS, AND THE LOAN DOCUMENTS TO WHICH THE BORROWER
IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER
ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY (I) BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCES, REORGANIZATION OR SIMILAR LAWS RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY; (II) GENERAL EQUITABLE PRINCIPLES
(WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW); AND (III) REQUIREMENTS
OF REASONABLENESS, GOOD FAITH AND FAIR DEALING.


 


5.3.                              NO CONFLICT; GOVERNMENT CONSENT.  NEITHER THE
EXECUTION AND DELIVERY BY THE BORROWER OR ITS SUBSIDIARIES, AS APPLICABLE, OF
THE LOAN DOCUMENTS TO WHICH SUCH PERSON IS A PARTY, NOR THE CONSUMMATION OF THE
TRANSACTIONS THEREIN CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS THEREOF
WILL VIOLATE (I) ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE OR AWARD BINDING ON THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (II) THE
BORROWER’S OR ANY SUBSIDIARY’S ARTICLES OR CERTIFICATE OF INCORPORATION,
PARTNERSHIP AGREEMENT, CERTIFICATE OF PARTNERSHIP, ARTICLES OR CERTIFICATE OF
ORGANIZATION, BY-LAWS, OR OPERATING AGREEMENT OR OTHER MANAGEMENT AGREEMENT, AS
THE CASE MAY BE, OR (III) THE PROVISIONS OF ANY INDENTURE, MATERIAL INSTRUMENT
OR MATERIAL AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT
WITH, OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN, OR REQUIRE, THE CREATION
OR IMPOSITION OF ANY LIEN (OTHER THAN LIENS SECURING THE SECURED OBLIGATIONS)
IN, OF OR ON THE PROPERTY OF THE BORROWER OR A SUBSIDIARY PURSUANT TO THE TERMS
OF, ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT.  EXCEPT FOR THE FILING OF THE
RELEVANT COLLATERAL DOCUMENTS WITH THE APPLICABLE GOVERNMENTAL AUTHORITIES AND
EXCEPT AS DISCLOSED IN SECTION 4.9 OF THE PLEDGE AND SECURITY AGREEMENT, NO
ORDER, CONSENT, ADJUDICATION, APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION
OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, OR OTHER ACTION
IN RESPECT OF ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION
THEREOF, WHICH HAS NOT BEEN OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
IS REQUIRED TO BE OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, THE BORROWINGS
UNDER THIS AGREEMENT, THE PAYMENT AND PERFORMANCE BY THE BORROWER OF THE
OBLIGATIONS OR THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY
OF THE LOAN DOCUMENTS.


 


5.4.                              FINANCIAL STATEMENTS.  THE DECEMBER 31, 2008
AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES
HERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS WERE PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT ON THE
DATE SUCH STATEMENTS WERE PREPARED AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL
CONDITION AND OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AT SUCH DATE AND
THE CONSOLIDATED RESULTS OF THEIR OPERATIONS FOR THE PERIOD THEN ENDED.


 


5.5.                              MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31,
2008, THERE HAS BEEN NO CHANGE IN THE BUSINESS, PROPERTY, PROSPECTS, CONDITION
(FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE BORROWER, ANY
GUARANTOR, OR THE BORROWER AND ITS SUBSIDIARIES TAKEN TOGETHER, IN EACH CASE
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.6.                              TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE
FILED ALL UNITED STATES FEDERAL TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS
WHICH ARE REQUIRED TO BE FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO

 

45

--------------------------------------------------------------------------------


 


SAID RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, EXCEPT IN RESPECT OF SUCH TAXES, IF ANY, AS ARE BEING
CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES AND AS TO WHICH NO LIEN EXISTS
(EXCEPT AS PERMITTED BY SECTION 6.15.1).  THE UNITED STATES INCOME TAX RETURNS
OF THE BORROWER AND ITS SUBSIDIARIES HAVE BEEN AUDITED BY THE INTERNAL REVENUE
SERVICE THROUGH THE 1993 FISCAL YEAR.  NO LIENS HAVE BEEN FILED AND NO CLAIMS
ARE BEING ASSERTED WITH RESPECT TO SUCH TAXES.  THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF ANY
TAXES OR OTHER GOVERNMENTAL CHARGES ARE ADEQUATE IN THE AGGREGATE.


 


5.7.                              LITIGATION AND CONTINGENT OBLIGATIONS.  THERE
IS NO LITIGATION, ARBITRATION, GOVERNMENTAL INVESTIGATION, PROCEEDING OR INQUIRY
PENDING OR, TO THE KNOWLEDGE OF ANY OF THEIR OFFICERS, THREATENED AGAINST OR
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR WHICH SEEKS TO PREVENT, ENJOIN OR
DELAY THE MAKING OF ANY LOANS. OTHER THAN (I) LIABILITIES INCIDENT TO ANY
LITIGATION, ARBITRATION OR PROCEEDING DISCLOSED IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 5.4 AND (II) LIABILITIES INCIDENT TO ANY OTHER
LITIGATION, ARBITRATION PROCEEDING OR CLAIM, WHICH COULD NOT REASONABLY BE
EXPECTED TO BE IN AN AGGREGATE AMOUNT IN EXCESS OF $15,000,000, THE BORROWER HAS
NO MATERIAL CONTINGENT OBLIGATIONS WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.8.                              SUBSIDIARIES.  SCHEDULE 5.8 CONTAINS AN
ACCURATE LIST OF ALL SUBSIDIARIES OF THE BORROWER AS OF THE DATE OF THIS
AGREEMENT, SETTING FORTH THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION AND THE
PERCENTAGE OF THEIR RESPECTIVE CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OWNED
BY THE BORROWER OR OTHER SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING SHARES
OF CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF SUCH SUBSIDIARIES HAVE BEEN (TO
THE EXTENT SUCH CONCEPTS ARE RELEVANT WITH RESPECT TO SUCH OWNERSHIP INTERESTS)
DULY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.


 


5.9.                              ERISA.  THE UNFUNDED LIABILITIES OF ALL SINGLE
EMPLOYER PLANS DO NOT IN THE AGGREGATE EXCEED AN AMOUNT THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE
CONTROLLED GROUP HAS INCURRED, OR IS REASONABLY EXPECTED TO INCUR, PURSUANT TO
SECTION 4201 OF ERISA, ANY WITHDRAWAL LIABILITY TO MULTIEMPLOYER PLANS IN EXCESS
OF AN AMOUNT THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.  EACH PLAN COMPLIES IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS. 
NO REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN.  NEITHER THE BORROWER
NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS WITHDRAWN FROM ANY
MULTIEMPLOYER PLAN WITHIN THE MEANING OF TITLE IV OF ERISA OR INITIATED STEPS TO
DO SO, AND NO STEPS HAVE BEEN TAKEN TO REORGANIZE OR TERMINATE, WITHIN THE
MEANING OF TITLE IV OF ERISA, ANY MULTIEMPLOYER PLAN.


 


5.10.                        ACCURACY OF INFORMATION.  NO LOAN DOCUMENT OR
WRITTEN STATEMENT FURNISHED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE
ADMINISTRATIVE AGENT OR TO ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF, OR
COMPLIANCE WITH, THE LOAN DOCUMENTS CONTAINED ANY MATERIAL MISSTATEMENT OF FACT
OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS
CONTAINED THEREIN NOT MISLEADING.


 


5.11.                        REGULATION U.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL
OR ULTIMATE OF BUYING OR CARRYING MARGIN STOCK (AS DEFINED IN REGULATION U), AND
AFTER APPLYING THE PROCEEDS OF EACH CREDIT EXTENSION, MARGIN STOCK (AS DEFINED
IN REGULATION U) CONSTITUTES LESS THAN 25% OF THE VALUE OF THOSE ASSETS OF THE
BORROWER AND ITS SUBSIDIARIES WHICH ARE SUBJECT TO ANY LIMITATION ON SALE,
PLEDGE, OR ANY OTHER RESTRICTION HEREUNDER.


 


5.12.                        MATERIAL AGREEMENTS.  EXCEPT AS DISCLOSED ON
SCHEDULE 5.12, NEITHER THE BORROWER NOR ANY SUBSIDIARY IS A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY CHARTER OR OTHER CORPORATE

 

46

--------------------------------------------------------------------------------


 


RESTRICTION WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS IN DEFAULT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY,
WHICH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.13.                        COMPLIANCE WITH LAWS.  THE BORROWER AND ITS
SUBSIDIARIES HAVE COMPLIED WITH ALL APPLICABLE STATUTES, RULES, REGULATIONS,
ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY
INSTRUMENTALITY OR AGENCY THEREOF HAVING JURISDICTION OVER THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE PROPERTY, EXCEPT TO
THE EXTENT THE FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.14.                        OWNERSHIP OF PROPERTIES.  THE BORROWER AND ITS
SUBSIDIARIES HAVE GOOD TITLE, FREE OF ALL LIENS OTHER THAN THOSE PERMITTED BY
SECTION 6.15, TO ALL OF THE PROPERTY AND ASSETS REFLECTED IN THE BORROWER’S MOST
RECENT CONSOLIDATED FINANCIAL STATEMENTS PROVIDED TO THE ADMINISTRATIVE AGENT,
AS OWNED BY THE BORROWER AND ITS SUBSIDIARIES.


 


5.15.                        PLAN ASSETS; PROHIBITED TRANSACTIONS.  THE BORROWER
IS NOT AN ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN THE MEANING OF 29 C.F.R. §
2510.3-101 OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA)
WHICH IS SUBJECT TO TITLE I OF ERISA OR ANY PLAN (WITHIN THE MEANING OF
SECTION 4975 OF THE CODE), AND NEITHER THE EXECUTION OF THIS AGREEMENT NOR THE
MAKING OF LOANS HEREUNDER GIVES RISE TO A PROHIBITED TRANSACTION WITHIN THE
MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.


 


5.16.                        ENVIRONMENTAL MATTERS.  THE BORROWER AND EACH
GUARANTOR IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY AND ALL
ENVIRONMENTAL LAWS APPLICABLE TO IT OR ITS PROPERTIES, INCLUDING, WITHOUT
LIMITATION, ALL ENVIRONMENTAL LAWS IN ALL JURISDICTIONS IN WHICH ANY OF THE
BORROWER OR SUCH GUARANTOR OWNS OR OPERATES, OR HAS OWNED OR OPERATED, A
FACILITY OR SITE, ARRANGES OR HAS ARRANGED FOR DISPOSAL OR TREATMENT OF
HAZARDOUS SUBSTANCES, SOLID WASTE OR OTHER WASTES, ACCEPTS OR HAS ACCEPTED FOR
TRANSPORT ANY HAZARDOUS SUBSTANCES, SOLID WASTE OR OTHER WASTES OR HOLDS OR HAS
HELD ANY INTEREST IN REAL PROPERTY OR OTHERWISE.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE TO THE EFFECT THAT ITS OPERATIONS ARE NOT IN
MATERIAL COMPLIANCE WITH ANY OF THE REQUIREMENTS OF APPLICABLE ENVIRONMENTAL
LAWS OR ARE THE SUBJECT OF ANY FEDERAL OR STATE INVESTIGATION EVALUATING WHETHER
ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A RELEASE OF ANY TOXIC OR HAZARDOUS
WASTE OR SUBSTANCE INTO THE ENVIRONMENT, WHICH NON-COMPLIANCE OR REMEDIAL ACTION
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.17.                        INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR
ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


5.18.                        INTENTIONALLY OMITTED.


 


5.19.                        INSURANCE.  THE BORROWER MAINTAINS, AND HAS CAUSED
EACH SUBSIDIARY TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES INSURANCE ON ALL THEIR PROPERTY IN SUCH AMOUNTS, SUBJECT TO SUCH
DEDUCTIBLES AND SELF-INSURANCE RETENTIONS AND COVERING SUCH PROPERTIES AND RISKS
AS IS CONSISTENT WITH SOUND BUSINESS PRACTICE.


 


5.20.                        NO DEFAULT OR UNMATURED DEFAULT.  NO DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.


 


5.21.                        SDN LIST DESIGNATION.  NEITHER THE BORROWER NOR ANY
OF ITS SUBSIDIARIES OR AFFILIATES IS A COUNTRY, INDIVIDUAL OR ENTITY NAMED ON
THE SPECIFICALLY DESIGNATED NATIONAL AND BLOCKED PERSONS (SDN)

 

47

--------------------------------------------------------------------------------

 


 


LIST ISSUED BY THE OFFICE OF FOREIGN ASSET CONTROL OF THE DEPARTMENT OF THE
TREASURY OF THE UNITED STATES OF AMERICA.


 


5.22.                        AMOUNT OF SECURED OBLIGATIONS.  SO LONG AS ANY NOTE
DOCUMENTS ARE IN EFFECT, ANY NOTES ARE OUTSTANDING AND THE INDEBTEDNESS
THEREUNDER IS OUTSTANDING, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SECURED
OBLIGATIONS DOES NOT, AND AFTER GIVING EFFECT TO EACH CREDIT EXTENSION WILL NOT,
EXCEED THE MAXIMUM SECURED OBLIGATIONS AMOUNT.


 


ARTICLE VI


 


COVENANTS


 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 


6.1.                              FINANCIAL REPORTING.  THE BORROWER WILL
MAINTAIN, FOR ITSELF AND EACH SUBSIDIARY, A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, AND
FURNISH TO THE LENDERS:


 


6.1.1  WITHIN 90 DAYS AFTER THE CLOSE OF EACH OF ITS FISCAL YEARS, FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES ON A
CONSOLIDATED BASIS FOR ITSELF AND ITS SUBSIDIARIES, INCLUDING BALANCE SHEETS AS
OF THE END OF SUCH PERIOD, STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS,
ACCOMPANIED BY (A) AN AUDIT REPORT, UNQUALIFIED AS TO SCOPE, OF A NATIONALLY
RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS; (B) ANY MANAGEMENT
LETTER PREPARED BY SAID ACCOUNTANTS AND (C) A CERTIFICATE OF SAID ACCOUNTANTS
THAT, IN THE COURSE OF THEIR EXAMINATION NECESSARY FOR THEIR CERTIFICATION OF
THE FOREGOING, NO DEFAULT OR UNMATURED DEFAULT HAS COME TO THEIR ATTENTION, OR
IF, IN THE OPINION OF SUCH ACCOUNTANTS, ANY DEFAULT OR UNMATURED DEFAULT SHALL
EXIST, STATING THE NATURE AND STATUS THEREOF.


 


6.1.2  WITHIN 45 DAYS AFTER THE CLOSE OF THE FIRST THREE QUARTERLY PERIODS OF
EACH OF ITS FISCAL YEARS, FOR ITSELF AND ITS SUBSIDIARIES, CONSOLIDATED
UNAUDITED BALANCE SHEETS AS AT THE CLOSE OF EACH SUCH PERIOD AND CONSOLIDATED
STATEMENTS OF INCOME AND A STATEMENT OF CASH FLOWS FOR THE PERIOD FROM THE
BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER, ALL CERTIFIED AS TO
FAIRNESS OF PRESENTATION, COMPLIANCE WITH AGREEMENT ACCOUNTING PRINCIPLES AND
CONSISTENCY BY ITS CHIEF FINANCIAL OFFICER OR TREASURER.


 


6.1.3  TOGETHER WITH THE FINANCIAL STATEMENTS REQUIRED UNDER SECTIONS 6.1.1 AND
6.1.2, A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT B SIGNED BY
ITS CHIEF FINANCIAL OFFICER OR TREASURER SHOWING THE CALCULATIONS NECESSARY TO
DETERMINE COMPLIANCE WITH THIS AGREEMENT, AN OFFICER’S CERTIFICATE IN
SUBSTANTIALLY THE FORM OF EXHIBIT F STATING THAT NO DEFAULT OR UNMATURED DEFAULT
EXISTS, OR IF ANY DEFAULT OR UNMATURED DEFAULT EXISTS, STATING THE NATURE AND
STATUS THEREOF, AND A CERTIFICATE EXECUTED AND DELIVERED BY THE CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER STATING THAT THE BORROWER AND EACH OF ITS
PRINCIPAL OFFICERS ARE IN COMPLIANCE WITH ALL REQUIREMENTS OF SECTION 302 AND
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 AND ALL RULES AND REGULATIONS
RELATED THERETO.


 


6.1.4  WITHIN 270 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE BORROWER, A
COPY OF THE ACTUARIAL REPORT SHOWING THE UNFUNDED LIABILITIES OF EACH SINGLE
EMPLOYER PLAN AS OF THE VALUATION DATE OCCURRING IN SUCH FISCAL YEAR, CERTIFIED
BY AN ACTUARY ENROLLED UNDER ERISA, IF APPLICABLE.

 

48

--------------------------------------------------------------------------------


 


6.1.5  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 15 DAYS AFTER THE BORROWER
KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN, A
STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER,
DESCRIBING SAID REPORTABLE EVENT AND THE ACTION WHICH THE BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO.


 


6.1.6  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 15 DAYS AFTER RECEIPT BY THE
BORROWER, A COPY OF (A) ANY NOTICE OR CLAIM TO THE EFFECT THAT THE BORROWER OR
ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE
RELEASE BY THE BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY OTHER PERSON OF ANY
TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, AND (B) ANY NOTICE
ALLEGING ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL, HEALTH OR
SAFETY LAW OR REGULATION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, WHICH, IN
EITHER CASE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.1.7  PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION STATEMENTS
AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS WHICH THE BORROWER OR
ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE COMMISSION,
INCLUDING, WITHOUT LIMITATION, ALL CERTIFICATIONS AND OTHER FILINGS REQUIRED BY
SECTION 302 AND SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 AND ALL RULES AND
REGULATIONS RELATED THERETO.


 


6.1.8  INTENTIONALLY OMITTED.


 


6.1.9  AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN 30 DAYS AFTER THE
BEGINNING OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE PLAN AND FORECAST
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND FUNDS
FLOW STATEMENT) OF THE BORROWER FOR SUCH FISCAL YEAR.


 


6.1.10  AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN 3 DAYS (IN THE CASE OF THE
BORROWER) AND 15 DAYS (IN THE CASE OF ANY GUARANTOR) AFTER THE OCCURRENCE
THEREOF, A REASONABLY DETAILED NOTIFICATION TO THE ADMINISTRATIVE AGENT AND ITS
COUNSEL OF ANY CHANGE IN THE JURISDICTION OF ORGANIZATION OF THE BORROWER OR ANY
GUARANTOR.


 


6.1.11  SUCH OTHER INFORMATION (INCLUDING NON-FINANCIAL INFORMATION) AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 


6.2.                              USE OF PROCEEDS.  THE BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, USE THE PROCEEDS OF THE REVOLVING LOANS FOR GENERAL
CORPORATE PURPOSES, INCLUDING, WITHOUT LIMITATION, FOR WORKING CAPITAL,
COMMERCIAL PAPER LIQUIDITY SUPPORT, PERMITTED ACQUISITIONS, AND TO PAY FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT.  THE BORROWER SHALL USE THE
PROCEEDS OF CREDIT EXTENSIONS IN COMPLIANCE WITH ALL APPLICABLE LEGAL AND
REGULATORY REQUIREMENTS AND ANY SUCH USE SHALL NOT RESULT IN A VIOLATION OF ANY
SUCH REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, REGULATION U AND X, THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER.


 


6.3.                              NOTICE OF DEFAULT.  WITHIN THREE (3) BUSINESS
DAYS AFTER AN AUTHORIZED OFFICER BECOMES AWARE THEREOF, THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, GIVE NOTICE IN WRITING TO THE LENDERS OF THE
OCCURRENCE (I) OF ANY DEFAULT OR UNMATURED DEFAULT AND (II) OF ANY OTHER
DEVELOPMENT, FINANCIAL OR OTHERWISE, WHICH (SOLELY WITH RESPECT TO THIS CLAUSE
(II)) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

49

--------------------------------------------------------------------------------


 


6.4.                              CONDUCT OF BUSINESS.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, CARRY ON AND CONDUCT ITS BUSINESS IN
SUBSTANTIALLY THE SAME MANNER AND IN SUBSTANTIALLY THE SAME FIELDS OF ENTERPRISE
AS IT IS PRESENTLY CONDUCTED AND DO ALL THINGS NECESSARY TO REMAIN DULY
INCORPORATED OR ORGANIZED, VALIDLY EXISTING AND (TO THE EXTENT SUCH CONCEPT
APPLIES TO SUCH ENTITY) IN GOOD STANDING AS A DOMESTIC CORPORATION, PARTNERSHIP
OR LIMITED LIABILITY COMPANY IN ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION, AS THE CASE MAY BE, AS IN EFFECT ON THE CLOSING DATE, AND MAINTAIN
ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH
ITS BUSINESS IS CONDUCTED, IN EACH CASE EXCEPT, IN THE CASE OF ANY SUBSIDIARY,
TO THE EXTENT THE FAILURE TO MAINTAIN ANY OF THE FOREGOING COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.5.                              TAXES.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, TIMELY FILE COMPLETE AND CORRECT UNITED STATES FEDERAL AND
APPLICABLE MATERIAL FOREIGN, STATE AND LOCAL TAX RETURNS REQUIRED BY LAW AND PAY
WHEN DUE ALL UNITED STATES FEDERAL AND OTHER MATERIAL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES AND LEVIES UPON IT OR ITS INCOME, PROFITS OR PROPERTY,
EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE IN ACCORDANCE
WITH AGREEMENT ACCOUNTING PRINCIPLES.


 


6.6.                              INSURANCE.  THE BORROWER WILL, AND WILL CAUSE
EACH SUBSIDIARY TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES INSURANCE ON ALL THEIR PROPERTY IN SUCH AMOUNTS, SUBJECT TO SUCH
DEDUCTIBLES AND SELF-INSURANCE RETENTIONS, AND COVERING SUCH RISKS AS IS
CONSISTENT WITH SOUND BUSINESS PRACTICE AND NO LESS THAN THE BORROWER’S
THIRD-PARTY (NOT SELF) INSURANCE COVERAGE AS IN EFFECT ON THE CLOSING DATE, AND
THE BORROWER WILL FURNISH TO ANY LENDER UPON REQUEST FULL INFORMATION AS TO THE
INSURANCE CARRIED.  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
ENDORSEMENTS IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT (X) TO
ALL “ALL RISK” PHYSICAL DAMAGE INSURANCE POLICIES ON ALL OF THE BORROWER’S
TANGIBLE REAL AND PERSONAL PROPERTY AND ASSETS AND BUSINESS INTERRUPTION
INSURANCE POLICIES NAMING THE ADMINISTRATIVE AGENT AS LOSS PAYEE AND (Y) TO ALL
GENERAL LIABILITY AND OTHER LIABILITY POLICIES NAMING THE ADMINISTRATIVE AGENT
AS AN ADDITIONAL INSURED.  IN THE EVENT THE BORROWER OR ANY OF ITS SUBSIDIARIES
AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OR INSURANCE REQUIRED HEREIN OR TO PAY ANY PREMIUM IN WHOLE OR IN PART
RELATING THERETO, THEN THE ADMINISTRATIVE AGENT, WITHOUT WAIVING OR RELEASING
ANY OBLIGATIONS OR RESULTING DEFAULT HEREUNDER, MAY AT ANY TIME OR TIMES
THEREAFTER (BUT SHALL BE UNDER NO OBLIGATION TO DO SO) OBTAIN AND MAINTAIN SUCH
POLICIES OF INSURANCE AND PAY SUCH PREMIUMS AND TAKE ANY OTHER ACTION WITH
RESPECT THERETO WHICH THE ADMINISTRATIVE AGENT DEEMS ADVISABLE.  ALL SUMS SO
DISBURSED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE PART OF THE OBLIGATIONS,
PAYABLE AS PROVIDED IN THIS AGREEMENT.


 


6.7.                              COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS, ORDERS,
WRITS, JUDGMENTS, INJUNCTIONS, DECREES OR AWARDS TO WHICH IT MAY BE SUBJECT
INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS AND SECTION 302 AND
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002, IN EACH CASE EXCEPT TO THE EXTENT
THE FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.8.                              MAINTENANCE OF PROPERTIES.  SUBJECT TO
SECTION 6.12, THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO ALL
THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP ITS PROPERTY USED IN
THE OPERATION OF ITS BUSINESS IN GOOD REPAIR, WORKING ORDER AND CONDITION,
(ORDINARY WEAR AND TEAR EXCEPTED), AND MAKE ALL NECESSARY AND PROPER REPAIRS,
RENEWALS AND REPLACEMENTS SO THAT ITS BUSINESS CARRIED ON IN CONNECTION
THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES.


 


6.9.                              INSPECTION; KEEPING OF BOOKS AND RECORDS.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PERMIT THE ADMINISTRATIVE
AGENT AND THE LENDERS, BY THEIR RESPECTIVE REPRESENTATIVES AND AGENTS, TO
INSPECT ANY OF THE PROPERTY, BOOKS AND FINANCIAL RECORDS OF THE BORROWER AND
EACH SUBSIDIARY, TO EXAMINE AND MAKE COPIES OF THE BOOKS OF ACCOUNTS AND OTHER
FINANCIAL RECORDS OF THE BORROWER AND

 

50

--------------------------------------------------------------------------------


 


EACH SUBSIDIARY, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
BORROWER AND EACH SUBSIDIARY WITH, AND TO BE ADVISED AS TO THE SAME BY, THEIR
RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES (BUT, TO THE EXTENT NO DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING, DURING NORMAL BUSINESS HOURS
AND UPON NOTICE) AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY DESIGNATE.  THE
BORROWER SHALL KEEP AND MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO KEEP AND
MAINTAIN, IN ALL MATERIAL RESPECTS, PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH
ENTRIES IN CONFORMITY WITH AGREEMENT ACCOUNTING PRINCIPLES SHALL BE MADE OF ALL
DEALINGS AND TRANSACTIONS IN RELATION TO THEIR RESPECTIVE BUSINESSES AND
ACTIVITIES.  IF A DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER, UPON THE
ADMINISTRATIVE AGENT’S REQUEST, SHALL TURN OVER COPIES OF ANY SUCH RECORDS TO
THE ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES.


 


6.10.                        RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, NOR
WILL IT PERMIT ANY SUBSIDIARY TO, MAKE ANY RESTRICTED PAYMENT (OTHER THAN
(X) DIVIDENDS PAYABLE IN ITS OWN CAPITAL STOCK AND (Y) REFINANCINGS OF THE NOTES
WITH REPLACEMENT UNSECURED INDEBTEDNESS PERMITTED BY SECTIONS 6.14.2 OR 6.14.14)
EXCEPT THAT, (I) ANY SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS OR MAKE
DISTRIBUTIONS TO THE BORROWER OR TO A SUBSIDIARY THAT IS A GUARANTOR (AND IF
SUCH SUBSIDIARY DECLARING AND PAYING DIVIDENDS OR MAKING DISTRIBUTIONS IS NOT A
WHOLLY-OWNED SUBSIDIARY, ALSO TO THE OTHER HOLDERS OF ITS EQUITY ON A PRO RATA
BASIS SO LONG AS NO DEFAULT OR UNMATURED DEFAULT EXISTS AT THE TIME OF PAYMENT
OF SUCH DIVIDENDS AND DISTRIBUTIONS OR WOULD ARISE AFTER GIVING EFFECT THERETO),
(II) ANY SUBSIDIARY THAT IS NOT A GUARANTOR MAY DECLARE AND PAY DIVIDENDS OR
MAKE DISTRIBUTIONS TO THE BORROWER OR TO ANY SUBSIDIARY (AND IF SUCH SUBSIDIARY
DECLARING AND PAYING DIVIDENDS OR MAKING DISTRIBUTIONS IS NOT A WHOLLY-OWNED
SUBSIDIARY, ALSO TO THE OTHER HOLDERS OF ITS EQUITY ON A PRO RATA BASIS SO LONG
AS NO DEFAULT OR UNMATURED DEFAULT EXISTS AT THE TIME OF PAYMENT OF SUCH
DIVIDENDS AND DISTRIBUTIONS OR WOULD ARISE AFTER GIVING EFFECT THERETO) AND
(III) SO LONG AS NO DEFAULT OR UNMATURED DEFAULT EXISTS AT THE TIME THEREOF, THE
BORROWER AND ITS SUBSIDIARIES MAY MAKE ANY RESTRICTED PAYMENT IN AN AGGREGATE
AMOUNT NOT TO EXCEED, (A) DURING THE BORROWER’S FISCAL YEAR ENDING ON OR ABOUT
DECEMBER 31, 2010, $10,000,000 AND (B) DURING ANY SUBSEQUENT FISCAL YEAR OF THE
BORROWER, 5% OF THE CONSOLIDATED NET WORTH OF THE BORROWER (AS OF THE END OF THE
MOST RECENTLY COMPLETED FISCAL YEAR OF THE BORROWER).


 


6.11.                        MERGER OR DISSOLUTION.  THE BORROWER WILL NOT, NOR
WILL IT PERMIT ANY SUBSIDIARY TO, MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER
PERSON OR DISSOLVE, EXCEPT THAT:


 


6.11.1  A GUARANTOR MAY MERGE INTO (X) THE BORROWER OR (Y) A WHOLLY-OWNED
SUBSIDIARY THAT IS A GUARANTOR OR BECOMES A GUARANTOR PROMPTLY UPON THE
COMPLETION OF THE APPLICABLE MERGER OR CONSOLIDATION.


 


6.11.2  A SUBSIDIARY THAT IS NOT A GUARANTOR AND NOT REQUIRED TO BE A GUARANTOR
MAY MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON OR BE DISSOLVED;
PROVIDED, HOWEVER, THAT IF THE EQUITY INTERESTS OF SUCH SUBSIDIARY HAVE BEEN
PLEDGED TO THE COLLATERAL AGENT AS COLLATERAL, THEN SUCH MERGER, CONSOLIDATION
OR DISSOLUTION SHALL NOT BE PERMITTED UNLESS SUCH SUBSIDIARY IS THE SURVIVING
ENTITY OF SUCH MERGER OR CONSOLIDATION OR SUCH MERGER, CONSOLIDATION OR
DISSOLUTION IS APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT PRIOR TO THE
CONSUMMATION THEREOF.


 


6.11.3  THE BORROWER OR ANY SUBSIDIARY MAY CONSUMMATE ANY MERGER OR
CONSOLIDATION IN CONNECTION WITH ANY PERMITTED ACQUISITION.


 


6.11.4  ANY SUBSIDIARY MAY LIQUIDATE AND DISSOLVE IN CONNECTION WITH ANY
TRANSACTION PERMITTED UNDER THIS AGREEMENT OR IF SUCH SUBSIDIARY HAS PREVIOUSLY
CEASED TO CONDUCT BUSINESS, IN EACH CASE SO LONG AS SUCH SUBSIDIARY HAS
TRANSFERRED ALL OF ITS PROPERTY TO THE BORROWER OR A GUARANTOR.

 

51

--------------------------------------------------------------------------------


 


6.11.5  THE BORROWER MAY MERGE WITH OR INTO AN ENTITY (THE “SUCCESSOR BORROWER”)
(A) THAT IS ORGANIZED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OF
AMERICA THAT IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, (B) ALL OF
THE VOTING EQUITY OF WHICH IS BENEFICIALLY OWNED BY ONE OR MORE PERMITTED
HOLDERS (EXCEPT FOR NO MORE THAN FIVE PERCENT (5%) OWNED BY OFFICERS AND
EMPLOYEES OF THE BORROWER AND OTHER INVESTORS), (C) WHICH HAS NO MATERIAL ASSETS
(OTHER THAN THE EQUITY OF THE BORROWER) AND HAS NO INDEBTEDNESS OR OTHER
LIABILITIES (OTHER THAN FOR THE PAYMENT OF COSTS AND EXPENSES CUSTOMARY FOR A
TRANSACTION OF ITS TYPE), (D) WHICH IS NOT A PORTFOLIO COMPANY; PROVIDED THAT
(I) THE SUCCESSOR BORROWER, IF OTHER THAN THE BORROWER, EXPRESSLY ASSUMES ALL OF
THE OBLIGATIONS OF, AND SHALL BE SUBJECT TO ALL OF THE COVENANTS AND OTHER TERMS
AND CONDITIONS APPLICABLE TO, THE BORROWER UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS PURSUANT TO SUPPLEMENTS TO THE LOAN DOCUMENTS OR OTHER DOCUMENTS
OR INSTRUMENTS IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;
(II) IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT OR UNMATURED DEFAULT EXISTS;
(III) IMMEDIATELY AFTER GIVING PRO FORMA EFFECT TO SUCH TRANSACTION, AS IF SUCH
TRANSACTION HAD OCCURRED AT THE BEGINNING OF THE APPLICABLE FOUR-QUARTER PERIOD,
(A) THE SUCCESSOR BORROWER WOULD BE PERMITTED TO INCUR AT LEAST $1.00 OF
ADDITIONAL INDEBTEDNESS PURSUANT TO SECTIONS 6.21 AND 6.22, (B) WITHOUT REGARD
TO INDEBTEDNESS OR LIABILITIES INCURRED FOR THE PAYMENT OF COSTS AND EXPENSES
CUSTOMARY FOR A TRANSACTION OF ITS TYPE, THE LEVERAGE RATIO FOR THE SUCCESSOR
BORROWER AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS WOULD BE NO GREATER THAN
SUCH RATIO FOR THE BORROWER AND THE SUBSIDIARIES IMMEDIATELY PRIOR TO SUCH
TRANSACTION AND (C) WITHOUT REGARD TO INDEBTEDNESS OR LIABILITIES INCURRED FOR
THE PAYMENT OF COSTS AND EXPENSES CUSTOMARY FOR A TRANSACTION OF ITS TYPE, THE
INTEREST COVERAGE RATIO AND CONSOLIDATED NET WORTH FOR THE SUCCESSOR BORROWER
AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS WOULD BE NO LESS THAN SUCH RATIO
AND CONSOLIDATED NET WORTH, RESPECTIVELY, FOR THE BORROWER AND THE SUBSIDIARIES
IMMEDIATELY PRIOR TO SUCH TRANSACTION; (IV) EACH GUARANTOR SHALL HAVE BY
SUPPLEMENTS TO THE LOAN DOCUMENTS IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT CONFIRMED THAT ITS GUARANTEE OF THE SECURED OBLIGATIONS
SHALL APPLY TO SUCH SUCCESSOR BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND THE OTHER SECURED OBLIGATIONS; AND (V) THE BORROWER SHALL HAVE DELIVERED TO
THE ADMINISTRATIVE AGENT A CERTIFICATE OF ITS CHIEF FINANCIAL OFFICER AND AN
OPINION OF COUNSEL SATISFACTORY TO THE ADMINISTRATIVE AGENT, EACH STATING THAT
SUCH CONSOLIDATION, MERGER OR TRANSFER AND SUCH SUPPLEMENTS TO THE LOAN
DOCUMENTS COMPLY WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; PROVIDED,
FURTHER THAT THE BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE
LENDERS OF ANY SUCH TRANSACTION AND SHALL TAKE ALL REQUIRED ACTIONS EITHER PRIOR
TO OR WITHIN 30 DAYS FOLLOWING SUCH TRANSACTION (OR SUCH LONGER PERIOD AS TO
WHICH THE ADMINISTRATIVE AGENT MAY CONSENT) IN ORDER TO PRESERVE AND PROTECT THE
LIENS ON THE COLLATERAL SECURING THE SECURED OBLIGATIONS.  UPON COMPLIANCE WITH
THE FOREGOING REQUIREMENTS, THE SUCCESSOR BORROWER SHALL SUCCEED TO, AND BE
SUBSTITUTED FOR, THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


6.12.                        SALE OF ASSETS.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, LEASE, SELL OR OTHERWISE DISPOSE OF ITS PROPERTY TO
ANY OTHER PERSON, EXCEPT:


 


6.12.1  SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS.


 


6.12.2  A DISPOSITION OR TRANSFER OF ASSETS BY A SUBSIDIARY TO THE BORROWER OR A
GUARANTOR OR BY THE BORROWER TO A GUARANTOR.


 


6.12.3  A DISPOSITION OF OBSOLETE PROPERTY, PROPERTY NO LONGER USED IN THE
BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES OR OTHER ASSETS IN THE ORDINARY
COURSE OF BUSINESS OF THE BORROWER OR ANY SUBSIDIARY, BUT EXCLUDING IN EACH CASE
PROPERTY (OTHER THAN FIXTURES AND PERSONAL PROPERTY) SUBJECT TO A LIEN UNDER A
MORTGAGE.

 

52

--------------------------------------------------------------------------------


 


6.12.4  ANY OF THE TRANSACTIONS DESCRIBED ON SCHEDULE 6.12.4.


 


6.12.5  LEASES, SALES OR OTHER DISPOSITIONS OF ITS PROPERTY THAT, TOGETHER WITH
ALL OTHER PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES PREVIOUSLY LEASED, SOLD
OR DISPOSED OF (OTHER THAN DISPOSITIONS OTHERWISE PERMITTED BY THIS
SECTION 6.12) AS PERMITTED BY THIS SECTION DURING ANY FISCAL YEAR OF THE
BORROWER DO NOT EXCEED $5,000,000 IN THE AGGREGATE.


 


6.12.6  SALE AND LEASEBACK TRANSACTIONS PERMITTED BY SECTION 6.28 HEREOF.


 


6.12.7  ANY TRANSFER OF AN INTEREST IN RECEIVABLES, RECEIVABLES RELATED
SECURITY, ACCOUNTS OR NOTES RECEIVABLE ON A LIMITED RECOURSE BASIS UNDER THE
RECEIVABLES PURCHASE DOCUMENTS, PROVIDED THAT SUCH TRANSFER QUALIFIES AS A LEGAL
SALE AND AS A SALE UNDER AGREEMENT ACCOUNTING PRINCIPLES AND THAT THE AMOUNT OF
RECEIVABLES FACILITY ATTRIBUTED INDEBTEDNESS DOES NOT EXCEED $10,000,000 AT ANY
ONE TIME OUTSTANDING.


 


6.13.                        INVESTMENTS AND ACQUISITIONS.  THE BORROWER WILL
NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE OR SUFFER TO EXIST ANY
INVESTMENTS (INCLUDING WITHOUT LIMITATION, LOANS AND ADVANCES TO, AND OTHER
INVESTMENTS IN, SUBSIDIARIES), OR COMMITMENTS THEREFOR, OR TO CREATE ANY
SUBSIDIARY OR TO BECOME OR REMAIN A PARTNER IN ANY PARTNERSHIP OR JOINT VENTURE,
OR TO MAKE ANY ACQUISITION OF ANY PERSON, EXCEPT:


 


6.13.1  CASH EQUIVALENT INVESTMENTS.


 


6.13.2  EXISTING INVESTMENTS IN SUBSIDIARIES AND OTHER INVESTMENTS IN EXISTENCE
ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE 6.13.2.


 


6.13.3  ANY INDEBTEDNESS PERMITTED BY SECTION 6.14 AND ANY INVESTMENTS
CONSTITUTING TRANSACTIONS PERMITTED BY SECTION 6.12.


 


6.13.4  THE HOLDING OF ANY EQUITY INTERESTS THAT HAVE BEEN ACQUIRED PURSUANT TO
A PERMITTED ACQUISITION.


 


6.13.5  THE CREATION OF, AND HOLDING OF, ANY SUBSIDIARY AS A RESULT OF A
PERMITTED ACQUISITION, THE ACQUISITION OF OPERATIONS FROM ANOTHER SUBSIDIARY OR
THE COMMENCEMENT OF NEW OPERATIONS; PROVIDED IN EACH CASE THAT SUCH SUBSIDIARY
BECOMES A GUARANTOR PROMPTLY FOLLOWING SUCH PERMITTED ACQUISITION, ACQUISITION
OR COMMENCEMENT.


 


6.13.6  INVESTMENTS ACQUIRED BY THE BORROWER OR A SUBSIDIARY AS CONSIDERATION
RECEIVED IN CONNECTION WITH A LEASE, SALE OR DISPOSITION OF PROPERTY PERMITTED
IN SECTION 6.12.


 


6.13.7  THE CONTEMPLATED INVESTMENTS DESCRIBED ON SCHEDULE 6.13.7.


 


6.13.8  ANY ADVANCE OR LOAN TO AN OFFICER OR EMPLOYEE OF THE BORROWER OR A
SUBSIDIARY MADE IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS (I) SUCH ADVANCES
AND LOANS ARE IN EXISTENCE AS OF THE CLOSING DATE AND ARE LISTED ON SCHEDULE
6.13.8, OR (II) ALL SUCH ADVANCES AND LOANS FROM THE BORROWER AND THE
SUBSIDIARIES EXTENDED AFTER THE CLOSING DATE AGGREGATE NOT MORE THAN THE MAXIMUM
PRINCIPAL SUM OF $500,000 AT ANY TIME OUTSTANDING.


 


6.13.9  ACQUISITIONS MEETING THE FOLLOWING REQUIREMENTS OR OTHERWISE APPROVED BY
THE REQUIRED LENDERS (EACH SUCH ACQUISITION CONSTITUTING A “PERMITTED
ACQUISITION”):

 

53

--------------------------------------------------------------------------------


 

(I)                                     AS OF THE DATE OF THE CONSUMMATION OF
SUCH ACQUISITION, NO DEFAULT OR UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM SUCH ACQUISITION, AND THE REPRESENTATION AND
WARRANTY CONTAINED IN SECTION 5.11 SHALL BE TRUE BOTH BEFORE AND AFTER GIVING
EFFECT TO SUCH ACQUISITION;

 

(II)                                  SUCH ACQUISITION IS CONSUMMATED ON A
NON-HOSTILE BASIS PURSUANT TO A NEGOTIATED ACQUISITION AGREEMENT APPROVED BY THE
BOARD OF DIRECTORS OR OTHER APPLICABLE GOVERNING BODY OF THE SELLER OR ENTITY TO
BE ACQUIRED, AND NO MATERIAL CHALLENGE TO SUCH ACQUISITION (EXCLUDING THE
EXERCISE OF APPRAISAL RIGHTS) SHALL BE PENDING OR THREATENED BY ANY SHAREHOLDER
OR DIRECTOR OF THE SELLER OR ENTITY TO BE ACQUIRED;

 

(III)                               THE BUSINESS TO BE ACQUIRED IN SUCH
ACQUISITION IS SIMILAR OR RELATED TO ONE OR MORE OF THE LINES OF BUSINESS IN
WHICH THE BORROWER AND ITS SUBSIDIARIES ARE ENGAGED ON THE CLOSING DATE;

 

(IV)                              AS OF THE DATE OF THE CONSUMMATION OF SUCH
ACQUISITION, ALL MATERIAL GOVERNMENTAL AND CORPORATE APPROVALS REQUIRED IN
CONNECTION THEREWITH SHALL HAVE BEEN OBTAINED;

 

(V)                                 THE PURCHASE PRICE FOR SUCH ACQUISITION,
WHEN TAKEN TOGETHER WITH THE PURCHASE PRICES OF ALL OTHER PERMITTED
ACQUISITIONS, SHALL NOT EXCEED, DURING ANY FISCAL YEAR OF THE BORROWER, AN
AGGREGATE AMOUNT EQUAL TO 35% OF THE CONSOLIDATED NET WORTH OF THE BORROWER (AS
OF THE END OF THE MOST RECENTLY COMPLETED FISCAL YEAR OF THE BORROWER);

 

(VI)                              PRIOR TO THE CONSUMMATION OF SUCH PERMITTED
ACQUISITION WITH A PURCHASE PRICE IN EXCESS OF $10,000,000, THE BORROWER SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A PRO FORMA CONSOLIDATED BALANCE
SHEET, INCOME STATEMENT AND CASH FLOW STATEMENT OF THE BORROWER AND ITS
SUBSIDIARIES (THE “ACQUISITION PRO FORMA”), BASED ON THE BORROWER’S MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 6.1.1 OR 6.1.2 AND USING
HISTORICAL FINANCIAL STATEMENTS FOR THE ACQUIRED ENTITY PROVIDED BY THE
SELLER(S) OR WHICH SHALL BE COMPLETE AND SHALL FAIRLY PRESENT, IN ALL MATERIAL
RESPECTS, THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF
THE BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH AGREEMENT ACCOUNTING
PRINCIPLES, BUT TAKING INTO ACCOUNT SUCH PERMITTED ACQUISITION AND THE FUNDING
OF ALL CREDIT EXTENSIONS IN CONNECTION THEREWITH, AND SUCH ACQUISITION PRO FORMA
SHALL REFLECT THAT, ON A PRO FORMA BASIS, THE BORROWER WOULD HAVE BEEN IN
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 6.21, 6.22 AND
6.23 FOR THE FOUR FISCAL QUARTER PERIOD REFLECTED IN THE COMPLIANCE CERTIFICATE
MOST RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.1.3
PRIOR TO THE CONSUMMATION OF SUCH PERMITTED ACQUISITION (GIVING EFFECT TO SUCH
PERMITTED ACQUISITION AND ALL CREDIT EXTENSIONS FUNDED IN CONNECTION THEREWITH
AS IF MADE ON THE FIRST DAY OF SUCH PERIOD); AND

 

(VII)                           PRIOR TO EACH SUCH PERMITTED ACQUISITION, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A DOCUMENTATION, INFORMATION
AND CERTIFICATION PACKAGE IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, INCLUDING, WITHOUT LIMITATION:

 

(A)                              a near-final version (with no further material
amendments to be made thereto) of the acquisition agreement for such Acquisition
with a Purchase Price in excess of $10,000,000, together with drafts of the
material schedules thereto;

 

(B)                                a near-final version (with no further
material amendments to be made thereto) of all documents, instruments and
agreements with respect to any Indebtedness to

 

54

--------------------------------------------------------------------------------


 

be incurred or assumed in connection with such Acquisition with a Purchase Price
in excess of $10,000,000; and

 

(C)                                such other documents or information as shall
be reasonably requested by the Administrative Agent in connection with such
Acquisition with a Purchase Price in excess of $10,000,000.

 


6.13.10  INVESTMENTS BY THE BORROWER OR ANY GUARANTOR IN ANY FOREIGN SUBSIDIARY
SO LONG AS THE AGGREGATE AMOUNT THEREOF DOES NOT EXCEED 15% OF CONSOLIDATED NET
WORTH AS CALCULATED FOR THE MOST RECENT QUARTER THEN ENDED AND GIVING PRO FORMA
EFFECT TO THE APPLICABLE INVESTMENTS MINUS AMOUNTS IN RESPECT OF INDEBTEDNESS
INCURRED IN RELIANCE ON SECTION 6.14.7(III) (WITH THE UNDERSTANDING THAT SUCH
DEDUCTIONS SHALL ONLY BEGIN AFTER THE BORROWER AND ITS SUBSIDIARIES HAVE
INCURRED INDEBTEDNESS UNDER SUCH CLAUSE (III) IN AN AGGREGATE PRINCIPAL AMOUNT
IN EXCESS OF 15% OF CONSOLIDATED NET WORTH FOR THE APPLICABLE PERIOD).


 


6.13.11  INVESTMENTS BY A CREDIT PARTY IN ANOTHER CREDIT PARTY OR A PERSON THAT
BECOMES A GUARANTOR IN COMPLIANCE WITH SECTION 6.26 HEREOF.


 


6.13.12  INVESTMENTS IN THE SPVS (A) REQUIRED IN CONNECTION WITH THE RECEIVABLES
PURCHASE DOCUMENTS AND (B) RESULTING FROM THE TRANSFERS PERMITTED BY
SECTION 6.12.7.


 


6.13.13  OTHER INVESTMENTS (OTHER THAN ACQUISITIONS) TO THE EXTENT NOT OTHERWISE
PERMITTED HEREUNDER IN AN AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF $5,000,000
AT ANY TIME OUTSTANDING.


 


6.14.                        INDEBTEDNESS.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, CREATE, INCUR OR SUFFER TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 


6.14.1  THE SECURED OBLIGATIONS.


 


6.14.2  INDEBTEDNESS EXISTING ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE
6.14.2 (AND RENEWALS, REFINANCINGS OR EXTENSIONS THEREOF ON TERMS AND CONDITIONS
(INCLUDING AMORTIZATION) NO LESS FAVORABLE TO THE APPLICABLE OBLIGOR THAN SUCH
EXISTING INDEBTEDNESS AND IN A PRINCIPAL AMOUNT NOT IN EXCESS OF THAT
OUTSTANDING AS OF THE DATE OF SUCH RENEWAL, REFINANCING OR EXTENSION).


 


6.14.3  TO THE EXTENT APPROVED BY THE ADMINISTRATIVE AGENT, INDEBTEDNESS ARISING
UNDER RATE MANAGEMENT TRANSACTIONS; PROVIDED THAT THE APPROVAL OF THE
ADMINISTRATIVE AGENT SHALL ONLY BE REQUIRED IF AND TO THE EXTENT ANY NOTE
DOCUMENTS ARE IN EFFECT, ANY NOTES ARE OUTSTANDING, THE INDEBTEDNESS THEREUNDER
IS OUTSTANDING AND THE INCURRENCE OF SUCH INDEBTEDNESS ARISING UNDER RATE
MANAGEMENT TRANSACTIONS COULD REASONABLY BE EXPECTED TO CAUSE THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE SECURED OBLIGATIONS TO EXCEED THE MAXIMUM
SECURED OBLIGATIONS AMOUNT.


 


6.14.4  THE CONTEMPLATED INDEBTEDNESS DESCRIBED ON SCHEDULE 6.14.4.


 


6.14.5  SECURED OR UNSECURED PURCHASE MONEY INDEBTEDNESS (INCLUDING CAPITALIZED
LEASES) INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AFTER THE CLOSING
DATE TO FINANCE THE ACQUISITION OF ASSETS USED IN ITS BUSINESS, IF (1) THE TOTAL
OF ALL SUCH INDEBTEDNESS FOR THE BORROWER AND ITS SUBSIDIARIES TAKEN TOGETHER
INCURRED ON OR AFTER THE CLOSING DATE SHALL NOT EXCEED AN AGGREGATE PRINCIPAL
AMOUNT OF $10,000,000 AT ANY ONE TIME OUTSTANDING IN EXCESS OF THE AGGREGATE
PRINCIPAL AMOUNT OF ANY CAPITALIZED LEASES PERMITTED IN SECTION 6.14.6, (2) SUCH
INDEBTEDNESS

 

55

--------------------------------------------------------------------------------


 


WHEN INCURRED SHALL NOT EXCEED THE PURCHASE PRICE OF THE ASSET(S) FINANCED,
(3) NO SUCH INDEBTEDNESS SHALL BE REFINANCED FOR A PRINCIPAL AMOUNT IN EXCESS OF
THE PRINCIPAL BALANCE OUTSTANDING THEREON AT THE TIME OF SUCH REFINANCING, AND
(4) ANY LIEN SECURING SUCH INDEBTEDNESS IS PERMITTED UNDER SECTION 6.15 (SUCH
INDEBTEDNESS BEING REFERRED TO HEREIN AS “PERMITTED PURCHASE MONEY
INDEBTEDNESS”).


 


6.14.6  INDEBTEDNESS INCURRED BY THE BORROWER OR A SUBSIDIARY IN CONNECTION WITH
ANY CAPITALIZED LEASE THAT REPLACES CAPITALIZED LEASES EXISTING ON THE CLOSING
DATE PROVIDED THAT THE AGGREGATE AMOUNT OF THE INDEBTEDNESS REPRESENTED BY SUCH
REPLACEMENT CAPITALIZED LEASES DOES NOT EXCEED $5,000,000.


 


6.14.7  INDEBTEDNESS ARISING FROM INTERCOMPANY LOANS AND ADVANCES (I) MADE BY
ANY SUBSIDIARY THAT IS NOT A GUARANTOR TO THE BORROWER OR ANY SUBSIDIARY,
(II) MADE BY THE BORROWER TO ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY OR (III) MADE
BY THE BORROWER OR ANY GUARANTOR TO ANY FOREIGN SUBSIDIARY SO LONG AS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT THEREOF DOES NOT EXCEED 15% OF
CONSOLIDATED NET WORTH (AS CALCULATED FOR THE MOST RECENT QUARTER THEN ENDED AND
GIVING PRO FORMA EFFECT TO THE APPLICABLE INDEBTEDNESS) PLUS AMOUNTS NOT USED
UNDER THE INVESTMENTS BASKET PROVIDED IN SECTION 6.13.10; PROVIDED, THAT THE
AGGREGATE OF ALL SUCH INDEBTEDNESS INCURRED UNDER CLAUSE (III), INCLUDING
AMOUNTS INCURRED IN RELIANCE ON SECTION 6.13.10, SHALL NOT EXCEED 30% OF SUCH
CONSOLIDATED NET WORTH AMOUNT.


 


6.14.8  GUARANTY OBLIGATIONS OF THE BORROWER OF ANY INDEBTEDNESS OF ANY
SUBSIDIARY PERMITTED UNDER THIS SECTION 6.14.


 


6.14.9  GUARANTY OBLIGATIONS OF ANY SUBSIDIARY OF THE BORROWER THAT IS A
GUARANTOR WITH RESPECT TO ANY INDEBTEDNESS OF THE BORROWER OR ANY OTHER
SUBSIDIARY PERMITTED UNDER THIS SECTION 6.14.


 


6.14.10  INDEBTEDNESS INCURRED OR ASSUMED IN CONNECTION WITH ANY PERMITTED
ACQUISITION.


 


6.14.11  INDEBTEDNESS INCURRED IN CONNECTION WITH THE BORROWER’S CORPORATE
CREDIT PROGRAM UP TO A MAXIMUM AMOUNT OF $15,000,000.


 


6.14.12  INDEBTEDNESS INCURRED IN CONNECTION WITH THE RECEIVABLES PURCHASE
DOCUMENTS, PROVIDED, THAT RECEIVABLES FACILITY ATTRIBUTED INDEBTEDNESS INCURRED
IN CONNECTION THEREWITH DOES NOT EXCEED $10,000,000 IN THE AGGREGATE AT ANY
TIME.


 


6.14.13  ADDITIONAL UNSECURED INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY, TO
THE EXTENT NOT OTHERWISE PERMITTED UNDER THIS SECTION 6.14; PROVIDED, HOWEVER,
THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED
$20,000,000 AT ANY TIME OUTSTANDING; PROVIDED, FURTHER, THAT UP TO $15,000,000
OF SUCH INDEBTEDNESS MAY BE SECURED PURSUANT TO SECTION 6.15.17 SO LONG AS THE
AGGREGATE CUMULATIVE PRINCIPAL AMOUNT OF SECURED INDEBTEDNESS UNDER SECTIONS
6.14.13 AND 6.14.14 DOES NOT EXCEED $15,000,000.


 


6.14.14  ADDITIONAL UNSECURED INDEBTEDNESS (INCLUDING UNSECURED SUBORDINATED
INDEBTEDNESS) OF THE BORROWER, TO THE EXTENT NOT OTHERWISE PERMITTED UNDER THIS
SECTION 6.14, AND ANY INDEBTEDNESS CONSTITUTING REFINANCINGS, RENEWALS OR
REPLACEMENTS OF ANY SUCH INDEBTEDNESS; PROVIDED THAT (I) BOTH IMMEDIATELY PRIOR
TO AND AFTER GIVING EFFECT (INCLUDING PRO FORMA EFFECT) THERETO, NO UNMATURED
DEFAULT OR DEFAULT SHALL EXIST OR WOULD RESULT THEREFROM, (II) SUCH INDEBTEDNESS
MATURES AFTER, AND DOES NOT REQUIRE ANY SCHEDULED AMORTIZATION OR OTHER
SCHEDULED PAYMENTS OF PRINCIPAL PRIOR TO, THE DATE THAT IS 181 DAYS AFTER THE
REVOLVING LOAN TERMINATION

 

56

--------------------------------------------------------------------------------


 


DATE (IT BEING UNDERSTOOD THAT ANY PROVISION REQUIRING AN OFFER TO PURCHASE SUCH
INDEBTEDNESS AS A RESULT OF CHANGE OF CONTROL OR ASSET SALE SHALL NOT VIOLATE
THE FOREGOING RESTRICTION), (III) SUCH INDEBTEDNESS IS NOT GUARANTEED BY ANY
SUBSIDIARY OF THE BORROWER OTHER THAN THE GUARANTORS AND (IV) THE COVENANTS
APPLICABLE TO SUCH INDEBTEDNESS ARE NOT MORE ONEROUS OR MORE RESTRICTIVE THAN
THE APPLICABLE COVENANTS SET FORTH IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT UP
TO $15,000,000 OF SUCH INDEBTEDNESS MAY BE SECURED PURSUANT TO SECTION 6.15.17
SO LONG AS THE AGGREGATE CUMULATIVE PRINCIPAL AMOUNT OF SECURED INDEBTEDNESS
UNDER SECTIONS 6.14.13 AND 6.14.14 DOES NOT EXCEED $15,000,000.


 


6.15.                        LIENS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, CREATE, INCUR, OR SUFFER TO EXIST ANY LIEN IN, OF OR ON THE
PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT:


 


6.15.1  LIENS, IF ANY, SECURING SECURED OBLIGATIONS.


 


6.15.2  LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES ON ITS
PROPERTY IF THE SAME SHALL NOT AT THE TIME BE DELINQUENT OR THEREAFTER CAN BE
PAID WITHOUT PENALTY, OR ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH AGREEMENT
ACCOUNTING PRINCIPLES SHALL HAVE BEEN SET ASIDE ON ITS BOOKS.


 


6.15.3  LIENS IMPOSED BY LAW, SUCH AS LANDLORDS’, WAGE EARNERS’, CARRIERS’,
WAREHOUSEMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT (I) WERE NOT INCURRED IN CONNECTION WITH THE
BORROWING OF MONEY OR THE OBTAINING OF ADVANCES OR CREDIT, AND (II) DO NOT IN
THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY OF A BORROWER OR
SUBSIDIARY OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF ITS
BUSINESS.


 


6.15.4  LIENS ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S COMPENSATION
LAWS, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL SECURITY OR
RETIREMENT BENEFITS, OR SIMILAR LEGISLATION.


 


6.15.5  LIENS EXISTING ON THE DATE HEREOF OR LIENS CONTEMPLATED AND DESCRIBED IN
SCHEDULE 6.15.5.


 


6.15.6  DEPOSITS SECURING LIABILITY TO INSURANCE CARRIERS UNDER INSURANCE OR
SELF-INSURANCE ARRANGEMENTS.


 


6.15.7  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN
FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS.


 


6.15.8  EASEMENTS, RESERVATIONS, RIGHTS-OF-WAY, RESTRICTIONS, SURVEY EXCEPTIONS
AND OTHER SIMILAR ENCUMBRANCES AS TO REAL PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES WHICH DO NOT MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS
OF THE BORROWER OR SUCH SUBSIDIARY CONDUCTED AT THE PROPERTY SUBJECT THERETO.


 


6.15.9  PURCHASE MONEY LIENS SECURING PERMITTED PURCHASE MONEY INDEBTEDNESS (AS
DEFINED IN SECTION 6.14); PROVIDED, THAT SUCH LIENS SHALL NOT APPLY TO ANY
PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES OTHER THAN THAT PURCHASED WITH THE
PROCEEDS OF SUCH PERMITTED PURCHASE MONEY INDEBTEDNESS.

 

57

--------------------------------------------------------------------------------

 


 


6.15.10  LIENS EXISTING ON ANY ASSET OF ANY SUBSIDIARY OF THE BORROWER AT THE
TIME SUCH SUBSIDIARY BECOMES A SUBSIDIARY AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT.

 


6.15.11  LIENS ON ANY ASSET SECURING INDEBTEDNESS INCURRED OR ASSUMED FOR THE
PURPOSE OF FINANCING OR REFINANCING ALL OR ANY PART OF THE COST OF ACQUIRING OR
CONSTRUCTING SUCH ASSET; PROVIDED THAT SUCH LIEN ATTACHES TO SUCH ASSET
CONCURRENTLY WITH OR WITHIN EIGHTEEN (18) MONTHS AFTER THE ACQUISITION OR
COMPLETION OR CONSTRUCTION THEREOF.


 


6.15.12  LIENS EXISTING ON ANY ASSET OF ANY SUBSIDIARY OF THE BORROWER AT THE
TIME SUCH SUBSIDIARY IS MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER OR ANY
SUBSIDIARY AND NOT CREATED IN CONTEMPLATION OF SUCH EVENT.


 


6.15.13  LIENS EXISTING ON ANY ASSET PRIOR TO THE ACQUISITION THEREOF BY THE
BORROWER OR ANY SUBSIDIARY AND NOT CREATED IN CONTEMPLATION THEREOF; PROVIDED
THAT SUCH LIENS DO NOT ENCUMBER ANY OTHER PROPERTY OR ASSETS.


 


6.15.14  LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (AND NOT IN FAVOR OF
ANY THIRD-PARTY LENDER) ON HEALTH CARE RECEIVABLES IN CONNECTION WITH MEDICARE
OR MEDICAID ANTI-ASSIGNMENT PROVISIONS.


 


6.15.15  LIENS ARISING OUT OF THE REFINANCING, EXTENSION, RENEWAL OR REFUNDING
OF ANY INDEBTEDNESS SECURED BY ANY LIEN PERMITTED UNDER SECTIONS 6.15.11 THROUGH
6.15.14; PROVIDED THAT (A) SUCH INDEBTEDNESS IS NOT SECURED BY ANY ADDITIONAL
ASSETS, AND (B) THE AMOUNT OF SUCH INDEBTEDNESS SECURED BY ANY SUCH LIEN IS NOT
INCREASED.


 


6.15.16  LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.14.7; PROVIDED,
THAT, IN EACH CASE, THE BORROWER OR THE SUBSIDIARY PROVIDING THE RELATED
INTERCOMPANY LOANS OR ADVANCES SHALL AGREE IN A MANNER REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT THAT ANY SUCH LIENS GRANTED IN FAVOR OF THE BORROWER OR
SUCH SUBSIDIARY SECURING SUCH INDEBTEDNESS ARE SUBORDINATE TO THE LIENS SECURING
THE SECURED OBLIGATIONS.


 


6.15.17  LIENS SECURING UP TO $15,000,000 (IN THE AGGREGATE) OF INDEBTEDNESS
INCURRED AND OUTSTANDING UNDER SECTIONS 6.14.13 AND 6.14.14.


 


6.15.18  LIENS ARISING UNDER THE RECEIVABLES PURCHASE DOCUMENTS.


 


6.15.19  LIENS SECURING OTHER OBLIGATIONS IN AN AGGREGATE AMOUNT NOT IN EXCESS
OF $10,000,000 AT ANY TIME OUTSTANDING.


 

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its Properties or
other assets in favor of the Administrative Agent for the benefit of the Holders
of Secured Obligations; provided, further, that (a) any agreement, note,
indenture or other instrument in connection with purchase money Indebtedness
(including Capitalized Leases) for which the related Liens are permitted
hereunder may prohibit the creation of a Lien in favor of the Administrative
Agent for the benefit of the Holders of Secured Obligations, with respect to the
assets or Property obtained with the proceeds of such Indebtedness, (b) provider
agreements with governmental entities may prohibit the creation of a Lien in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations, with respect to the Receivables relating to such provider
agreements, (c) leases of real property may prohibit the creation of a Lien in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations, with respect to the real property that is the subject of such

 

58

--------------------------------------------------------------------------------


 

leases and (d) the Receivables Purchase Documents may prohibit the creation of a
Lien with respect to all of the assets of the SPV and with respect to the
Receivables and Related Security of any of the Originators in favor of the
Administrative Agent for the benefit of itself and the Holders of Secured
Obligations, as collateral for the Secured Obligations.

 


6.16.        AFFILIATES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, ENTER INTO ANY TRANSACTION (INCLUDING, WITHOUT LIMITATION, THE
PURCHASE OR SALE OF ANY PROPERTY OR SERVICE) WITH, OR MAKE ANY PAYMENT OR
TRANSFER TO, ANY AFFILIATE (OTHER THAN THE BORROWER AND ITS SUBSIDIARIES) EXCEPT
(I) FOR PERMITTED RECEIVABLES TRANSFERS, (II) IN THE ORDINARY COURSE OF BUSINESS
AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BORROWER’S OR SUCH
SUBSIDIARY’S BUSINESS AND UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO
THE BORROWER OR SUCH SUBSIDIARY THAN THE BORROWER OR SUCH SUBSIDIARY WOULD
OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION, AND (III) A MERGER PERMITTED BY
SECTION 6.11.5.


 


6.17.        FINANCIAL CONTRACTS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, ENTER INTO OR REMAIN LIABLE UPON ANY RATE MANAGEMENT TRANSACTIONS
EXCEPT FOR THOSE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS FOR BONA FIDE
HEDGING PURPOSES AND NOT FOR SPECULATIVE PURPOSES.


 


6.18.        SUBSIDIARY COVENANTS.  EXCEPT FOR (I) CONSENSUAL ENCUMBRANCES OR
RESTRICTIONS APPLICABLE TO ANY SUBSIDIARY THAT IS NOT A WHOLLY-OWNED SUBSIDIARY,
WHICH ENCUMBRANCES OR RESTRICTIONS ARE APPROVED BY THE ADMINISTRATIVE AGENT AND
ARE SUBJECT TO THE CONSENT OF OR WAIVER BY ALL OR A PERCENTAGE OF THE HOLDERS OF
THE EQUITY OF SUCH SUBSIDIARY, AND (II) CUSTOMARY AND MARKET TERMS AND
CONDITIONS SET FORTH IN AGREEMENTS, DOCUMENTS AND INSTRUMENTS EVIDENCING FOREIGN
SUBSIDIARIES’ BILATERAL LINES OF CREDIT (SO LONG AS SUCH LINES OF CREDIT ARE
OTHERWISE PERMITTED HEREUNDER), THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE OR OTHERWISE CAUSE TO BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUBSIDIARY (I) TO
PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ITS STOCK, (II) TO PAY ANY
INDEBTEDNESS OR OTHER OBLIGATION OWED TO THE BORROWER OR ANY OTHER SUBSIDIARY,
(III) TO MAKE LOANS OR ADVANCES OR OTHER INVESTMENTS IN THE BORROWER OR ANY
OTHER SUBSIDIARY, OR (IV) OTHER THAN PURSUANT TO ANY RECEIVABLES PURCHASE
DOCUMENT, CAPITALIZED LEASE OR OPERATING LEASE, TO SELL, TRANSFER OR OTHERWISE
CONVEY ANY OF ITS PROPERTY TO THE BORROWER OR ANY OTHER SUBSIDIARY.


 


6.19.        CONTINGENT OBLIGATIONS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, MAKE OR SUFFER TO EXIST ANY CONTINGENT OBLIGATION (INCLUDING,
WITHOUT LIMITATION, ANY CONTINGENT OBLIGATION WITH RESPECT TO THE OBLIGATIONS OF
A SUBSIDIARY), EXCEPT (I) BY ENDORSEMENT OF INSTRUMENTS FOR DEPOSIT OR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS, (II) THE REIMBURSEMENT
OBLIGATIONS, (III) ANY GUARANTY OF THE SECURED OBLIGATIONS, (IV) ANY GUARANTY
PURSUANT TO ANY OF THE NOTE DOCUMENTS, (V) ANY GUARANTY OF ANY INDEBTEDNESS
PERMITTED BY SECTION 6.14, ANY RENTALS PERMITTED BY SECTION 6.25 OR ACCOUNTS
PAYABLE AND ACCRUED EXPENSES ARISING IN THE ORDINARY COURSE OF A SUBSIDIARY’S
BUSINESS AND (VI) SUCH CONTINGENT OBLIGATIONS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES ARISING UNDER THE RECEIVABLES PURCHASE DOCUMENTS.


 


6.20.        AMENDMENTS TO NOTE DOCUMENTS AND SUBORDINATED DEBT.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, AMEND THE NOTES, THE OTHER NOTE
DOCUMENTS, ANY SUBORDINATED DEBT OR SUBORDINATED DEBT DOCUMENTS OR ANY DOCUMENT,
AGREEMENT OR INSTRUMENT EVIDENCING ANY INDEBTEDNESS INCURRED PURSUANT TO THE
NOTE DOCUMENTS OR SUBORDINATED DEBT DOCUMENTS (OR, IN EACH CASE, ANY
REPLACEMENTS, SUBSTITUTIONS, EXTENSIONS OR RENEWALS THEREOF) OR PURSUANT TO
WHICH SUCH INDEBTEDNESS IS ISSUED WHERE SUCH AMENDMENT, MODIFICATION OR
SUPPLEMENT PROVIDES FOR THE FOLLOWING OR WHICH HAS ANY OF THE FOLLOWING EFFECTS:


 

(i)            shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

59

--------------------------------------------------------------------------------


 

(ii)           shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;

 

(iii)          amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Borrower or any of its Subsidiaries
from taking certain actions) in a manner which is more onerous or more
restrictive in any material respect to the Borrower or such Subsidiary or which
is otherwise materially adverse to the Borrower, its Subsidiaries and/or the
Lenders or, in the case of any such covenant, which places material additional
restrictions on the Borrower or such Subsidiary or which requires the Borrower
or such Subsidiary to comply with more restrictive financial ratios or which
requires the Borrower to better its financial performance, in each case from
that set forth in the existing applicable covenants in the Note Documents, the
Subordinated Debt Documents or the applicable covenants in this Agreement; or

 

(iv)          amends, modifies or adds any affirmative covenant in a manner
which (a) when taken as a whole, is materially adverse to the Borrower, its
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Note Documents, the Subordinated Debt Documents or
the applicable covenant in this Agreement.

 


6.21.        LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE RATIO (THE
“LEVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS SET
FORTH BELOW, OF (I) CONSOLIDATED NET FUNDED INDEBTEDNESS OF THE BORROWER TO
(II) CONSOLIDATED EBITDA FOR THE THEN MOST-RECENTLY ENDED FOUR FISCAL QUARTERS
TO BE GREATER THAN THE APPLICABLE “MAXIMUM LEVERAGE RATIO” SET FORTH BELOW:

 

Fiscal Quarter Ending

 

Maximum Leverage Ratio

 

 

 

December 31, 2009

 

3.50 to 1

March 31, 2010

 

3.50 to 1

June 30, 2010

 

3.50 to 1

September 30, 2010

 

3.50 to 1

December 31, 2010 and the end of each fiscal quarter thereafter

 

3.25 to 1

 

The Leverage Ratio shall be calculated as of the last day of each fiscal quarter
of the Borrower based upon (a) for Consolidated Net Funded Indebtedness,
Consolidated Net Funded Indebtedness as of the last day of each such fiscal
quarter and (b) for Consolidated EBITDA, the actual amount as of the last day of
each fiscal quarter for the most recently ended four consecutive fiscal
quarters.

 


6.22.        INTEREST COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE RATIO
(THE “INTEREST COVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL
QUARTERS FOR THE THEN MOST-RECENTLY ENDED FOUR FISCAL QUARTERS (I) CONSOLIDATED
EBITDA TO (II) CONSOLIDATED INTEREST EXPENSE, ALL CALCULATED FOR THE BORROWER
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, TO BE LESS THAN 3.00 TO 1.


 


6.23.        MINIMUM CONSOLIDATED NET WORTH.  THE BORROWER WILL AT ALL TIMES
MAINTAIN CONSOLIDATED NET WORTH OF NOT LESS THAN (I) $375,000,000 PLUS (II) 75%
OF CONSOLIDATED NET INCOME (IF POSITIVE) EARNED IN EACH FISCAL QUARTER BEGINNING
WITH THE FISCAL QUARTER ENDING SEPTEMBER 30, 2009 PLUS (III) THE AMOUNT OF ALL
NET CASH PROCEEDS RESULTING FROM ISSUANCES OF THE BORROWER’S OR ANY SUBSIDIARY’S
CAPITAL STOCK TO A PERSON OTHER THAN THE BORROWER OR ANY SUBSIDIARY.


 


6.24.        CAPITAL EXPENDITURES.  THE BORROWER WILL NOT, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, EXPEND, OR BE COMMITTED TO EXPEND, IN EXCESS OF AN AGGREGATE
AMOUNT EQUAL TO 10% OF THE CONSOLIDATED

 

60

--------------------------------------------------------------------------------



 


NET WORTH OF THE BORROWER (AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL
YEAR OF THE BORROWER) FOR CAPITAL EXPENDITURES OF THE BORROWER AND ITS
SUBSIDIARIES DURING ANY ONE FISCAL YEAR OF THE BORROWER.


 


6.25.        RENTALS.  THE BORROWER SHALL NOT PERMIT, NOR SHALL IT PERMIT ANY
SUBSIDIARY TO, CREATE, PAY OR INCUR AGGREGATE RENTALS IN EXCESS OF THE RENTALS
MAXIMUM AMOUNT FOR ANY FISCAL YEAR DURING THE TERM OF THIS AGREEMENT ON A
CONSOLIDATED BASIS FOR THE BORROWER AND ITS SUBSIDIARIES.


 

6.26.        Guarantors. The Borrower shall cause each of its Subsidiaries
(other than a SPV) to guarantee pursuant to the Guaranty Agreement or supplement
thereto (or, in the case of a Foreign Subsidiary, any other guarantee agreement
requested by the Administrative Agent) the Secured Obligations.  In furtherance
of the above, the Borrower shall promptly (and in any event within 45 days
thereof) (i) provide written notice to the Administrative Agent and the Lenders
upon any Person becoming a Subsidiary, setting forth information in reasonable
detail describing all of the assets of such Subsidiary, (ii) cause such
Subsidiary to execute a supplement to the Guaranty Agreement and such other
Collateral Documents as are necessary for the Borrower and its Subsidiaries to
comply with Section 6.27, (iii) cause the Applicable Pledge Percentage of the
issued and outstanding equity interests of such Subsidiary, to the extent
directly owned by the Borrower or any other Credit Party, to be delivered to the
Administrative Agent (together with undated stock powers signed in blank, if
applicable) and pledged to the Administrative Agent pursuant to an appropriate
pledge agreement(s) in substantially the form of the Pledge and Security
Agreement (or joinder or other supplement thereto) and otherwise in form
reasonably acceptable to the Administrative Agent and (iv) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other authority documents of such Subsidiary and, to the extent requested by the
Administrative Agent, favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Administrative Agent.  Notwithstanding the
foregoing, no Foreign Subsidiary shall be required to execute and deliver the
Guaranty Agreement (or supplement thereto) or such other guarantee agreement if
such execution and delivery would cause a Deemed Dividend Problem or a Financial
Assistance Problem with respect to such Foreign Subsidiary and, in lieu thereof,
the Borrower and the relevant Subsidiaries shall provide the pledge agreements
required under this Section 6.26 or Section 6.27.

 


6.27.        COLLATERAL.  THE BORROWER WILL CAUSE, AND WILL CAUSE EACH OTHER
CREDIT PARTY TO CAUSE, ALL OF ITS OWNED PROPERTY (BUT ONLY, IN THE CASE OF REAL
PROPERTY, THE MORTGAGED PROPERTIES) TO BE SUBJECT AT ALL TIMES TO FIRST
PRIORITY, PERFECTED LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE HOLDERS OF SECURED OBLIGATIONS TO SECURE THE SECURED OBLIGATIONS IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE COLLATERAL DOCUMENTS, SUBJECT IN
ANY CASE TO LIENS PERMITTED BY SECTION 6.15 HEREOF.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE BORROWER WILL (I) CAUSE THE APPLICABLE PLEDGE
PERCENTAGE OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH PLEDGE
SUBSIDIARY DIRECTLY OWNED BY THE BORROWER OR ANY OTHER CREDIT PARTY TO BE
SUBJECT AT ALL TIMES TO A FIRST PRIORITY, PERFECTED LIEN IN FAVOR OF THE
ADMINISTRATIVE AGENT TO SECURE THE SECURED OBLIGATIONS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE COLLATERAL DOCUMENTS OR SUCH OTHER SECURITY
DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST AND (II) WILL,
AND WILL CAUSE EACH GUARANTOR TO, DELIVER MORTGAGES, MORTGAGE INSTRUMENTS AND
DEPOSIT ACCOUNT CONTROL AGREEMENTS OR BLOCKED ACCOUNT AGREEMENTS WITH RESPECT TO
THE MORTGAGED PROPERTIES, AND DEPOSIT ACCOUNTS MAINTAINED, BY THE BORROWER OR
SUCH GUARANTOR TO THE EXTENT, AND WITHIN SUCH TIME PERIOD AS IS, REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT.  NOTWITHSTANDING THE FOREGOING, (1) NO
PLEDGE AGREEMENT IN RESPECT OF THE EQUITY INTERESTS OF A FOREIGN SUBSIDIARY
SHALL BE REQUIRED HEREUNDER TO THE EXTENT SUCH PLEDGE THEREUNDER IS PROHIBITED
BY APPLICABLE LAW OR ITS COUNSEL REASONABLY DETERMINES THAT SUCH PLEDGE WOULD
NOT PROVIDE MATERIAL CREDIT SUPPORT FOR THE BENEFIT OF THE HOLDERS OF SECURED
OBLIGATIONS PURSUANT TO LEGALLY VALID, BINDING AND ENFORCEABLE PLEDGE AGREEMENTS
AND (2) NO AMENDMENTS OR SUPPLEMENTS TO SUCH MORTGAGES, MORTGAGE INSTRUMENTS,
CONTROL AGREEMENTS, BLOCKED

 

61

--------------------------------------------------------------------------------


 


ACCOUNT AGREEMENTS AND PLEDGE AGREEMENTS ARE REQUIRED TO BE DELIVERED HEREUNDER
UNTIL MARCH 31, 2010 OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN
THE EXERCISE OF ITS REASONABLE DISCRETION AFTER CONSULTATION WITH THE LENDERS
(IT BEING UNDERSTOOD AND AGREED THAT THE FAILURE TO DELIVER SUCH AMENDMENTS AND
SUPPLEMENTS BY MARCH 31, 2010 OR SUCH LATER DATE SHALL CONSTITUTE A DEFAULT
UNDER SECTION 7.3) WITH RESPECT TO (A) THE MORTGAGED PROPERTIES ON THE CLOSING
DATE IN THE CASE OF SUCH AMENDMENTS AND SUPPLEMENTS AND (B) THE PLEDGE OF THE
EQUITY INTERESTS IN EACH FOREIGN SUBSIDIARY IN THE CASE OF SUCH PLEDGE
AGREEMENTS; PROVIDED THAT THE BORROWER HEREBY AGREES TO USE ITS BEST EFFORTS TO
CAUSE THE DELIVERY OF SUCH AMENDMENTS, SUPPLEMENTS AND PLEDGE AGREEMENTS AS SOON
AS PRACTICABLE AFTER THE CLOSING DATE.


 


6.28.        SALE AND LEASEBACK TRANSACTIONS.     THE BORROWER SHALL NOT, NOR
SHALL IT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY SALE AND LEASEBACK
TRANSACTION, OTHER THAN (A) SALE AND LEASEBACK TRANSACTIONS IN RESPECT OF WHICH
THE NET CASH PROCEEDS RECEIVED IN CONNECTION THEREWITH DOES NOT EXCEED
$5,000,000 IN THE AGGREGATE DURING ANY FISCAL YEAR OF THE BORROWER, DETERMINED
ON A CONSOLIDATED BASIS FOR THE BORROWER AND ITS SUBSIDIARIES AND (B) THE
CONTEMPLATED SALE AND LEASEBACK TRANSACTIONS DESCRIBED IN SCHEDULE 6.28.


 


6.29.        MODIFICATIONS TO THE MANAGEMENT AGREEMENT.  THE BORROWER SHALL NOT,
AND SHALL NOT PERMIT ANY SUBSIDIARY TO, MAKE ANY AMENDMENTS OR MODIFICATIONS TO
THE MANAGEMENT AGREEMENT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT.


 


6.30.        INSURANCE AND CONDEMNATION PROCEEDS.  THE BORROWER DIRECTS (AND, IF
APPLICABLE, SHALL CAUSE ITS SUBSIDIARIES TO DIRECT) ALL INSURERS UNDER POLICIES
OF PROPERTY DAMAGE, BOILER AND MACHINERY AND BUSINESS INTERRUPTION INSURANCE AND
PAYORS AND ANY CONDEMNATION CLAIM OR AWARD RELATING TO THE PROPERTY TO PAY ALL
PROCEEDS PAYABLE UNDER SUCH POLICIES OR WITH RESPECT TO SUCH CLAIM OR AWARD FOR
ANY LOSS WITH RESPECT TO THE COLLATERAL DIRECTLY TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE HOLDERS OF SECURED OBLIGATIONS, TO THE EXTENT SUCH
PROCEEDS ARE REQUIRED TO BE USED TO PREPAY THE OBLIGATIONS PURSUANT TO
SECTION 2.2 HEREOF.  EACH SUCH POLICY SHALL CONTAIN A LONG-FORM LOSS-PAYABLE
ENDORSEMENT NAMING THE ADMINISTRATIVE AGENT AS LOSS PAYEE, WHICH ENDORSEMENT
SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


ARTICLE VII


 


DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.

 

7.2           Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee or other Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.

 

7.3           The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20,
6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28 and 6.29.

 

62

--------------------------------------------------------------------------------


 

7.4           The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of (i) this Agreement or (ii) any other Loan Document (beyond the
applicable grace period with respect thereto, if any), in each case which is not
remedied within thirty (30) days after the earlier to occur of (x) written
notice from the Administrative Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise become aware of any such breach.

 

7.5           Failure of the Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness (including, without limitation, Receivables Facility
Attributed Indebtedness) (subject to any applicable grace period with respect
thereto, if any, set forth in the Material Indebtedness Agreement evidencing
such Material Indebtedness) which failure has not been (i) timely cured and
(ii) waived in writing by the requisite holders of such Material Indebtedness;
or the default by the Borrower or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any Material Indebtedness Agreement
(including, without limitation, any “Amortization Event” or event of like import
in connection with the Receivables Purchase Facility) and such default has not
been (x) timely cured and (y) waived in writing by the requisite holders of the
Material Indebtedness in respect thereof, or any other event shall occur or
condition exist, (A) the effect of which default, event or condition is to
cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any Material Indebtedness Agreement to cause, such Material
Indebtedness to become due prior to its stated maturity or (B) if such default
shall occur under any Receivables Purchase Documents, the effect thereof is to
(1) terminate the reinvestment of collections or proceeds of Receivables and
Related Security under any Receivables Purchase Document (other than a
termination resulting solely from the request of the Borrower or its
Subsidiaries) or (2) cause the replacement of, or permit the investors
thereunder to replace, the Person then acting as servicer for the related
Receivables Purchase Facility; or any Material Indebtedness of the Borrower or
any of its Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.

 

7.6           The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

 

7.7           Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

 

7.8           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so

 

63

--------------------------------------------------------------------------------


 

condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

 

7.9           The Borrower or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor.

 

7.10         The Unfunded Liabilities of all Single Employer Plans shall exceed
$1,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.

 

7.11         Nonpayment by the Borrower or any Subsidiary of any Rate Management
Obligation, when due or the breach by the Borrower or any Subsidiary of any
term, provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

 

7.12         Any Change of Control shall occur.

 

7.13         The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $1,000,000 or requires payments exceeding $1,000,000 per
annum.

 

7.14         The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased, in the
aggregate, over the amounts contributed to such Multiemployer Plans for the
respective plan years of such Multiemployer Plans immediately preceding the plan
year in which the reorganization or termination occurs by an amount exceeding
$1,000,000.

 

7.15         The Borrower or any of its Subsidiaries shall (i) be the subject of
any proceeding or investigation pertaining to the release by the Borrower, any
of its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), has resulted in
liability to the Borrower or any of its Subsidiaries in an amount equal to
$3,000,000 or more, which liability is not paid, bonded or otherwise discharged
within 45 days or which is not stayed on appeal and being appropriately
contested in good faith.

 

7.16         Other than pursuant to any transaction permitted by this Agreement
or consented to by the Required Lenders, any Loan Document shall fail to remain
in full force or effect or any action shall be taken or shall be failed to be
taken to discontinue or to assert the invalidity or unenforceability of, or
which results in the discontinuation or invalidity or unenforceability of, any
Loan Document or any Lien in favor of the Administrative Agent under the Loan
Documents, or such Lien shall not have the priority contemplated by the Loan
Documents.

 

64

--------------------------------------------------------------------------------


 

7.17         A Healthcare Event shall occur.

 

7.18         Other than at the request of the Borrower, the “Amortization Date”
or an event of like import resulting in the termination of the reinvestment of
collections or proceeds of Receivables and Related Security shall occur under
any Receivables Purchase Document.

 


ARTICLE VIII

 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 


8.1.          ACCELERATION.


 

(I)            IF ANY DEFAULT DESCRIBED IN SECTION 7.6 OR 7.7 OCCURS WITH
RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER
AND THE OBLIGATION AND POWER OF THE LC ISSUER TO ISSUE FACILITY LCS SHALL
AUTOMATICALLY TERMINATE AND THE SECURED OBLIGATIONS SHALL IMMEDIATELY BECOME DUE
AND PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF THE ADMINISTRATIVE
AGENT, THE LC ISSUER OR ANY LENDER, AND THE BORROWER WILL BE AND BECOME THEREBY
UNCONDITIONALLY OBLIGATED, WITHOUT ANY FURTHER NOTICE, ACT OR DEMAND, TO PAY THE
ADMINISTRATIVE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS, WHICH FUNDS SHALL
BE HELD IN THE FACILITY LC COLLATERAL ACCOUNT, EQUAL TO THE DIFFERENCE OF
(X) THE AMOUNT OF LC OBLIGATIONS AT SUCH TIME LESS (Y) THE AMOUNT OR DEPOSIT IN
THE FACILITY LC COLLATERAL ACCOUNT AT SUCH TIME WHICH IS FREE AND CLEAR OF ALL
RIGHTS AND CLAIMS OF THIRD PARTIES AND HAS NOT BEEN APPLIED AGAINST THE
OBLIGATIONS (THE “COLLATERAL SHORTFALL AMOUNT”).  IF ANY OTHER DEFAULT OCCURS,
THE REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE
REQUIRED LENDERS) MAY (A) TERMINATE OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO
MAKE LOANS HEREUNDER AND THE OBLIGATION AND POWER OF THE LC ISSUER TO ISSUE
FACILITY LCS, OR DECLARE THE SECURED OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH,
WHEREUPON THE SECURED OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE
BORROWER HEREBY EXPRESSLY WAIVES AND (B) UPON NOTICE TO THE BORROWER AND IN
ADDITION TO THE CONTINUING RIGHT TO DEMAND PAYMENT OF ALL AMOUNTS PAYABLE UNDER
THIS AGREEMENT, MAKE DEMAND ON THE BORROWER TO PAY, AND THE BORROWER WILL
FORTHWITH UPON SUCH DEMAND AND WITHOUT ANY FURTHER NOTICE OR ACT PAY TO THE
ADMINISTRATIVE AGENT THE COLLATERAL SHORTFALL AMOUNT WHICH FUNDS SHALL BE
DEPOSITED IN THE FACILITY LC COLLATERAL ACCOUNT.

 

(II)           IF AT ANY TIME WHILE ANY DEFAULT IS CONTINUING, THE
ADMINISTRATIVE AGENT DETERMINES THAT THE COLLATERAL SHORTFALL AMOUNT AT SUCH
TIME IS GREATER THAN ZERO, THE ADMINISTRATIVE AGENT MAY MAKE DEMAND ON THE
BORROWER TO PAY, AND THE BORROWER WILL, FORTHWITH UPON SUCH DEMAND AND WITHOUT
ANY FURTHER NOTICE OR ACT, PAY TO THE ADMINISTRATIVE AGENT THE COLLATERAL
SHORTFALL AMOUNT, WHICH FUNDS SHALL BE DEPOSITED IN THE FACILITY LC COLLATERAL
ACCOUNT.

 

(III)          THE ADMINISTRATIVE AGENT MAY AT ANY TIME OR FROM TIME TO TIME
AFTER FUNDS ARE DEPOSITED IN THE FACILITY LC COLLATERAL ACCOUNT, APPLY SUCH
FUNDS TO THE PAYMENT OF THE SECURED OBLIGATIONS AND ANY OTHER AMOUNTS AS SHALL
FROM TIME TO TIME HAVE BECOME DUE AND PAYABLE BY THE BORROWER TO THE LENDERS OR
THE LC ISSUER UNDER THE LOAN DOCUMENTS.

 

(IV)          AT ANY TIME WHILE ANY DEFAULT IS CONTINUING, NEITHER THE BORROWER
NOR ANY PERSON CLAIMING ON BEHALF OF OR THROUGH THE BORROWER SHALL HAVE ANY
RIGHT TO WITHDRAW ANY OF THE FUNDS HELD IN THE FACILITY LC COLLATERAL ACCOUNT.
AFTER ALL OF THE SECURED OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE
AGGREGATE REVOLVING LOAN COMMITMENT HAS

 

65

--------------------------------------------------------------------------------


 

BEEN TERMINATED, ANY FUNDS REMAINING IN THE FACILITY LC COLLATERAL ACCOUNT SHALL
BE RETURNED BY THE ADMINISTRATIVE AGENT TO THE BORROWER OR PAID TO WHOMEVER MAY
BE LEGALLY ENTITLED THERETO AT SUCH TIME.

 

(V)           IF, AFTER ACCELERATION OF THE MATURITY OF THE OBLIGATIONS OR
TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND THE OBLIGATION
AND POWER OF THE LC ISSUER TO ISSUE FACILITY LCS HEREUNDER AS A RESULT OF ANY
DEFAULT (OTHER THAN ANY DEFAULT AS DESCRIBED IN SECTION 7.6 OR 7.7 WITH RESPECT
TO THE BORROWER) AND BEFORE ANY JUDGMENT OR DECREE FOR THE PAYMENT OF THE
OBLIGATIONS DUE SHALL HAVE BEEN OBTAINED OR ENTERED, THE REQUIRED LENDERS (IN
THEIR SOLE DISCRETION) SHALL SO DIRECT, THE ADMINISTRATIVE AGENT SHALL, BY
NOTICE TO THE BORROWER, RESCIND AND ANNUL SUCH ACCELERATION AND/OR TERMINATION.

 


8.2.          AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS SECTION 8.2, THE
REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE CONSENT IN WRITING OF THE
REQUIRED LENDERS) AND THE BORROWER MAY ENTER INTO AGREEMENTS SUPPLEMENTAL HERETO
FOR THE PURPOSE OF ADDING OR MODIFYING ANY PROVISIONS TO THE LOAN DOCUMENTS OR
CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS OR THE BORROWER HEREUNDER OR
THEREUNDER OR WAIVING ANY DEFAULT HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER,
THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY:


 


8.2.1  EXTEND THE REVOLVING LOAN TERMINATION DATE, EXTEND THE FINAL MATURITY OF
ANY REVOLVING LOAN OR EXTEND THE EXPIRY DATE OF ANY FACILITY LC, IN EACH CASE
APPLICABLE TO SUCH LENDER TO A DATE AFTER THE REVOLVING LOAN TERMINATION DATE,
OR POSTPONE ANY REGULARLY SCHEDULED PAYMENT OF PRINCIPAL OF ANY LOAN OF SUCH
LENDER OR FORGIVE ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT THEREOF, OR ANY
REIMBURSEMENT OBLIGATION RELATED THERETO, OR REDUCE THE RATE OR EXTEND THE TIME
OF PAYMENT OF INTEREST OR FEES THEREON OR REIMBURSEMENT OBLIGATIONS RELATED
THERETO (OTHER THAN A WAIVER OF THE APPLICATION OF THE DEFAULT RATE OF INTEREST
PURSUANT TO SECTION 2.11 HEREOF, WHICH SHALL ONLY REQUIRE THE APPROVAL OF THE
REQUIRED LENDERS).


 


8.2.2  REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS OR
ANY OTHER PERCENTAGE OF LENDERS SPECIFIED TO BE THE APPLICABLE PERCENTAGE IN
THIS AGREEMENT TO ACT ON SPECIFIED MATTERS OR AMEND THE DEFINITION OF “PRO RATA
SHARE” OR “REVOLVING LOAN PRO RATA SHARE”.


 


8.2.3  INCREASE THE AMOUNT OF THE REVOLVING LOAN COMMITMENT OF SUCH LENDER
HEREUNDER OR THE COMMITMENT TO ISSUE FACILITY LCS, OR PERMIT THE BORROWER TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


8.2.4  AMEND THIS SECTION 8.2.


 


8.2.5  OTHER THAN IN CONNECTION WITH A TRANSACTION PERMITTED UNDER THIS
AGREEMENT, RELEASE A MATERIAL PORTION OF THE COLLATERAL.


 


8.2.6  OTHER THAN IN CONNECTION WITH A TRANSACTION PERMITTED UNDER THIS
AGREEMENT, RELEASE A MATERIAL PORTION OF THE GUARANTORS FROM THEIR OBLIGATIONS
THEREUNDER.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement.  No amendment of any provision of this Agreement relating to the
Swing Line Lender or any Swing Line Loan shall be effective without the written
consent of the Swing Line Lender.  No

 

66

--------------------------------------------------------------------------------


 

amendment of any provision of this Agreement relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.

 


8.3.          PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION OF THE LENDERS, THE
LC ISSUER OR THE ADMINISTRATIVE AGENT TO EXERCISE ANY RIGHT UNDER THE LOAN
DOCUMENTS SHALL IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT
OR AN ACQUIESCENCE THEREIN, AND THE MAKING OF A CREDIT EXTENSION NOTWITHSTANDING
THE EXISTENCE OF A DEFAULT OR UNMATURED DEFAULT OR THE INABILITY OF THE BORROWER
TO SATISFY THE CONDITIONS PRECEDENT TO SUCH CREDIT EXTENSION SHALL NOT
CONSTITUTE ANY WAIVER OR ACQUIESCENCE.  ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR OTHER VARIATION OF THE TERMS,
CONDITIONS OR PROVISIONS OF THE LOAN DOCUMENTS WHATSOEVER SHALL BE VALID UNLESS
IN WRITING SIGNED BY, OR BY THE ADMINISTRATIVE AGENT WITH THE CONSENT OF, THE
REQUISITE NUMBER OF LENDERS REQUIRED PURSUANT TO SECTION 8.2, AND THEN ONLY TO
THE EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL REMEDIES CONTAINED IN
THE LOAN DOCUMENTS OR BY LAW AFFORDED SHALL BE CUMULATIVE AND ALL SHALL BE
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE LC ISSUER AND THE LENDERS UNTIL ALL
OF THE SECURED OBLIGATIONS HAVE BEEN PAID IN FULL.

 


ARTICLE IX


 


GENERAL PROVISIONS

 


9.1.          SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES
OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE MAKING OF THE
CREDIT EXTENSIONS HEREIN CONTEMPLATED.


 


9.2.          GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, NEITHER THE LC ISSUER NOR ANY LENDER SHALL BE
OBLIGATED TO EXTEND CREDIT TO THE BORROWER IN VIOLATION OF ANY LIMITATION OR
PROHIBITION PROVIDED BY ANY APPLICABLE STATUTE OR REGULATION.


 


9.3.          HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT GOVERN THE INTERPRETATION OF ANY OF
THE PROVISIONS OF THE LOAN DOCUMENTS.

 


9.4.          ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER
AND THE LENDERS AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND THE LENDERS RELATING TO
THE SUBJECT MATTER THEREOF OTHER THAN THOSE CONTAINED IN THE FEE LETTER
DESCRIBED IN SECTION 10.13 WHICH SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT DURING THE TERM OF THIS AGREEMENT.


 


9.5.          SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT.  THE RESPECTIVE
OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND NO LENDER
SHALL BE THE PARTNER OR AGENT OF ANY OTHER (EXCEPT TO THE EXTENT TO WHICH THE
ADMINISTRATIVE AGENT IS AUTHORIZED TO ACT AS SUCH).  THE FAILURE OF ANY LENDER
TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER
FROM ANY OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL NOT BE CONSTRUED SO
AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED, HOWEVER, THAT
THE PARTIES HERETO EXPRESSLY AGREE THAT THE ARRANGERS SHALL ENJOY THE BENEFITS
OF THE PROVISIONS OF SECTIONS 9.6, 9.10 AND 10.11 TO THE EXTENT SPECIFICALLY SET
FORTH THEREIN AND SHALL HAVE THE RIGHT TO ENFORCE SUCH PROVISIONS ON ITS OWN
BEHALF AND IN ITS OWN NAME TO THE SAME EXTENT AS IF IT WERE A PARTY TO THIS
AGREEMENT.


 


9.6.          EXPENSES; INDEMNIFICATION.  (I)  THE BORROWER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT AND THE ARRANGERS FOR ANY REASONABLE COSTS AND
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ AND PARALEGALS’ FEES AND
TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT AND EXPENSES OF AND FEES

 

67

--------------------------------------------------------------------------------


 


FOR OTHER ADVISORS AND PROFESSIONALS ENGAGED BY THE ADMINISTRATIVE AGENT OR THE
ARRANGERS) PAID OR INCURRED BY THE ADMINISTRATIVE AGENT OR THE ARRANGERS IN
CONNECTION WITH THE INVESTIGATION, PREPARATION, NEGOTIATION, DOCUMENTATION,
EXECUTION, DELIVERY, SYNDICATION, DISTRIBUTION (INCLUDING, WITHOUT LIMITATION,
VIA THE INTERNET), REVIEW, AMENDMENT, MODIFICATION AND ADMINISTRATION OF THE
LOAN DOCUMENTS.  THE BORROWER ALSO AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT,
THE ARRANGERS, THE LC ISSUER AND THE LENDERS FOR ANY REASONABLE COSTS, INTERNAL
CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ AND
PARALEGALS’ FEES AND TIME CHARGES AND EXPENSES OF ATTORNEYS AND PARALEGALS FOR
THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE LC ISSUER AND THE LENDERS) PAID OR
INCURRED BY THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE LC ISSUER OR ANY LENDER
IN CONNECTION WITH THE COLLECTION AND ENFORCEMENT OF THE LOAN DOCUMENTS. 
EXPENSES BEING REIMBURSED BY THE BORROWER UNDER THIS SECTION INCLUDE, WITHOUT
LIMITATION, THE COST AND EXPENSE OF OBTAINING AN APPRAISAL OF EACH PARCEL OF
REAL PROPERTY OR INTEREST IN REAL PROPERTY DESCRIBED IN ANY RELEVANT COLLATERAL
DOCUMENT, WHICH APPRAISAL SHALL BE IN CONFORMITY WITH THE APPLICABLE
REQUIREMENTS OF ANY LAW OR ANY GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE
OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW), OR ANY INTERPRETATION
THEREOF, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF TITLE XI OF FIRREA,
AND ANY RULES PROMULGATED TO IMPLEMENT SUCH PROVISIONS AND COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE REPORTS DESCRIBED IN THE FOLLOWING SENTENCE. 
THE BORROWER ACKNOWLEDGES THAT FROM TIME TO TIME JPMORGAN MAY PREPARE AND MAY
DISTRIBUTE TO THE LENDERS (BUT SHALL HAVE NO OBLIGATION OR DUTY TO PREPARE OR TO
DISTRIBUTE TO THE LENDERS) CERTAIN AUDIT REPORTS (THE “REPORTS”) PERTAINING TO
THE BORROWER’S ASSETS FOR INTERNAL USE BY JPMORGAN FROM INFORMATION FURNISHED TO
IT BY OR ON BEHALF OF THE BORROWER, AFTER JPMORGAN HAS EXERCISED ITS RIGHTS OF
INSPECTION PURSUANT TO THIS AGREEMENT.


 

(II)           THE BORROWER HEREBY FURTHER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE LC ISSUER, EACH LENDER, THEIR
RESPECTIVE AFFILIATES, AND EACH OF THEIR DIRECTORS, OFFICERS AND EMPLOYEES
AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR WHETHER OR NOT THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE
LC ISSUER, ANY LENDER OR ANY AFFILIATE IS A PARTY THERETO, AND ALL REASONABLE
ATTORNEYS’ AND PARALEGALS’ FEES, TIME CHARGES AND EXPENSES OF ATTORNEYS AND
PARALEGALS OF THE PARTY SEEKING INDEMNIFICATION) WHICH ANY OF THEM MAY PAY OR
INCUR ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT APPLICATION OR
PROPOSED APPLICATION OF THE PROCEEDS OF ANY CREDIT EXTENSION HEREUNDER EXCEPT TO
THE EXTENT THAT THEY ARE DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION.  THE OBLIGATIONS OF THE
BORROWER UNDER THIS SECTION 9.6 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


9.7.          NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES, CLOSING DOCUMENTS,
AND REQUESTS HEREUNDER SHALL BE FURNISHED TO THE ADMINISTRATIVE AGENT WITH
SUFFICIENT COUNTERPARTS SO THAT THE ADMINISTRATIVE AGENT MAY FURNISH ONE TO EACH
OF THE LENDERS, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT DEEMS APPROPRIATE.


 


9.8.          ACCOUNTING.  EXCEPT AS PROVIDED TO THE CONTRARY HEREIN, ALL
ACCOUNTING TERMS USED IN THE CALCULATION OF ANY FINANCIAL COVENANT OR TEST SHALL
BE INTERPRETED AND ALL ACCOUNTING DETERMINATIONS HEREUNDER IN THE CALCULATION OF
ANY FINANCIAL COVENANT OR TEST SHALL BE MADE IN ACCORDANCE WITH AGREEMENT
ACCOUNTING PRINCIPLES.  IF ANY CHANGES IN GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES ARE HEREAFTER REQUIRED OR PERMITTED AND ARE ADOPTED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES WITH THE AGREEMENT OF ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS AND SUCH CHANGES RESULT IN A CHANGE IN THE METHOD OF
CALCULATION OF ANY OF THE FINANCIAL COVENANTS, TESTS, RESTRICTIONS OR STANDARDS
HEREIN OR IN THE RELATED DEFINITIONS OR TERMS USED THEREIN (“ACCOUNTING
CHANGES”), THE PARTIES HERETO AGREE, AT THE BORROWER’S REQUEST, TO ENTER INTO
NEGOTIATIONS, IN GOOD FAITH, IN ORDER TO AMEND SUCH PROVISIONS IN A CREDIT
NEUTRAL MANNER SO AS TO REFLECT EQUITABLY SUCH CHANGES WITH THE DESIRED RESULT
THAT THE CRITERIA FOR EVALUATING THE BORROWER’S AND ITS SUBSIDIARIES’ FINANCIAL
CONDITION SHALL BE THE SAME AFTER SUCH CHANGES AS IF SUCH CHANGES HAD NOT BEEN

 

68

--------------------------------------------------------------------------------


 


MADE; PROVIDED, HOWEVER, UNTIL SUCH PROVISIONS ARE AMENDED IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, NO
ACCOUNTING CHANGE SHALL BE GIVEN EFFECT IN SUCH CALCULATIONS.  IN THE EVENT SUCH
AMENDMENT IS ENTERED INTO, ALL REFERENCES IN THIS AGREEMENT TO AGREEMENT
ACCOUNTING PRINCIPLES SHALL MEAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS OF
THE DATE OF SUCH AMENDMENT.  NOTWITHSTANDING THE FOREGOING, ALL FINANCIAL
STATEMENTS TO BE DELIVERED BY THE BORROWER PURSUANT TO SECTION 6.1 SHALL BE
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT
AT SUCH TIME.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, ALL TERMS
OF AN ACCOUNTING OR FINANCIAL NATURE USED HEREIN SHALL BE CONSTRUED, AND ALL
COMPUTATIONS OF AMOUNTS AND RATIOS REFERRED TO HEREIN SHALL BE MADE, WITHOUT
GIVING EFFECT TO ANY ELECTION UNDER ACCOUNTING STANDARDS CODIFICATION 825-10-25
(PREVIOUSLY REFERRED TO AS STATEMENT OF FINANCIAL ACCOUNTING STANDARDS 159) (OR
ANY OTHER ACCOUNTING STANDARDS CODIFICATION OR FINANCIAL ACCOUNTING STANDARD
HAVING A SIMILAR RESULT OR EFFECT) TO VALUE ANY INDEBTEDNESS OR OTHER
LIABILITIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AT “FAIR VALUE”, AS
DEFINED THEREIN.


 


9.9.          SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY LOAN DOCUMENT
THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY JURISDICTION
SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR INVALID
WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE DECLARED
TO BE SEVERABLE.


 


9.10.        NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE BORROWER ON
THE ONE HAND AND THE LENDERS, THE LC ISSUER AND THE ADMINISTRATIVE AGENT ON THE
OTHER HAND SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE LC ISSUER NOR ANY LENDER SHALL HAVE ANY
FIDUCIARY RESPONSIBILITIES TO THE BORROWER.  NEITHER THE ADMINISTRATIVE AGENT,
THE ARRANGERS, THE LC ISSUER NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO THE
BORROWER TO REVIEW OR INFORM THE BORROWER OF ANY MATTER IN CONNECTION WITH ANY
PHASE OF THE BORROWER’S BUSINESS OR OPERATIONS.  THE BORROWER AGREES THAT
NEITHER THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE LC ISSUER NOR ANY LENDER
SHALL HAVE LIABILITY TO THE BORROWER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) FOR LOSSES SUFFERED BY THE BORROWER IN CONNECTION WITH, ARISING OUT
OF, OR IN ANY WAY RELATED TO, THE TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP
ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH RECOVERY IS SOUGHT. 
NEITHER THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE LC ISSUER NOR ANY LENDER
SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES SUFFERED BY THE BORROWER IN CONNECTION WITH, ARISING OUT OF, OR
IN ANY WAY RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.


 


9.11.        CONFIDENTIALITY.  THE ADMINISTRATIVE AGENT AND EACH LENDER AGREES
TO HOLD ANY CONFIDENTIAL INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER IN
CONNECTION WITH THIS AGREEMENT IN CONFIDENCE, EXCEPT FOR DISCLOSURE (I) TO ITS
AFFILIATES AND TO THE ADMINISTRATIVE AGENT AND ANY OTHER LENDER AND THEIR
RESPECTIVE AFFILIATES, (II) TO LEGAL COUNSEL, ACCOUNTANTS, AND OTHER
PROFESSIONAL ADVISORS TO SUCH LENDER OR TO A TRANSFEREE, (III) TO REGULATORY
OFFICIALS, (IV) TO ANY PERSON AS REQUESTED PURSUANT TO OR AS REQUIRED BY LAW,
REGULATION, OR LEGAL PROCESS, (V) TO ANY PERSON AS REQUIRED IN CONNECTION WITH
ANY LEGAL PROCEEDING TO WHICH IT IS A PARTY, (VI) TO ITS DIRECT OR INDIRECT
CONTRACTUAL COUNTERPARTIES IN SWAP AGREEMENTS OR TO LEGAL COUNSEL, ACCOUNTANTS
AND OTHER PROFESSIONAL ADVISORS TO SUCH COUNTERPARTIES, (VII) PERMITTED BY
SECTION 12.4, AND (VIII) TO RATING AGENCIES IF REQUESTED OR REQUIRED BY SUCH
AGENCIES IN CONNECTION WITH A RATING RELATING TO THE CREDIT EXTENSIONS
HEREUNDER.  WITHOUT LIMITING SECTION 9.4, THE BORROWER AGREES THAT THE TERMS OF
THIS SECTION 9.11 SHALL SET FORTH THE ENTIRE AGREEMENT BETWEEN THE BORROWER AND
EACH LENDER (INCLUDING THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY
CONFIDENTIAL INFORMATION PREVIOUSLY OR HEREAFTER RECEIVED BY SUCH LENDER IN
CONNECTION WITH THIS AGREEMENT, AND THIS SECTION 9.11 SHALL SUPERSEDE ANY AND
ALL PRIOR CONFIDENTIALITY AGREEMENTS ENTERED INTO BY SUCH LENDER WITH

 

69

--------------------------------------------------------------------------------


 


RESPECT TO SUCH CONFIDENTIAL INFORMATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, CONFIDENTIAL INFORMATION SHALL NOT INCLUDE, AND EACH PARTY HERETO
(AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF ANY PARTY HERETO) MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE U.S.
FEDERAL INCOME TAX TREATMENT AND U.S. FEDERAL INCOME TAX STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND ALL MATERIALS OF ANY KIND (INCLUDING
OPINIONS OR OTHER TAX ANALYSES) THAT ARE OR HAVE BEEN PROVIDED TO SUCH PARTY
RELATING TO SUCH TAX TREATMENT OR TAX STRUCTURE, AND IT IS HEREBY CONFIRMED THAT
EACH PARTY HERETO HAS BEEN AUTHORIZED TO MAKE SUCH DISCLOSURES SINCE THE
COMMENCEMENT OF DISCUSSIONS REGARDING THE TRANSACTIONS CONTEMPLATED HEREBY.


 


9.12.        LENDERS NOT UTILIZING PLAN ASSETS.  EACH LENDER REPRESENTS AND
WARRANTS THAT NONE OF THE CONSIDERATION USED BY SUCH  LENDER TO MAKE ITS CREDIT
EXTENSIONS CONSTITUTES FOR ANY PURPOSE OF ERISA OR SECTION 4975 OF THE CODE
ASSETS OF ANY “PLAN” AS DEFINED IN SECTION 3(3) OF ERISA OR SECTION 4975 OF THE
CODE AND THE RIGHTS AND INTERESTS OF SUCH  LENDER IN AND UNDER THE LOAN
DOCUMENTS SHALL NOT CONSTITUTE SUCH “PLAN ASSETS” UNDER ERISA.


 


9.13.        NONRELIANCE.  EACH LENDER HEREBY REPRESENTS THAT IT IS NOT RELYING
ON OR LOOKING TO ANY MARGIN STOCK (AS DEFINED IN REGULATION U) AS COLLATERAL IN
THE EXTENSION OR MAINTENANCE OF THE CREDIT PROVIDED FOR HEREIN.


 


9.14.        DISCLOSURE.  THE BORROWER AND EACH LENDER, INCLUDING THE LC ISSUER,
HEREBY ACKNOWLEDGE AND AGREE THAT EACH LENDER AND/OR ITS AFFILIATES FROM TIME TO
TIME MAY HOLD INVESTMENTS IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS
WITH THE BORROWER AND ITS AFFILIATES.


 


9.15.        PERFORMANCE OF OBLIGATIONS.  THE BORROWER AGREES THAT THE
ADMINISTRATIVE AGENT MAY, BUT SHALL HAVE NO OBLIGATION TO (I) AT ANY TIME, PAY
OR DISCHARGE TAXES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES LEVIED OR
PLACED ON OR THREATENED AGAINST ANY COLLATERAL AND (II) AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A DEFAULT MAKE ANY OTHER PAYMENT OR PERFORM ANY ACT
REQUIRED OF THE BORROWER UNDER ANY LOAN DOCUMENT OR TAKE ANY OTHER ACTION WHICH
THE ADMINISTRATIVE AGENT IN ITS DISCRETION DEEMS NECESSARY OR DESIRABLE TO
PROTECT OR PRESERVE THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
(X) EFFECT ANY REPAIRS OR OBTAIN ANY INSURANCE CALLED FOR BY THE TERMS OF ANY OF
THE LOAN DOCUMENTS AND TO PAY ALL OR ANY PART OF THE PREMIUMS THEREFOR AND THE
COSTS THEREOF AND (Y) PAY ANY RENTS PAYABLE BY THE BORROWER WHICH ARE MORE THAN
30 DAYS PAST DUE, OR AS TO WHICH THE LANDLORD HAS GIVEN NOTICE OF TERMINATION,
UNDER ANY LEASE.  THE ADMINISTRATIVE AGENT SHALL USE ITS BEST EFFORTS TO GIVE
THE BORROWER NOTICE OF ANY ACTION TAKEN UNDER THIS SECTION 9.15 PRIOR TO THE
TAKING OF SUCH ACTION OR PROMPTLY THEREAFTER PROVIDED THE FAILURE TO GIVE SUCH
NOTICE SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT THEREOF.  THE
BORROWER AGREES TO PAY THE ADMINISTRATIVE AGENT, UPON DEMAND, THE PRINCIPAL
AMOUNT OF ALL FUNDS ADVANCED BY THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 9.15, TOGETHER WITH INTEREST THEREON AT THE RATE FROM TIME TO TIME
APPLICABLE TO FLOATING RATE LOANS FROM THE DATE OF SUCH ADVANCE UNTIL THE
OUTSTANDING PRINCIPAL BALANCE THEREOF IS PAID IN FULL.  IF THE BORROWER FAILS TO
MAKE PAYMENT IN RESPECT OF ANY SUCH ADVANCE UNDER THIS SECTION 9.15 WITHIN ONE
(1) BUSINESS DAY AFTER THE DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR
FROM THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER AND EACH LENDER AGREES THAT IT SHALL THEREUPON MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT, IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT
EQUAL TO SUCH LENDER’S PRO RATA SHARE OF SUCH ADVANCE.  IF SUCH FUNDS ARE NOT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN ONE
(1) BUSINESS DAY AFTER THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT WILL BE ENTITLED TO RECOVER ANY SUCH AMOUNT FROM SUCH
LENDER TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE FOR
EACH DAY DURING THE PERIOD COMMENCING ON THE DATE OF SUCH DEMAND AND ENDING ON
THE DATE SUCH AMOUNT IS RECEIVED.  THE FAILURE OF ANY LENDER TO MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF ANY SUCH UNREIMBURSED ADVANCE
UNDER THIS SECTION 9.15 SHALL NEITHER RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH OTHER LENDER’S PRO
RATA SHARE OF SUCH ADVANCE ON THE DATE SUCH PAYMENT IS TO BE MADE NOR INCREASE
THE OBLIGATION OF ANY

 

70

--------------------------------------------------------------------------------


 


OTHER LENDER TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.  ALL OUTSTANDING
PRINCIPAL OF, AND INTEREST ON, ADVANCES MADE UNDER THIS SECTION 9.15 SHALL
CONSTITUTE OBLIGATIONS SECURED BY THE COLLATERAL UNTIL PAID IN FULL BY THE
BORROWER.


 


9.16.        USA PATRIOT ACT NOTIFICATION.  THE FOLLOWING NOTIFICATION IS
PROVIDED TO THE BORROWER PURSUANT TO SECTION 326 OF THE USA PATRIOT ACT OF 2001,
31 U.S.C. SECTION 5318:


 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Accordingly, when the
Borrower opens an account, the Administrative Agent and the Lenders will ask for
the Borrower’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower.  The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.

 


ARTICLE X


 


THE ADMINISTRATIVE AGENT


 


10.1.        APPOINTMENT; NATURE OF RELATIONSHIP.  JPMORGAN IS HEREBY APPOINTED
BY EACH OF THE LENDERS AS ITS CONTRACTUAL REPRESENTATIVE (HEREIN REFERRED TO AS
THE “ADMINISTRATIVE AGENT”) HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT, AND
EACH OF THE LENDERS IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS
THE CONTRACTUAL REPRESENTATIVE OF SUCH LENDER WITH THE RIGHTS AND DUTIES
EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS.  IN FURTHERANCE OF
THE FOREGOING, THE LENDERS AUTHORIZE THE ADMINISTRATIVE AGENT TO ENTER INTO
CUSTOMARY INTERCREDITOR AGREEMENTS ON BEHALF OF THE LENDERS IN CONNECTION WITH
RECEIVABLES PURCHASE FACILITIES PERMITTED HEREUNDER.  THE ADMINISTRATIVE AGENT
AGREES TO ACT AS SUCH CONTRACTUAL REPRESENTATIVE UPON THE EXPRESS CONDITIONS
CONTAINED IN THIS ARTICLE X.  NOTWITHSTANDING THE USE OF THE DEFINED TERM
“ADMINISTRATIVE AGENT,” IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY FIDUCIARY RESPONSIBILITIES TO ANY OF THE
HOLDERS OF SECURED OBLIGATIONS BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND THAT THE ADMINISTRATIVE AGENT IS MERELY ACTING AS THE CONTRACTUAL
REPRESENTATIVE OF THE LENDERS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN ITS CAPACITY AS THE LENDERS’
CONTRACTUAL REPRESENTATIVE, THE ADMINISTRATIVE AGENT (I) DOES NOT HEREBY ASSUME
ANY FIDUCIARY DUTIES TO ANY OF THE HOLDERS OF SECURED OBLIGATIONS, (II) IS A
“REPRESENTATIVE” OF THE HOLDERS OF SECURED OBLIGATIONS WITHIN THE MEANING OF THE
TERM “SECURED PARTY” AS DEFINED IN THE KENTUCKY UNIFORM COMMERCIAL CODE AND
(III) IS ACTING AS AN INDEPENDENT CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH ARE
LIMITED TO THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH OF THE LENDERS, FOR ITSELF AND ON BEHALF OF ITS AFFILIATES AS
HOLDERS OF SECURED OBLIGATIONS, HEREBY AGREES TO ASSERT NO CLAIM AGAINST THE
ADMINISTRATIVE AGENT ON ANY AGENCY THEORY OR ANY OTHER THEORY OF LIABILITY FOR
BREACH OF FIDUCIARY DUTY, ALL OF WHICH CLAIMS EACH HOLDER OF SECURED OBLIGATIONS
HEREBY WAIVES.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OTHER CREDIT PARTY
THAT IS COMMUNICATED TO OR OBTAINED BY THE BANK SERVING AS ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 


10.2.        POWERS.  THE ADMINISTRATIVE AGENT SHALL HAVE AND MAY EXERCISE SUCH
POWERS UNDER THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS OF EACH THEREOF, TOGETHER WITH SUCH POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT SHALL HAVE NO
IMPLIED DUTIES OR FIDUCIARY DUTIES TO THE LENDERS, OR ANY OBLIGATION TO THE
LENDERS TO TAKE ANY ACTION

 

71

--------------------------------------------------------------------------------


 


THEREUNDER EXCEPT ANY ACTION SPECIFICALLY PROVIDED BY THE LOAN DOCUMENTS TO BE
TAKEN BY THE ADMINISTRATIVE AGENT.

 


10.3.        GENERAL IMMUNITY.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO THE BORROWER, OR ANY
LENDER OR HOLDER OF SECURED OBLIGATIONS FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY IT OR THEM HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION
HEREWITH OR THEREWITH EXCEPT TO THE EXTENT SUCH ACTION OR INACTION IS DETERMINED
IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
ARISEN FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.


 


10.4.        NO RESPONSIBILITY FOR LOANS, RECITALS, ETC.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO, OR VERIFY
(A) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN CONNECTION WITH ANY LOAN
DOCUMENT OR ANY BORROWING HEREUNDER; (B) THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE COVENANTS OR AGREEMENTS OF ANY OBLIGOR UNDER ANY LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY AGREEMENT BY AN OBLIGOR TO FURNISH INFORMATION DIRECTLY
TO EACH LENDER; (C) THE SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE IV,
EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED SOLELY TO THE ADMINISTRATIVE
AGENT; (D) THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR UNMATURED
DEFAULT; (E) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS, SUFFICIENCY OR
GENUINENESS OF ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN
CONNECTION THEREWITH; (F) THE VALUE, SUFFICIENCY, CREATION, PERFECTION OR
PRIORITY OF ANY LIEN IN ANY COLLATERAL; OR (G) THE FINANCIAL CONDITION OF THE
BORROWER OR ANY GUARANTOR OF ANY OF THE OBLIGATIONS OR OF ANY OF THE BORROWER’S
OR ANY SUCH GUARANTOR’S RESPECTIVE SUBSIDIARIES.  THE ADMINISTRATIVE AGENT SHALL
HAVE NO DUTY TO DISCLOSE TO THE LENDERS INFORMATION THAT IS NOT REQUIRED TO BE
FURNISHED BY THE BORROWER TO THE ADMINISTRATIVE AGENT AT SUCH TIME, BUT IS
VOLUNTARILY FURNISHED BY THE BORROWER TO THE ADMINISTRATIVE AGENT (EITHER IN ITS
CAPACITY AS ADMINISTRATIVE AGENT OR IN ITS INDIVIDUAL CAPACITY).


 


10.5.        ACTION ON INSTRUCTIONS OF LENDERS.  THE ADMINISTRATIVE AGENT SHALL
IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING,
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH WRITTEN
INSTRUCTIONS SIGNED BY THE REQUIRED LENDERS (OR ALL OF THE LENDERS IN THE EVENT
THAT AND TO THE EXTENT THAT THIS AGREEMENT EXPRESSLY REQUIRES SUCH), AND SUCH
INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE
BINDING ON ALL OF THE LENDERS.  THE LENDERS HEREBY ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO DUTY TO TAKE ANY DISCRETIONARY ACTION
PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT UNLESS IT SHALL BE REQUESTED IN WRITING TO DO SO BY THE
REQUIRED LENDERS (OR ALL OF THE LENDERS IN THE EVENT THAT AND TO THE EXTENT THAT
THIS AGREEMENT EXPRESSLY REQUIRES SUCH).  THE ADMINISTRATIVE AGENT SHALL BE
FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION HEREUNDER AND UNDER
ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION
BY THE LENDERS PRO RATA AGAINST ANY AND ALL LIABILITY, COST AND EXPENSE THAT IT
MAY INCUR BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.


 


10.6.        EMPLOYMENT OF AGENTS AND COUNSEL.  THE ADMINISTRATIVE AGENT MAY
EXECUTE ANY OF ITS DUTIES AS ADMINISTRATIVE AGENT HEREUNDER AND UNDER ANY OTHER
LOAN DOCUMENT BY OR THROUGH EMPLOYEES, AGENTS, AND ATTORNEYS-IN-FACT AND SHALL
NOT BE ANSWERABLE TO THE LENDERS, EXCEPT AS TO MONEY OR SECURITIES RECEIVED BY
IT OR ITS AUTHORIZED AGENTS, FOR THE DEFAULT OR MISCONDUCT OF ANY SUCH AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING THE CONTRACTUAL ARRANGEMENT
BETWEEN THE ADMINISTRATIVE AGENT AND THE LENDERS AND ALL MATTERS PERTAINING TO
THE ADMINISTRATIVE AGENT’S DUTIES HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT.


 


10.7.        RELIANCE ON DOCUMENTS; COUNSEL.  THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY UPON ANY PROMISSORY NOTE, NOTICE, CONSENT, CERTIFICATE,
AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX, ELECTRONIC MAIL MESSAGE,
STATEMENT, PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO

 

72

--------------------------------------------------------------------------------


 


HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR PERSONS, AND, IN RESPECT TO
LEGAL MATTERS, UPON THE OPINION OF COUNSEL SELECTED BY THE ADMINISTRATIVE AGENT,
WHICH COUNSEL MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT.  FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED IN SECTIONS 4.1 AND 4.2,
EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO,
APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER
REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR
SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM SUCH LENDER PRIOR TO THE APPLICABLE DATE SPECIFYING ITS OBJECTION
THERETO.


 


10.8.        ADMINISTRATIVE AGENT’S REIMBURSEMENT AND INDEMNIFICATION.  THE
LENDERS AGREE TO REIMBURSE AND INDEMNIFY THE ADMINISTRATIVE AGENT RATABLY IN
PROPORTION TO THE LENDERS’ PRO RATA SHARES (I) FOR ANY AMOUNTS NOT REIMBURSED BY
THE BORROWER FOR WHICH THE ADMINISTRATIVE AGENT IS ENTITLED TO REIMBURSEMENT BY
THE BORROWER UNDER THE LOAN DOCUMENTS, (II) FOR ANY OTHER EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS, IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION AND ENFORCEMENT OF THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, FOR ANY EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY DISPUTE BETWEEN THE ADMINISTRATIVE
AGENT AND ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS) AND (III) FOR ANY
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED
IN CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING,
WITHOUT LIMITATION, FOR ANY SUCH AMOUNTS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY DISPUTE BETWEEN THE ADMINISTRATIVE
AGENT AND ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS), OR THE ENFORCEMENT
OF ANY OF THE TERMS OF THE LOAN DOCUMENTS OR OF ANY SUCH OTHER DOCUMENTS,
PROVIDED THAT (I) NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE
EXTENT ANY OF THE FOREGOING IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT AND (II) ANY INDEMNIFICATION
REQUIRED PURSUANT TO SECTION 3.5(VII) SHALL, NOTWITHSTANDING THE PROVISIONS OF
THIS SECTION 10.8, BE PAID BY THE RELEVANT LENDER IN ACCORDANCE WITH THE
PROVISIONS THEREOF.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 10.8
SHALL SURVIVE PAYMENT OF THE SECURED OBLIGATIONS AND TERMINATION OF THIS
AGREEMENT.


 


10.9.        NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR UNMATURED DEFAULT
HEREUNDER UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED WRITTEN NOTICE FROM A
LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT DESCRIBING SUCH DEFAULT OR
UNMATURED DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE
EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.

 


10.10.      RIGHTS AS A LENDER.  IN THE EVENT THE ADMINISTRATIVE AGENT IS A
LENDER, THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER
AND UNDER ANY OTHER LOAN DOCUMENT WITH RESPECT TO ITS REVOLVING LOAN COMMITMENT
AND ITS CREDIT EXTENSIONS AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERM “LENDER” OR “LENDERS” SHALL, AT
ANY TIME WHEN THE ADMINISTRATIVE AGENT IS A LENDER, UNLESS THE CONTEXT OTHERWISE
INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO,
AND GENERALLY ENGAGE IN ANY KIND OF TRUST, DEBT, EQUITY OR OTHER TRANSACTION, IN
ADDITION TO THOSE CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
WITH THE BORROWER OR ANY OF ITS SUBSIDIARIES IN WHICH THE BORROWER OR SUCH
SUBSIDIARY IS NOT RESTRICTED HEREBY FROM ENGAGING WITH ANY OTHER PERSON.  THE
ADMINISTRATIVE AGENT, IN ITS INDIVIDUAL CAPACITY, IS NOT OBLIGATED TO REMAIN A
LENDER.


 


10.11.      LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, THE ARRANGERS
OR ANY OTHER LENDER AND BASED ON THE

 

73

--------------------------------------------------------------------------------


 


FINANCIAL STATEMENTS PREPARED BY THE BORROWER AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH LENDER
ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, THE ARRANGERS OR ANY OTHER LENDER AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


10.12.      SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY RESIGN
AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND THE BORROWER,
SUCH RESIGNATION TO BE EFFECTIVE UPON THE APPOINTMENT OF A SUCCESSOR
ADMINISTRATIVE AGENT OR, IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN
APPOINTED, FORTY-FIVE DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE
OF ITS INTENTION TO RESIGN.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS
SHALL HAVE THE RIGHT TO APPOINT, ON BEHALF OF THE BORROWER AND THE LENDERS, A
SUCCESSOR ADMINISTRATIVE AGENT FROM AMONG THE LENDERS, TO THE EXTENT A LENDER IS
WILLING TO ACT IN SUCH CAPACITY, OR, IF NO LENDER IS WILLING TO SO ACT, ANOTHER
PERSON AND IN EACH CASE, SO LONG AS NO UNMATURED DEFAULT OR DEFAULT HAS OCCURRED
AND IS THEN CONTINUING, WITH THE PRIOR CONSENT OF THE BORROWER.  IF NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS WITHIN
THIRTY DAYS AFTER THE RESIGNING ADMINISTRATIVE AGENT’S GIVING NOTICE OF ITS
INTENTION TO RESIGN, THEN THE RESIGNING ADMINISTRATIVE AGENT MAY APPOINT, ON
BEHALF OF THE BORROWER AND THE LENDERS, A SUCCESSOR ADMINISTRATIVE AGENT FROM
AMONG THE LENDERS, TO THE EXTENT A LENDER IS WILLING TO ACT IN SUCH CAPACITY,
OR, IF NO LENDER IS WILLING TO SO ACT, ANOTHER PERSON AND IN EACH CASE, SO LONG
AS NO UNMATURED DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING, WITH THE
PRIOR CONSENT OF THE BORROWER.  NOTWITHSTANDING THE PREVIOUS SENTENCE, THE
ADMINISTRATIVE AGENT MAY AT ANY TIME WITHOUT THE CONSENT OF THE BORROWER OR ANY
LENDER, APPOINT ANY OF ITS AFFILIATES WHICH IS A COMMERCIAL BANK AS A SUCCESSOR
ADMINISTRATIVE AGENT HEREUNDER.  IF THE ADMINISTRATIVE AGENT HAS RESIGNED AND NO
SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED, THE LENDERS MAY PERFORM ALL
THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER AND THE BORROWER SHALL MAKE ALL
PAYMENTS IN RESPECT OF THE OBLIGATIONS TO THE APPLICABLE LENDER AND FOR ALL
OTHER PURPOSES SHALL DEAL DIRECTLY WITH THE LENDERS.  NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE DEEMED TO BE APPOINTED HEREUNDER UNTIL SUCH
SUCCESSOR ADMINISTRATIVE AGENT HAS ACCEPTED THE APPOINTMENT. ANY SUCH SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE A COMMERCIAL BANK HAVING CAPITAL AND RETAINED
EARNINGS OF AT LEAST $100,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RESIGNING ADMINISTRATIVE
AGENT.  UPON THE EFFECTIVENESS OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT,
THE RESIGNING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS HEREUNDER AND UNDER THE LOAN DOCUMENTS.  AFTER THE EFFECTIVENESS OF
THE RESIGNATION OF AN ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE X
SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH ADMINISTRATIVE AGENT IN RESPECT
OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  IN THE EVENT
THAT THERE IS A SUCCESSOR TO THE ADMINISTRATIVE AGENT BY MERGER, OR THE
ADMINISTRATIVE AGENT ASSIGNS ITS DUTIES AND OBLIGATIONS TO AN AFFILIATE PURSUANT
TO THIS SECTION 10.12, THEN THE TERM “PRIME RATE” AS USED IN THIS AGREEMENT
SHALL MEAN THE PRIME RATE, BASE RATE OR OTHER ANALOGOUS RATE OF THE NEW
ADMINISTRATIVE AGENT.


 


10.13.      ADMINISTRATIVE AGENT AND ARRANGERS’ FEES.  THE BORROWER AGREES TO
PAY TO THE ADMINISTRATIVE AGENT AND THE ARRANGERS, FOR THEIR RESPECTIVE
ACCOUNTS, THE FEES AGREED TO BY THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
ARRANGERS PURSUANT TO THE LETTER AGREEMENTS DATED OCTOBER 22, 2009, OR AS
OTHERWISE AGREED FROM TIME TO TIME.


 


10.14.      DELEGATION TO AFFILIATES.  THE BORROWER AND THE LENDERS AGREE THAT
THE ADMINISTRATIVE AGENT MAY DELEGATE ANY OF ITS DUTIES UNDER THIS AGREEMENT TO
ANY OF ITS AFFILIATES.  ANY SUCH AFFILIATE (AND SUCH AFFILIATE’S DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES) WHICH PERFORMS DUTIES IN CONNECTION WITH

 

74

--------------------------------------------------------------------------------


 


THIS AGREEMENT SHALL BE ENTITLED TO THE SAME BENEFITS OF THE INDEMNIFICATION,
WAIVER AND OTHER PROTECTIVE PROVISIONS TO WHICH THE ADMINISTRATIVE AGENT IS
ENTITLED UNDER ARTICLES IX AND X.


 


10.15.      CO-AGENTS, DOCUMENTATION AGENTS, SYNDICATION AGENT, ETC.  NEITHER
ANY OF THE LENDERS IDENTIFIED IN THIS AGREEMENT AS A “CO-AGENT” NOR THE
DOCUMENTATION AGENTS OR THE SYNDICATION AGENT SHALL HAVE ANY RIGHT, POWER,
OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OTHER THAN
THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE FOREGOING, NONE
OF SUCH LENDERS SHALL HAVE OR BE DEEMED TO HAVE A FIDUCIARY RELATIONSHIP WITH
ANY LENDER.  EACH LENDER HEREBY MAKES THE SAME ACKNOWLEDGMENTS WITH RESPECT TO
SUCH LENDERS AS IT MAKES WITH RESPECT TO THE AGENT IN SECTION 10.11.

 


10.16.      COLLATERAL DOCUMENTS.  (A) EACH LENDER AUTHORIZES THE ADMINISTRATIVE
AGENT TO ENTER INTO EACH OF THE COLLATERAL DOCUMENTS TO WHICH IT IS A PARTY AND
TO TAKE ALL ACTION CONTEMPLATED BY SUCH DOCUMENTS.  EACH LENDER AGREES THAT NO
HOLDER OF SECURED OBLIGATIONS (OTHER THAN THE ADMINISTRATIVE AGENT) SHALL HAVE
THE RIGHT INDIVIDUALLY TO SEEK TO REALIZE UPON THE SECURITY GRANTED BY ANY
COLLATERAL DOCUMENT, IT BEING UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND
REMEDIES MAY BE EXERCISED SOLELY BY THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE HOLDERS OF SECURED OBLIGATIONS UPON THE TERMS OF THE COLLATERAL DOCUMENTS.

 

(b)  In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent on behalf of the
Holders of Secured Obligations.

 

(c)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Revolving Loan Commitments
and payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.16.

 

(d)  Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Secured Obligations herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary in respect of) all
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

 

75

--------------------------------------------------------------------------------


 

(e)  The Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement.  Notwithstanding the provisions
of Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by the Borrower or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by the Borrower or any Subsidiary).

 

(f)  The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Borrower as ultimate parent of any
subsidiary of the Borrower which is organized under the laws of the Netherlands
and the Capital Stock of which are pledged in connection herewith (a “Dutch
Pledge”).  Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Borrower or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

 

(g)  The parties hereto acknowledge and agree for the purposes of taking and
ensuring the continuing validity of German law governed pledges (Pfandrechte)
with the creation of parallel debt obligations of the Borrower as will be
further described in a separate German law governed parallel debt undertaking. 
The Administrative Agent shall (i) hold such parallel debt undertaking as
fiduciary agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Holder of Secured Obligations or transferred to
any Holder of Secured Obligations due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Holders of Secured
Obligations.  Each Lender, on its own behalf and on behalf of its affiliated
Holders of Secured Obligations, hereby authorizes the Administrative Agent to
enter as its agent in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent its
in its name and on its behalf any amendments, supplements and other alterations
to any such Collateral Document and to release any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

 

76

--------------------------------------------------------------------------------


 


ARTICLE XI




SETOFF; RATABLE PAYMENTS


 


11.1.        SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY RIGHTS OF
THE LENDERS UNDER APPLICABLE LAW, IF THE BORROWER BECOMES INSOLVENT, HOWEVER
EVIDENCED, OR ANY OTHER DEFAULT OCCURS, ANY AND ALL DEPOSITS (INCLUDING ALL
ACCOUNT BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT COLLECTED OR
AVAILABLE) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY ANY LENDER OR
ANY AFFILIATE OF ANY LENDER TO OR FOR THE CREDIT OR ACCOUNT OF THE BORROWER MAY
BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE SECURED OBLIGATIONS OWING TO
SUCH LENDER, WHETHER OR NOT THE SECURED OBLIGATIONS, OR ANY PART THEREOF, SHALL
THEN BE DUE.


 


11.2.        RATABLE PAYMENTS.  IF ANY LENDER, WHETHER BY SETOFF OR OTHERWISE,
HAS PAYMENT MADE TO IT UPON ITS OUTSTANDING REVOLVING CREDIT EXPOSURE (OTHER
THAN PAYMENTS RECEIVED PURSUANT TO SECTION 3.1, 3.2, 3.4 OR 3.5) IN A GREATER
PROPORTION THAN THAT RECEIVED BY ANY OTHER LENDER, SUCH LENDER AGREES, PROMPTLY
UPON DEMAND, TO PURCHASE A PARTICIPATION IN THE AGGREGATE OUTSTANDING REVOLVING
CREDIT EXPOSURE HELD BY THE OTHER LENDERS SO THAT AFTER SUCH PURCHASE EACH
LENDER WILL HOLD ITS PRO RATA SHARE AND REVOLVING LOAN PRO RATA SHARE.  IF ANY
LENDER, WHETHER IN CONNECTION WITH SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT TO
SETOFF OR OTHERWISE, RECEIVES COLLATERAL OR OTHER PROTECTION FOR ITS OBLIGATIONS
OR SUCH AMOUNTS WHICH MAY BE SUBJECT TO SETOFF, SUCH LENDER AGREES, PROMPTLY
UPON DEMAND, TO TAKE SUCH ACTION NECESSARY SUCH THAT ALL LENDERS SHARE IN THE
BENEFITS OF SUCH COLLATERAL RATABLY IN PROPORTION TO THEIR RESPECTIVE PRO RATA
SHARES.  IN CASE ANY SUCH PAYMENT IS DISTURBED BY LEGAL PROCESS, OR OTHERWISE,
APPROPRIATE FURTHER ADJUSTMENTS SHALL BE MADE.


 


ARTICLE XII




BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 


12.1.        SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS OF THE LOAN
DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER SHALL NOT HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THE LOAN DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER, (II) ANY ASSIGNMENT BY ANY LENDER MUST BE MADE
IN COMPLIANCE WITH SECTION 12.3, AND (III) ANY TRANSFER BY PARTICIPATION MUST BE
MADE IN COMPLIANCE WITH SECTION 12.2.  ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY
ANY PARTY NOT MADE IN COMPLIANCE WITH THIS SECTION 12.1 SHALL BE NULL AND VOID,
UNLESS SUCH ATTEMPTED ASSIGNMENT OR TRANSFER IS TREATED AS A PARTICIPATION IN
ACCORDANCE WITH SECTION 12.3.2.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT
CLAUSE (II) OF THIS SECTION 12.1 RELATES ONLY TO ABSOLUTE ASSIGNMENTS AND THIS
SECTION 12.1 DOES NOT PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS,
INCLUDING, WITHOUT LIMITATION, (X) ANY PLEDGE OR ASSIGNMENT BY ANY LENDER OF ALL
OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY PROMISSORY NOTE TO A
FEDERAL RESERVE BANK, (Y) IN THE CASE OF A LENDER WHICH IS A FUND, ANY PLEDGE OR
ASSIGNMENT OF ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY
PROMISSORY NOTE TO ITS TRUSTEE IN SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE OR
(Z) ANY PLEDGE OR ASSIGNMENT BY ANY LENDER OF ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND ANY PROMISSORY NOTE TO DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTIES IN SWAP AGREEMENTS RELATING TO THE LOANS; PROVIDED, HOWEVER, THAT
NO SUCH PLEDGE OR ASSIGNMENT CREATING A SECURITY INTEREST SHALL RELEASE THE
TRANSFEROR LENDER FROM ITS OBLIGATIONS HEREUNDER UNLESS AND UNTIL THE PARTIES
THERETO HAVE COMPLIED WITH THE PROVISIONS OF SECTION 12.3.  THE ADMINISTRATIVE
AGENT MAY TREAT THE PERSON WHICH MADE ANY LOAN OR WHICH HOLDS ANY PROMISSORY
NOTE AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL SUCH PERSON
COMPLIES WITH SECTION 12.3; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY
IN ITS DISCRETION (BUT SHALL NOT BE

 

77

--------------------------------------------------------------------------------


 


REQUIRED TO) FOLLOW INSTRUCTIONS FROM THE PERSON WHICH MADE ANY LOAN OR WHICH
HOLDS ANY PROMISSORY NOTE TO DIRECT PAYMENTS RELATING TO SUCH LOAN OR PROMISSORY
NOTE TO ANOTHER PERSON.  ANY ASSIGNEE OF THE RIGHTS TO ANY LOAN OR ANY
PROMISSORY NOTE AGREES BY ACCEPTANCE OF SUCH ASSIGNMENT TO BE BOUND BY ALL THE
TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.  ANY REQUEST, AUTHORITY OR CONSENT
OF ANY PERSON, WHO AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY
OR CONSENT IS THE OWNER OF THE RIGHTS TO ANY LOAN (WHETHER OR NOT A PROMISSORY
NOTE HAS BEEN ISSUED IN EVIDENCE THEREOF), SHALL BE CONCLUSIVE AND BINDING ON
ANY SUBSEQUENT HOLDER OR ASSIGNEE OF THE RIGHTS TO SUCH LOAN.


 


12.2.        PARTICIPATIONS.


 


12.2.1  PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY AT ANY TIME SELL TO ONE
OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ANY
OUTSTANDING REVOLVING CREDIT EXPOSURE OF SUCH LENDER, ANY PROMISSORY NOTE HELD
BY SUCH LENDER, ANY REVOLVING LOAN COMMITMENT OF SUCH LENDER OR ANY OTHER
INTEREST OF SUCH LENDER UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE
BY A LENDER OF PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED, SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN THE OWNER OF ITS OUTSTANDING
REVOLVING CREDIT EXPOSURE AND THE HOLDER OF ANY PROMISSORY NOTE ISSUED TO IT IN
EVIDENCE THEREOF FOR ALL PURPOSES UNDER THE LOAN DOCUMENTS, ALL AMOUNTS PAYABLE
BY THE BORROWER UNDER THIS AGREEMENT SHALL BE DETERMINED AS IF SUCH LENDER HAD
NOT SOLD SUCH PARTICIPATING INTERESTS, AND THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


12.2.2  VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE,
WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT, MODIFICATION OR
WAIVER WITH RESPECT TO ANY CREDIT EXTENSION OR REVOLVING LOAN COMMITMENT IN
WHICH SUCH PARTICIPANT HAS AN INTEREST WHICH WOULD REQUIRE CONSENT OF ALL OF THE
LENDERS PURSUANT TO THE TERMS OF SECTION 8.2 OR OF ANY OTHER LOAN DOCUMENT.


 


12.2.3  BENEFIT OF CERTAIN PROVISIONS.  THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1
IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THE LOAN
DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE
OWING DIRECTLY TO IT AS A LENDER UNDER THE LOAN DOCUMENTS, PROVIDED THAT EACH
LENDER SHALL RETAIN THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 WITH RESPECT TO
THE AMOUNT OF PARTICIPATING INTERESTS SOLD TO EACH PARTICIPANT.  THE LENDERS
AGREE TO SHARE WITH EACH PARTICIPANT, AND EACH PARTICIPANT, BY EXERCISING THE
RIGHT OF SETOFF PROVIDED IN SECTION 11.1, AGREES TO SHARE WITH EACH LENDER, ANY
AMOUNT RECEIVED PURSUANT TO THE EXERCISE OF ITS RIGHT OF SETOFF, SUCH AMOUNTS TO
BE SHARED IN ACCORDANCE WITH SECTION 11.2 AS IF EACH PARTICIPANT WERE A LENDER. 
THE BORROWER FURTHER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 3.1, 3.2, 3.4 AND 3.5 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 12.3,
PROVIDED THAT (I) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 3.1, 3.2 OR 3.5 THAN THE LENDER WHO SOLD THE PARTICIPATING
INTEREST TO SUCH PARTICIPANT WOULD HAVE RECEIVED HAD IT RETAINED SUCH INTEREST
FOR ITS OWN ACCOUNT, UNLESS THE SALE OF SUCH INTEREST TO SUCH PARTICIPANT IS
MADE WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER, AND (II) ANY PARTICIPANT
NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF AGREES TO COMPLY WITH THE PROVISIONS OF SECTION 3.5 TO THE SAME EXTENT
AS IF IT WERE A LENDER.

 

78

--------------------------------------------------------------------------------


 


12.3.        ASSIGNMENTS.


 


12.3.1  PERMITTED ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE
BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH ASSIGNMENT SHALL BE EVIDENCED BY AN
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C OR IN SUCH OTHER FORM AS MAY BE
AGREED TO BY THE PARTIES THERETO (EACH SUCH AGREEMENT, AN “ASSIGNMENT
AGREEMENT”).  EACH SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER WHICH IS NOT A
LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND SHALL EITHER BE IN AN
AMOUNT EQUAL TO THE ENTIRE APPLICABLE REVOLVING LOAN COMMITMENT AND OUTSTANDING
REVOLVING CREDIT EXPOSURE OF THE ASSIGNING LENDER OR (UNLESS EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS) BE IN AN AGGREGATE
AMOUNT NOT LESS THAN $5,000,000.  THE AMOUNT OF THE ASSIGNMENT SHALL BE BASED ON
THE REVOLVING LOAN COMMITMENT AND/OR OUTSTANDING REVOLVING CREDIT EXPOSURE (IF
THE REVOLVING LOAN COMMITMENT HAS BEEN TERMINATED), AS APPLICABLE, SUBJECT TO
THE ASSIGNMENT, DETERMINED AS OF THE DATE OF SUCH ASSIGNMENT OR AS OF THE “TRADE
DATE,” IF THE “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AGREEMENT.


 


12.3.2  CONSENTS.  THE CONSENT OF THE BORROWER SHALL BE REQUIRED PRIOR TO AN
ASSIGNMENT BECOMING EFFECTIVE UNLESS THE PURCHASER IS A LENDER, AN AFFILIATE OF
A LENDER OR AN APPROVED FUND, PROVIDED THAT THE CONSENT OF THE BORROWER SHALL
NOT BE REQUIRED IF (I) A DEFAULT HAS OCCURRED AND IS CONTINUING OR (II) IF SUCH
ASSIGNMENT IS IN CONNECTION WITH THE PHYSICAL SETTLEMENT OF ANY LENDER’S
OBLIGATIONS TO DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTIES IN SWAP AGREEMENTS
RELATING TO THE LOANS.  THE CONSENT OF THE ADMINISTRATIVE AGENT AND THE LC
ISSUER SHALL BE REQUIRED PRIOR TO ANY ASSIGNMENT BECOMING EFFECTIVE.  ANY
CONSENT REQUIRED UNDER THIS SECTION 12.3.2 SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.


 


12.3.3  EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE ADMINISTRATIVE AGENT
OF AN ASSIGNMENT AGREEMENT, TOGETHER WITH ANY CONSENTS REQUIRED BY SECTIONS
12.3.1 AND 12.3.2, AND (II) PAYMENT OF A $3,500 FEE TO THE ADMINISTRATIVE AGENT
FOR PROCESSING SUCH ASSIGNMENT (UNLESS SUCH FEE IS WAIVED BY THE ADMINISTRATIVE
AGENT), SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE SPECIFIED
IN SUCH ASSIGNMENT.  THE ASSIGNMENT AGREEMENT SHALL CONTAIN A REPRESENTATION BY
THE PURCHASER TO THE EFFECT THAT NONE OF THE CONSIDERATION USED TO MAKE THE
PURCHASE OF THE REVOLVING LOAN COMMITMENT AND OUTSTANDING REVOLVING CREDIT
EXPOSURE, UNDER THE APPLICABLE ASSIGNMENT AGREEMENT CONSTITUTES “PLAN ASSETS” AS
DEFINED UNDER ERISA AND THAT THE RIGHTS AND INTERESTS OF THE PURCHASER IN AND
UNDER THE LOAN DOCUMENTS WILL NOT BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER
THE EFFECTIVE DATE OF SUCH ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE
A LENDER PARTY TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY OR ON
BEHALF OF THE LENDERS AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THE LOAN DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY
THERETO, AND THE TRANSFEROR LENDER SHALL BE RELEASED WITH RESPECT TO THE
REVOLVING LOAN COMMITMENT AND OUTSTANDING REVOLVING CREDIT EXPOSURE, ASSIGNED TO
SUCH PURCHASER WITHOUT ANY FURTHER CONSENT OR ACTION BY THE BORROWER, THE
LENDERS OR THE ADMINISTRATIVE AGENT.  IN THE CASE OF AN ASSIGNMENT COVERING ALL
OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A LENDER HEREUNDER BUT SHALL CONTINUE TO BE ENTITLED TO
THE BENEFITS OF, AND SUBJECT TO, THOSE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS WHICH SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF
THE APPLICABLE AGREEMENT.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 12.3
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 12.2. 
UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A PURCHASER PURSUANT TO THIS
SECTION 12.3.3, THE TRANSFEROR LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWER
SHALL, IF THE TRANSFEROR LENDER OR THE PURCHASER DESIRES THAT ITS LOANS BE
EVIDENCED BY PROMISSORY NOTES, MAKE APPROPRIATE ARRANGEMENTS SO THAT NEW
PROMISSORY NOTES OR, AS APPROPRIATE, REPLACEMENT PROMISSORY NOTES ARE ISSUED TO
SUCH TRANSFEROR LENDER, IF APPLICABLE, AND NEW PROMISSORY NOTES OR, AS
APPROPRIATE, REPLACEMENT PROMISSORY NOTES, ARE ISSUED TO SUCH

 

79

--------------------------------------------------------------------------------


 


PURCHASER, IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING THEIR RESPECTIVE
REVOLVING LOAN COMMITMENTS (OR, IF THE REVOLVING LOAN TERMINATION DATE HAS
OCCURRED, THEIR RESPECTIVE OUTSTANDING REVOLVING CREDIT EXPOSURE), AS ADJUSTED
PURSUANT TO SUCH ASSIGNMENT.


 


12.3.4  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS
AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN CHICAGO,
ILLINOIS A COPY OF EACH ASSIGNMENT AGREEMENT DELIVERED TO IT AND A REGISTER FOR
THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE REVOLVING
LOAN COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE CREDIT EXTENSIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


12.4.        DISSEMINATION OF INFORMATION.  THE BORROWER AUTHORIZES EACH LENDER
TO DISCLOSE TO ANY PARTICIPANT OR PURCHASER OR ANY OTHER PERSON ACQUIRING AN
INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A “TRANSFEREE”) AND ANY
PROSPECTIVE TRANSFEREE ANY AND ALL INFORMATION IN SUCH LENDER’S POSSESSION
CONCERNING THE CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING
WITHOUT LIMITATION ANY INFORMATION CONTAINED IN ANY REPORTS; PROVIDED THAT EACH
TRANSFEREE AND PROSPECTIVE TRANSFEREE AGREES TO BE BOUND BY SECTION 9.11 OF THIS
AGREEMENT.


 


12.5.        TAX TREATMENT.  IF ANY INTEREST IN ANY LOAN DOCUMENT IS TRANSFERRED
TO ANY TRANSFEREE WHICH IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES
OR ANY STATE THEREOF, THE TRANSFEROR LENDER SHALL CAUSE SUCH TRANSFEREE,
CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TRANSFER, TO COMPLY WITH THE
PROVISIONS OF SECTION 3.5(IV).


 


ARTICLE XIII




NOTICES


 


13.1.        NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION


 


13.1.1  NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SECTION 13.1.2 BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS:


 

(I)           IF TO THE BORROWER, AT ITS ADDRESS OR TELECOPIER NUMBER SET FORTH
ON THE SIGNATURE PAGE HEREOF;

 

(II)          IF TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS OR TELECOPIER
NUMBER SET FORTH ON THE SIGNATURE PAGE HEREOF;

 

(III)        IF TO THE LC ISSUER, AT ITS ADDRESS OR TELECOPIER NUMBER SET FORTH
ON THE SIGNATURE PAGE HEREOF;

 

(IV)        IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

80

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in said
Section 13.1.2.

 


13.1.2  ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS AND THE LC ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO
PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT OR AS OTHERWISE DETERMINED BY
THE ADMINISTRATIVE AGENT,  PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO
NOTICES TO ANY LENDER OR THE LC ISSUER PURSUANT TO ARTICLE II IF SUCH LENDER OR
THE LC ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS RESPECTIVE DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT OR AS IT OTHERWISE
DETERMINES, PROVIDED THAT SUCH DETERMINATION OR APPROVAL MAY BE LIMITED TO
PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS THE ADMINISTRATIVE AGENT OTHERWISE
PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL
BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE
INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS
AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT GIVEN DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN
GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND
(II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL
BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS
E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT
SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.


 


13.2.        CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.


 


ARTICLE XIV




COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION


 


14.1.        COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.  EXCEPT AS PROVIDED IN ARTICLE IV, THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER, THE LENDERS AND THE DEPARTING
LENDERS AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS
HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF SUCH PARTIES
HERETO, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


14.2.        ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AGREEMENT
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC

 

81

--------------------------------------------------------------------------------


 


SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR ANY OTHER STATE LAWS BASED ON
THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


ARTICLE XV




CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 

15.1        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE COMMONWEALTH OF KENTUCKY, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

 

15.2        CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
KENTUCKY STATE COURT SITTING IN LOUISVILLE, KENTUCKY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

15.3        WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE
LC ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders, the Departing Lenders, the LC
Issuer and the Administrative Agent have executed this Agreement as of the date
first above written.

 

 

 

 

RES-CARE, INC.,

 

 

as the Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ David W. Miles

 

 

 

 

 

 

Print Name:

David W. Miles

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

9901 Linn Station Road

 

 

 

Louisville, Kentucky 40223

 

 

Attention:

David W. Miles

 

 

 

Telephone: (502) 394-2137

 

 

 

FAX: (502) 394-2206

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually as a Lender, as Swing Line Lender, as LC Issuer, and as
Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ James Duffy Baker, Jr.

 

 

 

 

 

 

Name:

James Duffy Baker, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

Attention:

James Duffy Baker, Jr.

 

 

 

Telephone: (502) 566-3677

 

 

 

FAX: (502) 566-3614

 

 

 

email: duffy.baker@chase.com

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and individually as a Lender

 

 

 

 

By:

/s/ Suzanne B. Smith

 

 

 

 

Name: Suzanne B. Smith

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ Andrew D. Moore

 

 

 

 

Name: Andrew D. Moore

 

Title: Duly Authorized Signatory

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Johnny L. Perry

 

 

 

Name: Johnny L. Perry

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ David A. Wombwell

 

 

 

 

Name: David A. Wombwell

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

By:

/s/ Jeffrey A. Thieman

 

 

 

 

Name: Jeffrey A. Thieman

 

Title: Vice President

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Deroy Scott

 

 

 

 

Name: Deroy Scott

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

/s/ Mustafa Topiwalla

 

 

 

 

Name: Mustafa Topiwalla

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

 

OLD NATIONAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ Darrin J. McCauley

 

 

 

 

Name: Darrin J. McCauley

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

RES-CARE, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

JANUARY 2010

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Revolving Loan Commitments

 

Lender

 

Amount of Revolving Loan
Commitment

 

% of Aggregate Revolving Loan
Commitment

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

52,000,000

 

18.91

%

 

 

 

 

 

 

Bank of America, N.A.

 

$

48,000,000

 

17.45

%

 

 

 

 

 

 

General Electric Capital Corporation

 

$

35,000,000

 

12.73

%

 

 

 

 

 

 

Branch Banking and Trust Company

 

$

35,000,000

 

12.73

%

 

 

 

 

 

 

U.S. Bank National Association

 

$

35,000,000

 

12.73

%

 

 

 

 

 

 

Fifth Third Bank

 

$

25,000,000

 

9.09

%

 

 

 

 

 

 

PNC Bank, National Association

 

$

25,000,000

 

9.09

%

 

 

 

 

 

 

Royal Bank of Canada

 

$

10,000,000

 

3.64

%

 

 

 

 

 

 

Old National Bank

 

$

10,000,000

 

3.64

%

 

 

 

 

 

 

TOTAL

 

$

275,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V STATUS

 

Eurodollar Rate

 

3.00

%

3.50

%

3.75

%

4.00

%

4.50

%

Floating Rate

 

2.00

%

2.50

%

2.75

%

3.00

%

3.50

%

 

APPLICABLE FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Commitment Fee

 

0.40

%

0.45

%

0.50

%

0.50

%

0.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1.1 or 6.1.2.

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.75 to 1.0.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than to 2.25 to 1.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.75 to 1.0.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 3.25 to 1.0.

 

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Borrower has not
qualified for Level I Status or Level II Status or Level III Status or Level IV
Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials.  If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Level III Status shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s fiscal quarter ending on or about June 30, 2010 and adjustments to
the Applicable Margin and Applicable Fee Rate shall thereafter be effected in
accordance with the preceding paragraph.

 

2

--------------------------------------------------------------------------------